 



Exhibit 10.15
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Execution Copy
SYSTEM EQUIPMENT PURCHASE AGREEMENT
          This System Equipment Purchase Agreement (“Agreement”) is made and is
effective as of June 11, 2007 (the “Effective Date”), by and between Cricket
Communications, Inc. a Delaware corporation (“Cricket”), Alaska Native Broadband
1 License LLC, a Delaware limited liability company (“ANB”), and Nortel Networks
Inc., a Delaware corporation (the “Vendor”).
RECITALS:
          A. WHEREAS, Cricket desires to purchase, and to permit its Affiliates
to purchase, wireless communications systems, equipment and services pursuant to
this Agreement;
          B. WHEREAS, Vendor desires to provide such systems and equipment and
related services to Cricket and its Affiliates in accordance with the terms and
conditions set forth herein;
          C. WHEREAS, in the near future, Cricket intends to arrange to have a
wholly-owned direct or indirect subsidiary (referred to as “ProCo” in this
Agreement), purchase equipment and materials for Cricket and its Affiliates, and
the parties therefore wish to provide for such flexibility in this Agreement;
and
          D. WHEREAS, Cricket and Vendor are parties to the Previous Agreement
pursuant to which wireless PCS systems, equipment and software were purchased or
licensed, and the parties now wish to terminate the Previous Agreement and
utilize this Agreement for purposes of governing future Purchase Orders issued
to Vendor on and after the Effective Date, and including the flexibility
described above.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth in this Agreement, Cricket and Vendor hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Definitions. In addition to the terms listed below, certain
additional terms are defined elsewhere in this Agreement and in the Exhibits,
and all definitions are subject to the provisions of Section 1.2 hereof. As used
in this Agreement, the following terms have the following meanings:
          “1900 MHz Markets” shall mean the following markets:

     
Pittsburgh
  Dayton
Syracuse
  Buffalo

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

1



--------------------------------------------------------------------------------



 



     
Central California (includes Fresno, Modesto, Merced and Visalia)
  San Antonio
Austin
  College Station
Cincinnati
  Louisville
Lexington
  San Diego
Houston
  Temple/Killeen
Salem
  Eugene
Carolina
  Rochester

          “Affiliate” means, (i) with respect to a Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person, where “control” or “controlled” means the direct or indirect
ownership (and the continuing ownership) of equity interests in such Person
entitled to elect or appoint a majority of the members of the board of
directors, managers or other governing body of such entity, and (ii) with
respect to Cricket as of the Effective Date of this Agreement, Cricket
represents and warrants that those entities listed as an affiliate in Exhibit V1
have met the criteria set forth in (i) above. In the event an entity ceases to
be an Affiliate under this definition, such entities shall have no further
rights under this Agreement, except for any continuing rights and obligations
that arose prior to such cessation.
          “Agreement” means this System Equipment Purchase Agreement, together
with the Specifications and all Exhibits hereto, together with all amendments,
modifications and supplements.
          “ANB SEPA” means the System Equipment Purchase Agreement entered into
by and between ANB and Vendor, effective October 11, 2005, as amended by
Amendment No. 1 effective December 12, 2005, for the sale, licensing and
purchase of certain Vendor products and services, which agreement will be
terminated, via a Termination Agreement, by the respective parties as of the
Effective Date of this Agreement, except for any continuing obligations as set
forth in such Termination Agreement.
          “Annual Maintenance Fees” means annual fees relating to Software
maintenance that are payable after the expiration of the Warranty Period with
respect to Software.
          “Applicable Laws” means, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, all U.S. or foreign laws, treaties, ordinances, judgments, decrees,
injunctions, writs, orders and stipulations of any court, arbitrator or
governmental agency or authority and statutes, rules, regulations, orders and
interpretations thereof of any federal, state, provincial, county, municipal,
regional, environmental or other Governmental Entity, instrumentality, agency,
authority, court or other body (i) applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject as
applicable to the obligations performed hereunder or (ii) having jurisdiction
over all or any part of a System or the Work.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

2



--------------------------------------------------------------------------------



 



          “Applicable Permits” means any waiver, exemption, zoning, building,
variance, franchise, permit, authorization, approval, license or similar order
of or from any country, federal, state, provincial, county, municipal, regional,
environmental or other Governmental Entity, instrumentality, agency, authority,
court or other body having jurisdiction over all or any part of a System or the
Work as applicable to the obligations performed hereunder.
          “Auction 66 Markets” shall mean the following markets:

      Auction 66 Markets Baltimore   Chicago Greenville   Milwaukee Norfolk  
Minneapolis Richmond   Oklahoma City Savannah   Philadelphia Columbia   Seattle
New Orleans   Birmingham Gulfport — Biloxi   Huntsville Lafayette   St. Louis
Lake Charles   McAllen Mobile   Corpus Christi Baton Rouge   Brownsville
Beaumont   Laredo Las Vegas   Washington, DC

          “AWS Commitment” is defined in Section 5.5(a)
          “Backwards Compatible” or “Backwards Compatibility” [***]
          “BTS” means the base station radio Products that handle wireless radio
traffic in a designated cell.
          “BSC” means the base station controller Products that control the
radio/cellsite equipment.
          “beta testing” means pre-launch testing conducted by any Company in
respect of which no payment from customers is made to such Company for the
services provided in connection therewith.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

3



--------------------------------------------------------------------------------



 



          “Business Day” means any day of the year other than a Saturday, Sunday
or a United States Federal holiday.
          “Capacity and Performance Warranty” is defined in Section 14.6.
          “Change Orders” is defined in Section 9.1.
          “Claim” is defined in Section 13.2.
          “Claim Notice” is defined in Section 13.2.
          “Commercial Launch” means the date that the Products provided by
Vendor are carrying revenue-generating or commercial traffic; provided however,
that a Company may utilize the Products to carry customer traffic for temporary
periods in emergency-like or testing situations without such use constituting
Commercial Launch.
          “Company” means any Purchaser or any of their respective Affiliates
that were Conveyed or otherwise utilize any Products pursuant to and in
accordance with this Agreement.
          “Company Indemnified Parties” is defined in Section 13.2.
          “CPOP” means the number of people within a Market or Markets, as
determined by Company by (i) drive testing a target market with RF signal
strength monitoring tools set at -99db, (ii) mapping all coverage areas
registering a signal strength better than -99db, and (iii) then using population
data from a demographic service company to calculate the population within such
coverage areas. As of the Effective Date of this Agreement, the parties hereby
agree to the CPOP numbers set forth in Exhibit A-02 with respect to 1900 MHz
Markets. For Auction 66 Markets, the actual number of CPOPs will be determined
by Purchaser based on the Purchase Orders for Initial Systems issued by
Purchaser for each such Auction 66 Market.
          “Cure Period” is defined in Section 14.6.
          “Defects and Deficiencies”, “Defects or Deficiencies” or “Defective”
or “Deficient” means any one or a combination of the following items or other
items of a substantially similar nature:
     (a) when used with respect to the performance of Services, that such
Services are not provided in a careful and workmanlike manner and in accordance
with the Specifications, using material which is free from defects;
     (b) when used with respect to structures, materials or Products, that such
items (i) are not new and of good quality and free from material defects in
materials and workmanship, unless such items are quoted as refurbished or used
and excluding repair and return items, which may not be new or unused, or
(ii) do not substantially
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

4



--------------------------------------------------------------------------------



 



and materially conform to the Specifications, or (iii) with respect to Software,
that such Software does not provide the functions and features described in the
Specifications; provided, however, that with respect to materials and Products
that are replaced or repaired in accordance with any warranty or maintenance
provisions of this Agreement, such items may be like-new, refurbished,
remanufactured or reconditioned; or
     (c) with respect to all other Work, that the same (i) are not free of
defects in workmanship and materials, or (ii) do not conform to the
Specifications.
          “Discontinued Equipment Notice” is defined in Section 10.1.
          “Discontinued Equipment” is defined in Section 10.1.
          “Documentation” means the Operating Manuals, the Maintenance and
Instruction Manuals, the Training Manuals, the “as-built” Site parameters and
all other documentation necessary for the operation of the System, any Products
or any material part thereof.
          “Dollars” or “U.S. $” or “$” means the lawful currency of the United
States of America.
          “EFT” is defined in Section 5.6.
          “Equipment” means all Vendor equipment, hardware and other items of
tangible personal property (including, without limitation, any Documentation
furnished hereunder in respect thereof) which are furnished or required to be
furnished by Vendor in accordance with the terms and conditions of this
Agreement, including repair and replacement parts, but specifically excluding
OEM Equipment.
          “Equipment Change Notice” means a notification issued by Vendor or an
Affiliate of Vendor that the Equipment described in such notification is the
subject of a design, material, production or engineering Defect or Deficiency,
which has been designated internally by Vendor as a ‘Class A Retrofit’.
          “Equipment Update” means (i) a change or modification in any delivered
Equipment, which is known internally by Vendor as a ‘Class A Retrofit’, or
(ii) any Equipment change, revision or update provided by Vendor to a Company
pursuant to Section 13.
          “Equipment Upgrade” means a change or modification or improvement made
to Equipment that improves the performance, capacity and capability of such
Equipment. An Equipment Upgrade may include an Equipment Update.
          “Exhibits” means the exhibits attached to this Agreement, as the same
may be modified or amended from time to time.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

5



--------------------------------------------------------------------------------



 



          “Extension Period” is defined in the definition of Term.
          “Expansions” means any additional Products or Services not comprising
part of an Initial System, which may include growth to existing Systems and
additional Products and Services.
          “FCC” means the Federal Communications Commission.
          “FCC License” means a license for the provision of wireless
telecommunications services or operation of wireless telecommunications systems
issued by the FCC.
          “FCC Rules” is defined in Section 6.3.
          “FCC Warranty” is defined in Section 6.3.
          “Fit” means physical size or mounting arrangement (for example,
electrical or mechanical connections), or, with respect to Software, physical
size and interfaces.
          “Force Majeure” is defined in Section 15.
          “Form” means physical shape.
          “Function” means Product features and performance, or with respect to
other items, the features and performance of such items.
          “Governmental Entity” means the United States federal government or
any state or other political subdivision thereof and any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Hazardous Materials” means material designated as a “hazardous
chemical substance or mixture” by the Administrator, pursuant to Section 6 of
the Toxic Substance Control Act, a “hazardous material” as defined in the
Hazardous Materials Transportation Act (49 U.S.C. 1801, et seq.), or a
“hazardous substance as defined in the Occupational Safety and Health Act
Communication Standard (29 CFR 1910.1200).
          “Initial System” means all Products and Services comprising an initial
network in a Market.
          “In Revenue Service” means, with respect to Products or Services, the
use of such Products or Services for revenue generation or commercial operation,
exclusive of temporary operation for the purposes of determining compliance with
this Agreement, beta testing or emergency-like situations.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

6



--------------------------------------------------------------------------------



 



          “Installation” means the physical installation and power up of
Products at the required Site.
          “Installation and Integration” means the Installation of Products and
the integration of Products with all other Products and OEM Equipment provided
hereunder as part of a solution for a CDMA System of such integrated System in
accordance with the Statement of Work and/or the Specifications.
          “Intellectual Property Rights” is defined in Section 13.2.
          “Key Performance Indicators (KPIs)” are key metrics used by Vendor to
define system performance, which are limited to only rates of drop calls, access
failures, page success and throughput, as applicable.
          “Liquidated Damages” is defined in Section 14.2.
          “Losses” means any claims, demands, suits, proceedings, causes of
action, damages, costs, expenses, liabilities, reasonable outside attorneys’
fees, and amounts paid in settlement, including, without limitation, the claims
of third parties.
          “Maintenance and Instruction Manuals” means the manuals prepared by
Vendor and delivered to Cricket pursuant to Section 7.
          “Major Software Release” means a Vendor Software Release that improves
performance, capabilities or capacity of the Software revision level with which
it is associated, but is not considered a “dot” release of such Software. A
Major Software Release may include a Software Update.
          “Market” means a geographic area for which the FCC has issued a
license to provide wireless services.
          “Material Adverse Effect” is defined in Section 22.2(b).
          “Net Price” means the price after all discounts, credits, other
incentives and excluding any freight, taxes, shipping, handling, insurance and
similar charges.
          “OEM Equipment” means (i) any items of non-Vendor equipment made
available for sale by Vendor under this Agreement and recommended as part of a
solution for a CDMA System that are not integrated into the Equipment during the
manufacturing process; and (ii) non-Vendor software made available for license
under this Agreement that is not resident on Vendor Equipment; but in each case
excluding equipment or software that is private-labeled by Vendor.
          “Operating Manuals” means the operating and configuration manuals
delivered to Cricket pursuant to Section 7 containing detailed procedures and
specifications
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

7



--------------------------------------------------------------------------------



 



for the operation of any System, any Expansions or any part thereof including,
but not limited to, BTS manuals and BSC manuals.
          “Optional Software Features” means Software features for Products
available to the Companies on an optional, separate fee basis as set forth in
Exhibits A-01 and A-02.
          “PCS” means personal communications services authorized by the Federal
Communications Commission.
          “Person” means an individual, partnership, limited partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Entity or other
entity of whatever nature.
          “PMSI” is defined in Section 3.6.
          “Previous Agreement” means the Amended and Restated System Equipment
Purchase Agreement, dated as of December 20, 2002, as amended, between Cricket
and Vendor.
          “Products” means the collective reference to the Vendor Equipment and
the Vendor Software provided by Vendor or any Subcontractor under this
Agreement.
          “Proprietary Information” is defined in Section 24.18.
          “Punch List” means that list prepared in conjunction with any
certificate which contains one or more immaterial non-service-affecting items
which have not been fully completed as of the date of the accompanying
certificate; provided that such incomplete portion of the Work shall not, during
its completion, materially impair the normal daily operation of a System in
accordance with the Specifications.
          “Purchase Order” means a purchase order given specifying the Products,
Services or other items of Work that Vendor is authorized to supply or commence
in compliance with the terms of this Agreement.
          “Purchaser” means any or all entities that submit a Purchase Order
hereunder, which may be Cricket, ProCo, ANB or another entity that has been
added to this Agreement via Exhibit V3 (Purchaser Addendum).
          “Related Entity” is defined in Section 2.7.
          “Release” means any release, version, upgrade, update, enhancement,
bug fix or other issuance.
          “RF” means radio frequency.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

8



--------------------------------------------------------------------------------



 



          “RTU License” is defined in Section 11.1.
          “Service Completion Notice” is defined in Section 8.1(b).
          “Services” means the collective reference to all of the services to be
furnished by Vendor as part of the Work including, but not limited to all
design, engineering, network planning, construction, supply, delivery,
Installation and Integration, testing, training, repair, maintenance,
de-installation and removal, technical and other support services, and any and
all other services to be furnished by Vendor as part of the Work in accordance
with the terms of the applicable Statement of Work and this Agreement.
          “Site” means the physical location of a System Facility.
          “Software” means (a) the computer programs in object code form or
firmware licensed by Vendor pursuant to the terms of this Agreement, but
excluding software that is OEM Equipment, (b) all Releases with respect to the
software described in clause (a) of this definition, and (c) all Documentation
furnished hereunder in respect of clauses (a) or (b) of this definition.
          “Software Update” means any (i) Vendor patch to the Software relating
to Vendor’s Warranty and Software maintenance obligations hereunder or which
corrects bugs or defects in the Software, or otherwise corrects shortcomings in
the Software in meeting the Specifications; or (ii) any Software changes,
revisions or updates provided by Vendor to a Company pursuant to Section 13.
          “Source Code” means any version of Vendor Software incorporating high
level or assembly language that generally is not directly executable by a
processor.
          “Spare Parts” means the spare and replacement hardware, parts and
Equipment provided by Vendor, a list of which is contained in Exhibit A-11.
          “Specifications” means the collective reference to the product
description documentation and performance standards (including all of the
Services and Products) as set forth in this Agreement and the Exhibits,
including, without limitation, Exhibit I [CDMA Network Diagram], Exhibit K
[System Capacity & Performance Requirements] and P [Product Specifications];
provided that (i) the Specifications shall be deemed to include a requirement
that all of the Products and Services shall be reasonably in accordance with
ANSI, ITU, and other applicable industry standards if and as required for
performance to the Specifications for all Products provided hereunder, except
when otherwise stated in a specific Exhibit or Specifications or otherwise
agreed by the parties, and (ii) with respect to Services and Products for which
product descriptions and performance standards are not provided and listed in a
specific Exhibit, the term “Specifications” shall refer to Vendor’s published
specifications in respect thereof.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

9



--------------------------------------------------------------------------------



 



          “Statement of Work” means a statement of work mutually agreed to by
Purchaser and Vendor, and if not so agreed, Vendor’s then-current statement of
work. A sample statement of work is set forth in Exhibit F [SOW].
          “Subcontractor” means a contractor, vendor, supplier, licensor or
other Person that is not an Affiliate of Vendor, having a direct or indirect
contract with Vendor or with any other Subcontractor of Vendor who has been
hired by or for Vendor to assist Vendor in the performance of its obligations
under this Agreement.
          “Support Period” is defined in Section 10.1.
          “System” means (i) all wireless PCS systems provided by Vendor
pursuant to the Previous Agreement, and (ii) each Initial System (and all Sites,
Expansions, Services and other Work related to or forming a part of such Initial
System) provided by Vendor hereunder. A “System” may also be referred to as a
“Network” or “network.”
          “System Facility” means the structures, improvements, foundations,
towers, and other facilities necessary to house or hold any related Products and
other equipment to be located at a particular location; and may also be referred
to as a “Network Facility” or “network facility.”
          “Taxes” is defined in Section 5.2.
          “Term” means the period commencing on the Effective Date and ending
three (3) years therefrom, but automatically renewing for successive one
(1) year periods unless written notice is received thirty (30) days prior to the
expiration of the initial three (3) year period or of a respective one (1) year
renewal period and unless terminated earlier in accordance with the terms and
conditions hereof, or extended by the mutual written consent of the parties
hereto; provided, however, the “Term” and the Agreement may be extended by
Cricket (A) one (1) additional year if Company was prevented from completing the
initial build-out of an Auction 66 Market, during the initial three (3) year
period from the Effective Date due to spectrum clearing delays outside the
reasonable control of Company and up to one (1) additional year period ( such
one (1) year period an “Extension Period”) [***]
          “Training” is defined in Section 7.4.
          “Vendor” has the meaning set forth in the heading to this Agreement,
or any abbreviation thereof.
          “Vendor Developments” is defined in Section 12.3.1.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

10



--------------------------------------------------------------------------------



 



          “Warranty” means any one or more of the Products and Services
Warranty, Software Backwards Compatibility Warranty, Equipment Backwards
Compatibility Warranty, FCC Warranty and the Capacity and Performance Warranty.
          “Warranty Period” means (A) with respect to Vendor Products furnished
under this Agreement as part of an Initial System, a period of [***] from the
earlier of the date Company signs the Service Completion Notice (or the Services
are deemed accepted) with respect to such Initial System in accordance with
Section 8 (Acceptance Procedures) or the date Company first utilizes such
Initial System (or portion thereof) In Revenue Service, and (B) with respect to
Expansions, a period of [***] from shipment to the initial delivery location
specified in the applicable Purchase Order. Vendor will re-perform
non-conforming Services when (1) if related to an Initial System, within the
earlier of, (a) [***] of the date Company signs the Service Completion Notice
(or the date such Services are deemed accepted) with respect to such Initial
System in accordance with Section 8 (Acceptance Procedures), provided Vendor is
notified in writing by Purchaser within such time periods, or (b) the date
Company first utilizes such Initial System (or portion thereof) In Revenue
Service; and (2) for all other Services, within [***]of completion of the
Services, provided Vendor is notified in writing by Purchaser within such time
period. With respect to OEM Equipment, Vendor shall furnish such Products only
on a pass-through warranty basis. The Warranty Period for all Vendor Products
and Services repaired, replaced or corrected under the Products and Services
Warranty shall be the longer of (x) [***] from the applicable Company’s receipt
of the repair or replacement Products, or [***] from completion of the corrected
Services, as applicable, and (y) the unexpired term of the Warranty Period
relating to the Product or Service repaired, replaced or corrected, as
applicable.
          “Work” means the furnishing of Products and the performance of
Services hereunder, and all other related activities and obligations required to
be performed by Vendor pursuant to this Agreement.
          1.2 Other Definitional Provisions. (a) When used in this Agreement,
unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings set forth herein. Terms defined in the Exhibits are
deemed to be terms defined herein; provided that in the case of any terms that
are defined both in this Agreement or an Exhibit, the definitions contained in
the main body of this Agreement shall supersede such other definitions for all
purposes of this Agreement unless specifically noted to the contrary therein;
provided further, that definitions contained in any Exhibit shall control as to
such Exhibit.
          (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole (including
Exhibits
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

11



--------------------------------------------------------------------------------



 



and schedules) and not to any particular provision of this Agreement and
section, subsection, schedule and exhibit references are to this Agreement
unless otherwise specified. Reference herein to “Section” shall mean any and all
subsections thereof. The word “including” shall also mean “including without
limitation.” The conjunction “or” shall be understood in its inclusive sense
(and/or).
          (c) The meanings given to terms defined in this Agreement are
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.
     SECTION 2. SCOPE OF WORK, RESPONSIBILITIES
          2.1 Scope of Work. During the Term, Vendor shall perform all Work in
accordance with Purchase Orders issued to and accepted by Vendor from time to
time under this Agreement. Vendor shall be responsible for providing in
accordance with the terms of this Agreement any and all items and services which
are expressly described in this Agreement or in the Exhibits. Vendor shall
furnish all labor, materials, tools, transportation and supplies required to
complete its obligations in accordance with this Agreement. Upon execution of an
addendum in a form substantially similar to Exhibit V-2 by a Company (other than
a Purchaser) hereunder, the terms of this Agreement shall also apply to any
utilization of the Products and Services by such Company. Cricket agrees to be
obligated hereunder with respect to all payments that become due hereunder with
respect to Purchase Orders placed by a Purchaser (other than Cricket) that has
executed an addendum in a form substantially similar to Exhibit V-3 and for any
payments that may become due from any Company with respect to Products or
Services Conveyed to or performed, as applicable, for such Company; provided,
however, that in the event Cricket sells all or substantially all the assets or
stock of Company to a purchaser, and such purchaser, or a guarantor thereof,
satisfies Vendor’s then-current credit criteria that is generally applicable to
similar customers of Vendor, then Cricket will be released from all payment,
guarantee and other obligations hereunder from and after the effective date of
such transfer.
          2.2 Review of Agreement. Vendor and each Company have examined in
detail and carefully studied and compared the Agreement with all other
information furnished by the other party and has promptly reported to the other
any material errors, inconsistencies or omissions so discovered or discovered by
any of its Subcontractors.
          2.3 Eligibility under Applicable Laws and Applicable Permits. Vendor
shall be responsible for ensuring that Vendor and its Subcontractors are and
remain eligible under all Applicable Laws and Applicable Permits to perform the
Work under this Agreement in the various jurisdictions involved including, to
the extent that Vendor will be responsible for construction for any particular
component of the Work, all such construction will be done in accordance with all
applicable Federal Communications Commission requirements. Each party shall be
responsible for obtaining and maintaining in full force and effect the
Applicable Permits listed as its responsibility in the applicable Exhibits.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

12



--------------------------------------------------------------------------------



 



          2.4 Further Assurances. Vendor shall execute and deliver all
reasonable further instruments and documents, and will, in good faith, consider
all reasonable requests for further action, including, but not limited to,
assisting the Companies in filing notices of completion with the appropriate
state and local Governmental Entity that may be necessary or that Cricket or any
other Company may reasonably request in order to enable such Company or Vendor
to complete performance of the Work or to effectuate the purposes or intent of
this Agreement. All such requests shall be addressed pursuant to the Change
Order procedures described below in Section 9.
          2.5 Liens and Other Encumbrances. (a) Vendor covenants and agrees,
after shipment of the respective Products and performance of Services, to:
          (i) except as provided in Section 3.6, protect and keep free all
Systems, Work, Expansions or any and all interests and estates therein acquired
by a Purchaser from Vendor, and all improvements and materials now or hereafter
placed thereon under the terms of this Agreement, from any and all claims, liens
(other than any PMSI in effect in accordance with this Agreement) , charges or
encumbrances of the nature of mechanics, labor or materialmen liens or otherwise
arising out of or in connection with the performance by Vendor of this Agreement
or any performance by any Subcontractor, and to promptly have any such lien
released by bond or otherwise; and
          (ii) give notice of this subsection to each Subcontractor before such
Subcontractor furnishes any labor or materials for any System.
          (b) If any laborers’, materialmen’s, mechanics’, or other similar lien
or claim thereof is filed by any Subcontractor, Vendor shall use it best
commercial efforts to cause such lien to be satisfied or otherwise discharged,
or shall file a bond in form and substance satisfactory to Cricket in lieu
thereof within ten (10) Business Days of Vendor’s receipt of notice of such
filing. If any such lien is filed or otherwise imposed, and Vendor does not
cause such lien to be released and discharged forthwith, or file a bond in lieu
thereof, then, without limiting any Company’s available remedies, any Purchaser
has the right, but not the obligation, to pay all sums necessary to obtain such
release and discharge or otherwise cause the lien to be removed or bonded to
such Purchaser’s satisfaction, and to retain such funds from any payment then
due or thereafter to become due to Vendor.
          (c) Cricket and each other Company reserves the right to post or place
within any System notices of non-responsibility or to do any other act required
by Applicable Law, to exempt such Company from any liability to third parties by
reason of any work or improvements to be performed or furnished hereunder;
provided that failure by any such Company to do so shall not release or
discharge Vendor from any of its obligations hereunder.
          2.6 Duty To Inform Itself Fully; Waiver of Defense. Each party shall
be deemed to have notice of and to have fully examined and approved the
Specifications, the Exhibits and all other documents referred to herein, and all
drawings, specifications,
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

13



--------------------------------------------------------------------------------



 



schedules, terms and conditions of this Agreement, regulations and other
information in relation to this Agreement or any amendments, modifications or
supplements thereto at all times on or after the Effective Date and to have
fully examined, understood and satisfied itself as to all information of which
it is aware and which is relevant as to the risks, contingencies and other
circumstances which could affect this Agreement and in particular the
Installation of any System or any part thereof.
          2.7 Joint Ventures and Designated Entities. Cricket may from time to
time directly or indirectly invest in an entity that Cricket directly or
indirectly owns (and continues to own) more than [***] percent ([***]%) of the
equity interests entitled to vote for the election or appointment of the board
of directors, managers or other governing body of such entity and such entity
exclusively offers Cricket or Cricket-Affiliated branded services (each, a
“Related Entity”). Vendor agrees, at Cricket’s request, to promptly enter into
negotiations and agreements with each Related Entity for the provision of the
types of equipment, software and services sold/licensed hereunder to such
Related Entity [***] provided that, such Related Entity: (i) is not a direct or
indirect competitor of Vendor; (ii) has not materially breached past agreements
with Vendor or its Affiliates; (iii) is not otherwise engaged with Vendor or its
Affiliates in an agreement for the purchase, license and/or supply of Vendor
products or services; (iv) is purchasing the Vendor products for use in its own
business operations and not for resale, except for similar resale exceptions as
described herein; and (v) satisfies Vendor’s then-current credit criteria that
is generally applicable to similar customers of Vendor. Vendor acknowledges and
agrees that neither Cricket nor any Company guarantees the payment or
performance of, or is in any way responsible or liable for, any obligations of
any Related Entities under any such agreements.
     SECTION 3. PURCHASE ORDERS AND SCHEDULES
          3.1 Purchase Orders. All Purchase Orders under this Agreement shall be
submitted by a Purchaser. Each Purchaser may deliver Purchase Orders to Vendor
at any time and from time to time during the Term. Such Purchase Orders shall be
sent to Vendor either by certified mail, electronic transmission or another
mutually acceptable manner to the following address:
email: ocwest@nortel.com
TollFree Fax: 1800.752.1294
physical address:
Nortel Order Management
2201 Lakeside Blvd.
MS 992- 02-G70
Richardson, TX 75082.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

14



--------------------------------------------------------------------------------



 



All Purchase Orders shall be governed by the terms and conditions of this
Agreement, unless otherwise agreed by the parties in writing. Each Purchase
Order shall reference this Agreement and specify, in reasonable detail, the
Products, Services or other items of Work to be provided by Vendor. All Purchase
Orders shall be deemed to incorporate and be subject to the terms and conditions
of this Agreement unless otherwise agreed in writing. All Purchase Orders,
including electronic orders, shall contain the information necessary for Vendor
to fulfill the order. Vendor shall comply with all purchasing requirements set
forth in Exhibit [D]. No provision or data on any Purchase Order or any Vendor
order acknowledgment, or contained in any documents attached to or referenced
the Purchase Order or order acknowledgment or any subordinate document (such as
shipping releases), which is inconsistent with the terms of this Agreement shall
be binding, except data necessary for Vendor to fill the order.
          3.2 Delivery under the Agreement. Vendor shall complete the Work
specified in each accepted Purchase Order in accordance with the terms and
conditions of this Agreement.
          3.3 Order Acceptance. All Purchase Orders shall be subject to Vendor’s
acceptance; provided that, Purchase Orders placed by any Purchaser shall be
afforded no less favorable treatment in terms of acceptance than purchase orders
placed by other customers of Vendor. Any Purchase Order issued by a Purchaser
and not rejected in writing within ten (10) Business Days of the transmission of
such Purchase Order to Vendor shall be deemed accepted by Vendor. Electronic
Purchase Orders shall be binding on the submitting Purchaser and Vendor
notwithstanding the absence of a signature, provided that the parties have
implemented a mutually acceptable electronic order process and such orders
deemed to be binding have been issued by a Purchaser and accepted by Vendor in
accordance with the process agreed upon by the parties.
          Changes made by a Purchaser to an accepted Purchase Order that affect
Vendor’s ability to meet its obligations under the Purchase Order, any price,
shipment date, or completion date quoted by Vendor with respect to such Purchase
Order is subject to change and shall be addressed pursuant to the Change Order
provisions below in Section 9.
          3.4 On a quarterly basis, the parties shall meet to develop a good
faith rolling, twelve (12) month forecast of Cricket’s annual Product and
Services needs. If the quantities ordered are more than the most recent
forecasted quantities, Vendor shall use reasonable best efforts to fulfill such
orders and achieve the milestones required of Vendor hereunder.
          3.5 Inventory Control and Bar-coding. Vendor shall, at no additional
charge, pack and mark shipping containers in accordance with its standard
practices for domestic shipments. Vendor shall (a) enclose a packing memorandum
with each shipment and, if the shipment contains more than one package, identify
the package containing the memorandum, and (b) mark Products as applicable for
identification in accordance with Vendor’s marking specifications (for example,
model/part number).
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

15



--------------------------------------------------------------------------------



 



          3.6 Purchase Money Security Interest. Each Purchaser hereby grants to
Vendor a first priority purchase money security interest (“PMSI”) in all
Equipment hereafter sold, delivered, provided and/or purchased by such Purchaser
from Vendor hereunder, and each Purchaser agrees to reasonably cooperate with
Vendor in the perfection of such security interest, provided that Vendor shall
be solely responsible for the preparation and filing of any documentation
required to effect such perfection, until such time as Vendor receives payment
in full in accordance with this Agreement for such Equipment. Accordingly, the
applicable PMSI and all related liens on a given item of Equipment purchased
hereunder shall be deemed automatically released in full by Vendor upon Vendor’s
receipt of payment in full for such item of Equipment, and no PMSI shall attach
to any item of Equipment purchased hereunder for which Vendor has received full
payment in advance. Vendor shall, at Vendor’s expense, execute, deliver and file
any documents, instruments and certificates reasonably requested by any
Purchaser in order to evidence the release of the PMSI and the removal of any
related liens as provided herein. Each Purchaser authorizes Vendor to file
financing or continuation statements, including amendments thereto, relating to
the PMSI with respect to such Purchaser, and Equipment encumbered thereby,
without the signature of such Purchaser where permitted by law.
          3.7 Conveyance of Products. Subject to the terms of this Agreement and
the satisfaction of the requirement that each Affiliate and Purchaser (other
than Cricket), respectively, execute Exhibits V2 and V3 respectively hereto,
Vendor acknowledges and agrees that (a) a Purchaser may, and each other Company
may, sell, transfer, assign, lease, license, sublicense or convey (“Convey” or
“Conveyance”) Equipment and Software to any Company, and (b) any owner of any
used Equipment may Convey such Equipment to any third party.
     SECTION 4 SUBCONTRACTORS
          4.1 Subcontractors. Vendor may subcontract any portion of its
obligations under this Agreement, but no such subcontract shall relieve Vendor
from primary responsibility and liability for the performance of Vendor’s
covenants and obligations under this Agreement. Regardless of whether or not
Vendor obtains approval with respect to use of a Subcontractor or whether Vendor
uses a Subcontractor recommended by other party hereunder, use by Vendor of a
Subcontractor shall not, under any circumstances: (i) give rise to any claim by
Vendor against any Company if such Subcontractor breaches its subcontract or
contract with Vendor; (ii) create any contractual obligation by any Company to
the Subcontractor; (iii) give rise to a waiver by the Purchaser of its rights to
reject any Defects or Deficiencies or Defective Work; or (iv) in any way release
Vendor from being solely responsible for the Work to be performed under this
Agreement.
          4.2 Vendor’s Liability. Vendor is responsible for all of its
obligations under this Agreement, including the Work, regardless of whether a
subcontract or supply agreement is made or whether Vendor relies upon any
Subcontractor to any extent. Vendor’s use of Subcontractors for any of the Work
shall in no way increase Vendor’s rights or diminish Vendor’s liabilities under
this Agreement, and in all events, except as otherwise
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

16



--------------------------------------------------------------------------------



 



expressly provided for herein, Vendor’s rights and liabilities hereunder shall
be as though Vendor had itself performed such Work. Vendor shall be liable for
any delays caused by any Subcontractor as if such delays were caused by Vendor.
          4.3 No Effect of Inconsistent Terms in Subcontracts. The terms of this
Agreement shall in all events be binding upon Vendor regardless of and without
regard to the existence of any inconsistent terms in any agreement between
Vendor and any Subcontractor or whether or not and without regard to the fact
that any other party hereunder may have directly or indirectly had notice of any
such inconsistent term.
          4.4 Assignability of Subcontracts to Cricket. Upon Cricket’s written
request and for a specific project only, Vendor shall use reasonable efforts to
have each agreement between Vendor and a Subcontractor entered into after the
effective date of the Agreement contain a provision stating that, in the event
that Vendor is terminated for cause, convenience, abandonment of this Agreement
or otherwise, (i) each Subcontractor shall continue its portion of the Work as
may be requested by Cricket and (ii) such agreement may be assumed without
penalty to Cricket and, in order to create security interests, may be assigned
by Cricket to third parties designated by Cricket, in either case at the option
of Cricket and for the same price and under the same terms and conditions as
originally specified in such Subcontractor’s agreement with Vendor; provided
that, the inclusion of such provision does not materially increase the costs to
Vendor.
          4.5 Removal of Subcontractor or Subcontractor’s Personnel. Cricket has
the right at any time to request removal of a Subcontractor or any of a
Subcontractor’s personnel from Work on the System upon reasonable grounds and
reasonable prior notice to Vendor. Such request (a “Request for Removal”) shall
be in writing and shall specify Cricket’s reasoning therefor. Vendor promptly
shall issue a written response to any such Request for Removal, specifying the
reasoning for its disagreement or agreement, as the case may be, with the
reasoning contained in the Request for Removal. If the parties fail to agree,
this matter shall be handled in accordance with the dispute resolution
procedures in Section 21. The exercise of such right by Cricket shall have no
effect on the provisions of Sections 4.1 and 4.2.
          4.6 Subcontractor Insurance. Vendor shall require its Subcontractors
to obtain, maintain and keep in force, during the time they are engaged in
providing Products and Services hereunder, insurance coverage as set forth on
Exhibit C (provided that the maintenance of any such Subcontractor insurance
shall not relieve Vendor of its other obligations pursuant to this Agreement).
Vendor shall, upon Cricket’s request, furnish Cricket with evidence of such
insurance in form and substance reasonably satisfactory to Cricket.
          4.7 Review and Approval not Relief of Vendor Liability. No inspection,
review or approval by any Company permitted under this Agreement of any portion
of the Work shall relieve Vendor of any duties, liabilities or obligations under
this Agreement, but nothing contained in this Section shall be deemed a bar of
any waiver given to Vendor pursuant to and in accordance with the terms of this
Agreement.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

17



--------------------------------------------------------------------------------



 



          4.8 Vendor Warranties. Except as otherwise expressly provided in
Section 16, all warranties of Vendor in this Agreement shall be deemed to apply
to all Work performed by any Subcontractor as though Vendor had itself performed
such Work and to all Products supplied by any third-party vendor or other
subcontractor as though Vendor itself had supplied such Products. Except as
otherwise specifically provided in Section 16, the parties agree that such
warranties shall not be enforceable merely on a “pass-through” basis but that
any Company may, but shall not be obligated to, enforce such warranties of any
Subcontractor to the extent that the Company determines that Vendor is not
paying or performing its warranties; provided that any such election by a
Company shall not relieve Vendor from any obligations or liability with respect
to any such warranty.
          4.9 Payment of Subcontractors. Vendor shall make all payments that it
is contractually required to make to all Subcontractors (except in the case of
legitimate disputes between Vendor and any such Subcontractor arising out of the
agreement between Vendor and such Subcontractor) in accordance with the
respective agreements between Vendor and its Subcontractors such that no
Subcontractor shall be in a position to enforce any liens or other rights
against any Company, the System, any Products or any part thereof.
          4.10 Copies. Subject to any confidentiality obligations required by
third party providers, including Subcontractors, Vendor will use its good faith,
reasonable efforts to provide Cricket with any and all relevant agreements,
understandings, subcontracts and other documents pertaining to the provision of
Products or Services by a Subcontractor which the Companies may reasonably
require in order for them to be provided with the information necessary to
exercise any of their rights under this Agreement.
          SECTION 5. PRICES, PAYMENT AND PURCHASE COMMITMENT
          5.1 Prices. (a) The prices for the Products, Services and other items
of Work are set forth in Exhibits A-01 through and A-03. The Products and
Services and CDMA requirements for the Cricket laboratory are set forth in
Exhibit N.
          (b) Functionally Accurate Quotes. To ensure the accuracy of certain
Vendor quotes, Purchaser may specifically request a “Functionally Accurate
Quote” that will be subject to and contingent upon the following. Purchaser must
(i) specifically request a Functionally Accurate Quote in writing, (ii) agree
and participate in a Functionally Accurate Quote preliminary meeting to discuss
the scope and responsibilities of the parties, (iii) agree and participate in a
second meeting to discuss a preliminary quote and the Customer Input
Questionnaire (CIQ), and (iv) accurately complete and provide the CIQ and any
other requested information to Vendor, which shall include, at a minimum,
engineering requirements, System specifications applicable to such Functionally
Accurate Quote including, but not limited to, current network design, current
capacities, projected capacities for mutually agreed upon timeframes required to
fulfill specific quote, specific Vendor obligations, current functionality and
performance of such System, projected and expected functionality and performance
of such System, current System facility dimensions, specifications and current
and planned
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

18



--------------------------------------------------------------------------------



 



equipment environmental support. Upon the completion of the preceding, Vendor
shall issue a Functionally Accurate Quote to Purchaser. If Purchaser
subsequently places a Purchase Order with respect to such Functionally Accurate
Quote, then, in connection with fulfilling such Purchase Order, Vendor shall
provide to Purchaser, [***], all additional Products and Services as set forth
in Vendor’s Specifications that are not included in such Purchase Order but that
are necessary to achieve all of the functionalities of the Products set forth in
such Functionally Accurate Quote; provided however, that [***] are specifically
excluded unless otherwise specifically set forth in the Functionally Accurate
Quote. If Vendor provides a Functionally Accurate Quote to Purchaser and,
Purchaser does not issue a Purchase Order with respect to such Functionally
Accurate Quote, then Purchaser shall reimburse Vendor for the reasonable costs
of preparing such Functionally Accurate Quote at the rate of [***] dollars
($[***]USD) per hour. Failure by Cricket to comply with any of the obligations
set forth in this Section shall deem this Section void with respect to any such
quote issued.
          5.2 Taxes. Each Purchaser shall reimburse Vendor or supply valid
exemption documentation in advance of the Purchase Order in a form reasonably
acceptable to Vendor for all present or future taxes, duties, fees, levies,
imposts, deductions, charges, withholdings and liabilities (“Taxes”) that are
imposed by any Governmental Entity as a result of the provision of Products and
Services to such Purchaser under this Agreement, provided, however, that no
Purchaser shall be liable for or shall pay or reimburse Vendor for (i) any Taxes
on or measured by the income or receipts of Vendor, and (ii) any import or
export taxes, duties, fees, imposts or charges imposed by any foreign or United
States Governmental Entity on any of the Products or Services furnished in the
United States hereunder. Each Purchaser shall be responsible for personal
property taxes applicable to Products shipped to such Purchaser from the date of
shipment by Vendor. If a Purchaser shall pay Taxes for which Vendor is entitled
to claim a refund or credit, then Vendor shall reimburse to such Purchaser an
amount equal to such refund or credit. Each Purchaser shall, with respect to the
Products shipped to such Purchaser, hold Vendor harmless from any and all
subsequent assessments levied by a proper taxing authority for the Taxes for
which such Purchaser is liable under this Section 5.2, including any interest,
penalties or late charges due to Purchaser’s failure to perform hereunder.
          5.3 Payment. Vendor will invoice each Purchaser one hundred percent
(100%) of the price of Products ordered upon shipment of the Products to such
Purchaser’s initial designated delivery location, and one hundred percent (100%)
of Services ordered upon a Purchaser’s signing of the Service Completion Notice
with respect to such Services, unless the Agreement provides for invoicing in
advance, or the Services are scheduled to continue beyond thirty (30) days, in
which case Vendor shall invoice Company at the end of each calendar month for
Services performed in that month. Any advance payment provided by a Purchaser to
Vendor in connection with any Purchase Order that is not accepted by Vendor
shall be promptly returned. Vendor
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

19



--------------------------------------------------------------------------------



 



reserves the right to establish credit limits for all Purchasers on a collective
basis under this Agreement in accordance with Vendor’s then-current generally
applicable credit limit criteria and policies, and pursuant thereto may require
such Purchaser to make full payment to Vendor prior to shipment of related
Products or commencement of related Services; provided, however, that Vendor
shall not have the right to accelerate payment schedules with respect to any
accepted Purchase Order. Invoiced amounts, less good faith disputed amounts, are
due and payable within thirty (30) days from date of the invoice. Invoicing
disputes must be identified in writing within twenty-one (21) days of Company’s
receipt of the applicable invoice, provided however that this sentence shall not
prejudice in any way Company’s right to later dispute amounts improperly billed
(e.g., double billings, bills in excess of the agreed price, etc.). Any disputed
amounts that are determined to be validly billed are due and payable within
thirty (30) days upon resolution. Notwithstanding anything to the contrary set
forth herein, in the event of non-payment of an undisputed invoice after the
respective due date, Vendor may suspend performance of Services or shipment of
Products under any Purchase Order(s) until such payment is made. Company shall
pay interest on any late payments at the rate of 18% per annum (1 1/2 % per
month).
          5.4 Currency and Place of Payment. Payments under this Agreement shall
be made in US dollars and if such method of payment is acceptable to the
Purchaser, the Purchaser shall pay all amounts due Vendor hereunder using
Electronic Funds Transfer (“EFT”). EFT payments by a Purchaser shall be made to
such account as is designated by Vendor in writing.
          5.5 Purchase Commitment. a) Subject to Section 5.5 (b), during the
Term (as may be extended) and in consideration of the discounts, terms and
conditions provided in this Agreement, Purchasers, in the aggregate, hereby
commit to place Purchase Orders (which are not later cancelled) for the purchase
and/or license of Products and Services from Vendor for the Initial Systems of
one or more of the Auction 66 Markets (as selected by Cricket in its sole
discretion) in accordance with the mutually agreed initial market network design
criteria to be determined as each Market is awarded, to cover a minimum of [***]
(such commitment being the “AWS Commitment”). In the event that Purchasers, in
the aggregate, do not satisfy the AWS Commitment prior to the expiration, or
termination of the Term (as may be extended for up to one (1) year in accordance
with clause (A) of the definition of “Term”, but excluding any “Extension
Period” as defined therein), Cricket, at its option, shall either (i) pay
Vendor, as a liquidated damage and not as a penalty, an amount equal to [***]
percent ([***]%) of the unfulfilled AWS Commitment, or (ii) purchase product
credits from Vendor in an amount equal to the lesser of (A) [***] or (B) [***].
Such product credits (i) may not be used towards OEM Equipment, Services or
Annual Maintenance Fees, (ii) shall not reduce the total price of any Purchase
Order by more than twenty-five percent (25%); and (iii) must be used within one
(1) year from the date so purchased, after which such product credits will be
forfeited and have no cash value. Subject to the terms and conditions set forth
herein, such product credits may be used by any Purchaser to purchase products
and services from Vendor under Vendor’s then-current terms and conditions.
Vendor may invoice Cricket for such amount and such invoice shall be due and
payable thirty (30) days after Cricket’s receipt of such invoice. Full payment
of [***] shall be Vendor’s sole remedy with respect to Purchasers’ failure to
satisfy the AWS Commitment. Any such failure to satisfy the AWS Commitment for
which such payment has been made shall not be a breach of this
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

20



--------------------------------------------------------------------------------



 



Agreement. Notwithstanding anything to the contrary, Purchasers may offset any
amounts owed to Vendor pursuant to this Section 5.5 against any Liquidated
Damages owed to any Company pursuant to Section 14. Any such offset shall be
deemed to be payment towards the liquidated damages for failure to satisfy the
AWS Commitment.
          b) The AWS Commitment shall be reduced to the extent of each of the
following: (i) Vendor’s non-acceptance of Purchase Orders issued by Purchaser
for Initial Systems in any Auction 66 Market under this Agreement that comply
with the terms and conditions of this Agreement; provided that Purchaser is not
in arrears in its payments obligations under the Agreement and is not in
material breach of such Agreement; or (ii) to the extent that CPOPs are
negatively impacted as the result of spectrum clearing delays outside the
reasonable control of Cricket in an Auction 66 Market that Cricket intends to
award to Vendor, provided, there are no other Auction 66 Markets available as a
replacement for the initial build-out of such Market that are not already
built-out or awarded to another vendor.
          c) Notwithstanding the preceding, in the event Vendor does not accept
or rejects a Purchase Order due to product unavailability or manufacture
discontinue, Cricket shall not be excused from the AWS Commitment if Vendor has
made available for purchase a “Substitute Product” that can be used in place of
the unavailable or discontinued product with no additional costs related to
other additional hardware or software additions or changes, if any, required to
achieve at least equivalent operation, except for additional hardware or
software additions or changes related to optional functionality, capacity or
features used by such Cricket. A “Substitute Product” is a product that meets or
exceeds the Specifications of the original Product with at least equivalent
functionality, no greater price (other than price increases related solely to
optional functionality, capacity or features used by Cricket), and comparable
lead time, as the functionality, price and standard lead time, respectively, of
the unavailable or discontinued Product.
          d) Vendor will make available to Purchasers up to [***] in product
credits. Vendor intends to award, on an as quoted basis, a minimum of
seventy-five percent (75%) of such product credits on or before the date that
Purchaser has placed Purchase Orders in a cumulative amount equal to or greater
than fifty percent (50%) of the AWS Commitment. Purchasers may only use such
product credits for the purchase and/or license of Products that are incremental
or separate to an Initial System for any of the Auction 66 Markets. Such product
credits, as provided in accordance with this Section 5.5(d), (i) may be applied
at the rate of one hundred percent (100%) of the Net Price of such incremental
or separate Products, but shall not be used towards the purchase/license of OEM
Equipment or Services; (ii) are non-transferable, except that any Purchaser may
Convey such purchase credits to any other Purchaser, and (iii) shall be used
within one (1) year after such product credits accrue. After such time, the
product credits will be forfeited and will have no cash value.
     SECTION 6. SERVICES
          6.1 Transportation. Unless otherwise specifically set forth in a
Vendor quote or in Exhibit A-01, Vendor shall ship the Products and additional
charges shall apply for shipping, insurance and special handling. In the event
of any unusual Site selections or requirements which require transportation
arrangements out of the ordinary course having regard to normal industry
standards and practices (such as crane requirements, expedited delivery
schedule, helicopter transportation requirements to a remote setting, etc.),
Vendor shall arrange, subject to the Purchaser’s prior approval, for such
exceptional transportation requirements from local staging facilities or
warehouse locations to the unusual Site. Vendor shall notify the Purchaser that
it believes, in good faith, that exceptional
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

21



--------------------------------------------------------------------------------



 



transportation arrangements are necessary in the circumstances, and Vendor will
consult with the Purchaser on an approved course of action to complete delivery.
The Purchaser shall be responsible for all costs with respect to such
exceptional transportation requirements in excess of transportation costs
applicable to a standard Site. Wireless switch and switch-related Products shall
be shipped to the installation site(s) per the applicable Purchase Order or as
instructed by Purchaser, unless the parties mutually agree in writing to an
alternate Purchaser initial delivery location. Shipment of such Products to any
such alternate location may result in additional costs to Purchaser. Other
wireless Products shall be shipped to Purchaser’s designated initial delivery
location. Unless otherwise specifically set forth in a valid Vendor quote or in
Exhibit A-01, Purchaser shall be responsible for the coordination of delivery
arrangements and for freight, insurance, handling and any other applicable
transportation and handing charges incurred in moving delivered Products from
Purchaser’s initial delivery location to the installation sites as required to
comply with project schedule dates.
          6.2 Services. Vendor shall provide the Services ordered by a Purchaser
in accordance with the provisions of the Exhibits in respect of such Services
and the Statement of Work.
          6.3 No Interference. Vendor shall install all Equipment and build each
of the Systems so as to cause no unauthorized interference with or obstruction
to lands and thoroughfares or rights of way on or near which the installation
work may be performed. Vendor shall exercise every reasonable safeguard to avoid
damage to existing facilities, and if repairs or new construction are required
in order to replace facilities damaged by Vendor due to its negligence or
willful misconduct, such repairs or new construction shall be at Vendor’s sole
cost and expense. Vendor understands that many of the Sites may be co-located
with other RF transmission facilities and Vendor shall take all necessary
precautions and safety measures to ensure the safety of all of Vendor’s and
Subcontractors’ personnel at such Sites.
          Vendor makes no undertaking with respect to the foregoing paragraph in
relation to harmful interference caused by (i) unauthorized installation,
repair, modification or change or Products not furnished by Vendor;
(ii) Products being subject to misuse, neglect, accident or abuse by other than
Vendor; (iii) Products being used in a manner not in accordance with the
applicable Specifications or operation of other equipment in the frequency
ranges reserved for Company within the applicable licensed area. Vendor assumes
no responsibility under this clause for items not specified or supplied by
Vendor.
          Vendor represents and warrants that all Products furnished hereunder
shall comply, to the extent required, with the requirements of the Federal
Communication Commission’s Rules and Regulations (the “FCC Rules”) pertaining to
Commercial Mobile Radio Service providers and equipment manufacturers in effect
as of the date of delivery of such Product to the Purchaser, including Parts 24
and 27 of the FCC Rules. In addition, Vendor represents and warrants that each
Product furnished hereunder shall comply, to the extent required, with (i) the
requirements of Part 15 of the FCC Rules in effect as of the date of delivery of
such Product to the Purchaser, including those sections concerning the
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

22



--------------------------------------------------------------------------------



 



labeling of such Product and the suppression of radio frequency and
electromagnetic radiation to specified levels, and (ii) Part 20 of the FCC Rules
in effect as of the date of delivery of such Product to the Purchaser, including
those sections relating to 911 and E911 services. The foregoing warranties are
collectively referred to as the “FCC Warranty”.
          Vendor shall, when appropriate, have reasonable access to each
Company’s premises during normal business hours and at such other times as may
be agreed upon by the parties in order to enable Vendor to perform its
obligations under this Agreement. Vendor shall coordinate such access with the
Company’s designated representative prior to visiting such premises. Vendor
agrees to instruct its employees to comply with all site rules while on a
Company’s premises. The employees and agents of Vendor shall, while on any
Company’s premises, comply with all site rules and guidelines including, but not
limited to, where required by government regulations. No party shall require
waivers or releases of any personal rights from representatives of the other in
connection with visits to its premises, and no such releases or waivers shall be
pleaded by any party in any action or proceeding.
          For purposes of this Section, all references to “Company’s premises”
and other similar references shall be deemed to refer to any location where a
Site is to be located, which may include land or buildings owned or leased by
any Company. To the extent that a Company does not own the premises, Vendor’s
obligations to adhere to site rules and guidelines shall include, without
limitation, those rules and guidelines required by the owner, landlord or
property manager having care and control of such premises, which the Company has
provided to Vendor in advance of the commencement of the applicable Work
hereunder.
     SECTION 7. MANUALS, ENGINEERING DRAWINGS AND TRAINING
          7.1 Documentation. Vendor shall provide the Documentation listed in
Exhibit R. The Documentation shall be prepared in accordance with the relevant
Specifications. Operating Manuals with up-to-date drawings, specifications and
design sheets shall be available for the Training as set forth in Section 7.4.
          7.2 Standards for Manuals. All Operating Manuals and Maintenance and
Instruction Manuals required to be provided by Vendor pursuant to this Agreement
shall be accurate, in the English language and shall be:
     (a) detailed and comprehensive and prepared in conformance with the
Specifications and generally accepted national standards of professional care,
skill, diligence and competence applicable to telecommunications and operation
practices for facilities similar to the Systems;
     (b) consistent with good quality industry operating practices for operating
wireless communications systems of similar size, type and design;
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

23



--------------------------------------------------------------------------------



 



     (c) sufficient to enable the Companies to operate and maintain each System
on a continuous basis; and
     (d) prepared subject to the foregoing standards with the goal of achieving
operation of each System at the capacity, efficiency, reliability, safety and
maintainability levels contemplated by this Agreement and required by all
Applicable Laws and Applicable Permits.
          7.3 Equipment and Data. Vendor shall furnish all drawings,
specifications, specific design data, preliminary arrangements and outline
drawings of the Equipment and all other information as required in accordance
with this Agreement in sufficient detail to indicate that the Equipment and
fabricated materials to be supplied under this Agreement comply with the
Specifications.
          7.4 Training. As more fully described in Exhibits A12 and A13, Vendor
shall provide to the Companies a training program with respect to all Products
and Services provided hereunder (collectively, the “Training”). Promptly upon
execution of this Agreement, Vendor shall establish a training coordinator,
whose responsibility shall be to work with Cricket to ensure that the Companies
receive the Training. Such coordinator (or his or her replacement) shall
continue in such assignment until the receipt of all of the Training required to
be provided. All Training shall be provided by Vendor in the United States
except as otherwise agreed to in writing by Cricket.
          7.5 Manuals and Training. The Training and the Documentation provided
in connection herewith, including, without limitation, all Documentation
provided in CD-ROM format and all documentation provided pursuant to
Sections 7.2, 7.3 and 7.4 shall be updated in reasonable quantities at no
additional cost to the Companies pursuant to and in accordance with all Product
upgrades or modifications applicable to any Work or any part thereof.
     SECTION 8. ACCEPTANCE PROCEDURES
          8.1 Acceptance Procedures. Vendor shall perform the acceptance tests
mutually agreed to in writing by Purchaser and Vendor. All Products and Services
shall be required to pass such acceptance tests and also comply with Vendor’s
published Specifications for such Products and Services, except that such tests
shall not be required for Products not installed by Vendor. Upon successful
completion of such acceptance tests and compliance with such Specifications, or
Company’s use of the respective Products and Services In Revenue Service,
whichever occurs first, such Products and Services shall be deemed accepted.
          (a) Factory Tests. Cricket may, at Cricket’s option and cost, request
to be present at any factory testing conducted by Vendor. Upon written request,
Vendor shall give Cricket twenty-one (21) Business Days advance notice of any
such factory testing relating to the types of Products or Services furnished by
Vendor hereunder. Vendor shall use commercially reasonable efforts to facilitate
Cricket’s observation of such tests;
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

24



--------------------------------------------------------------------------------



 



provided such observance is permitted by Vendor’s suppliers and does not result
in additional costs being charged to Vendor. Regardless of whether or not
Cricket observes any factory testing, Vendor agrees to provide Cricket, upon
Cricket’s specific written request, with copies of all documentation relating to
factory testing of the Product specified by Cricket, including without
limitation copies of test procedures, test results and FCC compliance
certifications, subject to confidentiality and other limits set forth in the
respective agreements between Vendor and its suppliers.
          (b) Service Completion and Project Completion Notices. (i) Upon
completion of specific Services hereunder in accordance with this Agreement and
the applicable Specifications and Statement of Work, Vendor shall issue a
service completion notice with respect to such completed Services that includes
Punch List Items (the “Service Completion Notice”). Upon its reasonable
satisfaction that the Service Completion Notice is correct and complete,
Purchaser shall promptly sign the Service Completion Notice.
          (ii) Upon completion of Punch List Items set forth in a Service
Completion Notice, Vendor shall issue a project completion notice (the “Project
Completion Notice”) and upon its reasonable satisfaction that the Project
Completion Notice is correct and complete, Purchaser shall promptly sign the
Project Completion Notice.
          (iii) If Purchaser does not reasonably believe that a Service
Completion Notice or Project Completion Notice (each, a “Completion Notice”) is
correct, Purchaser shall within five (5) Business Days of its receipt thereof,
notify Vendor in writing specifying in reasonable detail those particulars in
which the Services do not meet the applicable acceptance tests, Specifications
and Statement of Work. With respect to any such particulars, Vendor shall
promptly proceed to take corrective action, and following Purchaser’s reasonable
satisfaction that such corrective action has been properly completed, Purchaser
shall promptly sign the Completion Notice. The failure of Purchaser to timely
notify Vendor within five (5) Business Days after receipt of the respective
Completion Notice (or, in the case of correction, five (5) Business Days
following such correction) of any particulars in which the Services do not meet
the applicable acceptance tests, Specifications and Statement of Work, or In
Revenue Service of the Services by the Company, shall be deemed acceptance of
such Services.
          8.2 Costs and Expenses. The costs and expenses of complying with all
acceptance procedures set forth above shall be borne by each of Vendor and
Company as identified in the Exhibits as its responsibility.
     SECTION 9. CHANGE ORDERS AND SCHEDULING
          9.1 Change Orders. The Purchaser has the right to request changes,
other revisions or modifications to any of its Purchase Orders or to the Work
(“Changes”), including but not limited to the Specifications, the manner of
performance of the Work or the timing of the completion of the Work. If there
are any delays by Purchaser in fulfilling
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

25



--------------------------------------------------------------------------------



 



its responsibilities hereunder that affect Vendor’s performance or ability to
perform under any Purchase Order, or there are errors or inaccuracies in the
information provided to Vendor hereunder, Vendor shall be entitled to reasonable
schedule and pricing adjustments with respect to such Purchase Order to the
extent attributable to such Purchaser delays or errors or inaccuracies,
including, but not limited, to storage fees. All Changes shall be subject to the
prior written consent of Vendor. All Changes shall be documented in a written
order (“Change Order”) which shall be executed by the Purchaser and Vendor and
shall contain any adjustments to pricing, Milestone or other aspect of the Work
as mutually agreed by the parties. Vendor shall have no obligation to perform
such Changes until it has received a revised Purchase Order from Company. Vendor
shall promptly notify the Purchaser of any such requested Changes which may
materially affect the operation or maintenance of any System or any part
thereof. In the event that the parties cannot agree on a Change Order within
fifteen (15) days of submission of a Change Order by the Purchaser to Vendor,
the matter shall then be referred to dispute resolution pursuant to Section 21.
Nothing contained in this Section is intended to limit Vendor’s right, from time
to time, to make suggestions for modifications to the Work or the
Specifications, provided that in any such event the Purchaser, in its sole and
absolute discretion pursuant to the terms of this Agreement may refuse to make
any such modification or otherwise agree to issue a Change Order incorporating
any such Vendor suggestion.
          9.2 Cancellation. A Purchaser may at any time cancel, in whole or in
part, any Purchase Order or Change Order upon advance written notice to Vendor;
provided, however, such Purchaser may not cancel a Purchase Order or Change
Order subsequent to the date the Product is shipped or Services are performed.
In the event of such cancellation, the Purchaser shall pay to Vendor
cancellation charges in accordance with Exhibit B.
     SECTION 10. DISCONTINUED EQUIPMENT AND CONTINUING PRODUCT SUPPORT
          10.1 Notice of Discontinuation. For a period of [***] after the date
of the respective Discontinued Equipment Notice (as defined below) for all
Vendor Equipment furnished hereunder, Vendor shall provide Cricket not less than
[***] notice (the “Discontinued Equipment Notice”) before Vendor discontinues
manufacturing of or support for Equipment (“Discontinued Equipment”). In the
case of each Discontinued Equipment, during the [***] period described above
Vendor shall make available Vendor’s repair and return Services for such
Discontinued Equipment; provided that, nothing herein shall bar the Vendor from
discontinuing individual items of Equipment as provided in and pursuant to this
Section. In the event that Vendor discontinues an item of Equipment, Vendor will
meet with Cricket and use reasonable, good faith efforts to develop a mutually
acceptable
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

26



--------------------------------------------------------------------------------



 



transition plan that takes into account Cricket’s existing investment in the
item scheduled for discontinuance.
          In addition to repairs provided for under any applicable Warranty,
Vendor shall offer repair Services and Spare Parts in accordance with Vendor’s
standard repair and repair parts practices and terms and conditions then in
effect, for all Vendor Equipment furnished pursuant to this Agreement. Such
repair Services and Spare Parts shall be available while Vendor is manufacturing
or stocking such Products or repair parts, but in no event less than [***] for
all Equipment after Cricket’s receipt of the Discontinued Equipment Notice (the
“Support Period”) on the same terms and conditions in effect at the time of
Cricket’s receipt of the Discontinued Equipment Notice. Vendor may use either
the same or functionally equivalent products or parts which are new,
remanufactured, reconditioned or refurbished in the furnishing of repairs or
replacements under this Agreement.
          If during the Support Period Vendor, or its assignee, fails to provide
Spare Parts or repair Services on terms and conditions in effect at the time of
Cricket’s receipt of the Discontinued Equipment Notice, Vendor shall, in
addition to any other right or remedy available to the Companies at law or in
equity, provide Cricket, at no additional charge to Cricket, upon request, with
non-exclusive licenses for Equipment manufacturing to the extent Vendor can
grant such licenses, so that Cricket will have sufficient information, ability
and rights to have such Discontinued Equipment manufactured, or obtain such
repair Service or Spare Parts from other sources. Such license shall include
appropriate non-disclosure and confidentiality covenants.
          10.2 Discontinuation During Warranty Period. If Vendor discontinues
the availability of a Product during that Product’s Warranty Period and a
Purchaser needs to purchase a replacement Product to replace the discontinued
Product in order for a Company to maintain the same functionality of the
discontinued Product in a System, Vendor agrees to grant such Purchaser [***] to
be applied against the net price of all Products so required to be purchased as
replacements for such discontinued Products, which [***] shall be applied [***].
          10.3 Discontinuation After Warranty Period. If Vendor discontinues the
availability of a Product after that Product’s Warranty Period, in addition to
the rights of the Companies hereunder, the Companies shall be afforded no less
favorable treatment in terms of Vendor’s or its Affiliates’ manufacturer’s
discontinuation programs offered to Vendor’s or its Affiliates’ other customers.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

27



--------------------------------------------------------------------------------



 



     SECTION 11. SOFTWARE
          11.1 RTU License. Upon delivery of the Software to Company, but
subject to payment of initial license fees, if any, in accordance with this
Agreement, such Company is hereby granted a personal, non-exclusive, fully
paid-up, non-transferable (except as expressly permitted herein),
non-sublicenseable (except that such license shall be sublicenseable among
Companies) right to install, perform, display, execute and use a copy of the
Software (“RTU License”), to operate and maintain the applicable Equipment and
/or with Vendor authorized customer furnished equipment (“CFE”), processor or
product line for which the licenses to use the Software are initially granted
and specifically designated, or temporarily on any comparable replacement if any
such Equipment, processor or product line becomes inoperative (collectively, the
“Licensed Equipment”). In addition to the foregoing, the Companies shall have
the right to make a reasonable number of copies of the Software for the sole
purpose of archival and back-up. Anything to the contrary notwithstanding, the
RTU License granted to such Company with respect to firmware only shall be
irrevocable, fully paid-up, perpetual (for the life of the Equipment),
fully-transferable and sublicensable (including between and among Companies as
well as to any third party) in accordance with this Agreement upon Vendor’s
receipt of full payment for the item of Equipment associated such firmware;
provided such firmware remains resident on such Equipment associated with such
firmware.
          11.2 Companies’ Obligations. The Software, whether or not modified,
and all copies thereof made by any Company, shall be treated by the Companies as
trade secrets and proprietary to Vendor, its Subcontractors or its suppliers, as
appropriate and Cricket shall, and shall ensure that each Company shall:
          (a) Utilize the Software solely in conjunction with the Licensed
Equipment to the extent of the authorized activation or authorized usage level;
however, Vendor acknowledges that the Software and Licensed Equipment shall be
integrated and used across interfaces with systems, equipment and software
provided by other suppliers and customers and Vendor expressly consents to such
integration and use, provided such use is in accordance with the relevant
Specifications and the terms and conditions of this Agreement;
          (b) Ensure that all copies of the Software shall, upon any
reproduction by such Company authorized by Vendor and whether or not in the same
form or format as such Software, contain the same proprietary, confidentiality
and copyright notices or legends which appear on the Software provided pursuant
hereto; and
          (c) Hold secret and not disclose the Software to any person, except to
such of its employees and (i) contractors, agents or Affiliates that are
involved in the operation or management of a System or Products for which the
Software was licensed and need to have access thereto to fulfill their duties in
such capacity, and (ii) any Company or any transferees, licensees or assignees
of the Products pursuant to Sections 11.4 or 24.4; provided that, in addition to
any other requirements set forth in this Agreement, any Persons described in
(i) or (ii) above will have a written agreement of confidentiality with such
Company no less restrictive than the terms of the sample confidentiality
agreement set
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

28



--------------------------------------------------------------------------------



 



forth in Exhibit [F]. Company shall advise its employees described above of the
confidential nature of any such Software. If Company determines that it no
longer needs the Software or if Company’s license is canceled or terminated
pursuant to the terms of this Agreement, return all copies of such Software to
Vendor or follow reasonable written disposition instructions provided by Vendor.
If Vendor authorizes disposition by erasure or destruction, Company shall remove
from the medium on which Software resides all electronic evidence of the
Software, both original and derived, in such manner that prevents subsequent
recovery of such original or derived Software. Company shall not copy Software
embodied in firmware and unless otherwise specifically provided in this
Agreement, Company is not granted any right to modify Software furnished by
Vendor under this Agreement.
          (d) Not modify Software provided by Vendor under this Agreement,
except to the extent authorized by Vendor in writing.
          (e) Only use the Software in connection with the business operations
of the Companies or any transferee, licensee or assignee that has a right to use
the Software pursuant to Section 11.4 or 24.4. Except as otherwise set forth in
this Agreement, the RTU License does not grant any Company any right to, and no
Company will, modify, decompile, use, copy, translate, publish, display,
sublicense, rent, lease, lend, transfer, distribute, create derivative works or
modifications unless expressly authorized, improve, reverse engineer, or
disassemble, or in any other manner translate or decode Software furnished
hereunder or any copy thereof for any reason, including without limitation, to
generate corresponding source code provided in each of the Systems. Company
shall not destroy, remove or otherwise alter any copyright notice(s) on the
Software and Documentation, or any copy thereof, and agrees to reproduce any
such notice(s) on any copy thereof it makes pursuant to this license. Vendor’s
suppliers of Software and Documentation (or any part thereof) are beneficiaries
of this provision. Except as provided below, no license is granted to any
Company to use the Software outside of the United States and its territories.
          (f) Vendor may audit by remote polling or other reasonable means to
determine Software activation or usage levels. Use beyond the authorized usage
or authorized activation level may require payment of an additional fee as set
forth in Exhibit A02 or the Vendor quote. Full payment of such additional fees,
if any, shall be considered cure of the breach (including Section 11.2(a) with
respect to authorized activation or authorized usage level only) for the
purposes of this Agreement so long as such payment has been rendered within a
reasonable time after written notice. Company also agrees to abide by any
additional or different terms and conditions and restrictions provided by Vendor
with respect to any third party Software provided in or with the Software.
          11.3 Backwards Compatibility. Vendor represents and warrants (the
“Software Backwards Compatibility Warranty”) that all Software will be Backwards
Compatible. In the event that any Software supplied by Vendor does not provide
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

29



--------------------------------------------------------------------------------



 



Backwards Compatibility, then Vendor shall take all actions at Vendor’s sole
expense so as to achieve Backwards Compatibility.
          11.4 Transfer and Relocation. During the Term, in the event any
Company elects to transfer a Product to a third party, and where such Product
shall remain in the same place and be used for substantially the same purpose as
used by the transferring Company and where such third party resides in the
United States and (i) is not a direct or indirect competitor of Vendor involved
in the manufacture of communications equipment, software or related services,
(ii) has not in the past materially breached prior agreements with the Vendor or
its Affiliates; (iii) is not otherwise engaged with the Vendor or its Affiliates
in an agreement for the purchase and/or supply of wireless technology, such
Company may transfer the RTU License for the Software furnished under this
Agreement for use with such Product to such transferee, without the payment of
any additional Software right to use fees by the transferee, but subject to the
payment of re-certification fees to Vendor on commercially reasonable terms and,
assuming Company has made full payment for the RTU fees due and payable at time
of the transfer, the Companies shall automatically be released from all
obligations under the RTU License for such Product from and after the date of
such transfer; provided, Company has complied with all of its obligations
required hereunder for such transfer. For example, if the RTU License for the
Software contains usage or per subscriber limits, or the processor to be used by
transferee requires additional memory or hard disk space additional payments or
purchases by the transferee may be required to increase the license limits as
well as commercially reasonable re-certification fees. The following conditions
shall apply to transfers and relocations pursuant to this subsection 11.4:
     (a) The right to use such Software may be transferred only together with
Products with which the transferring Company has a right to use such Software,
and such right to use the Software shall continue to be limited to use with such
Products and shall not be further transferable by the transferee;
     (b) Before any such Software is transferred, the transferor shall notify
Vendor of such transfer and the transferee shall have agreed in writing (a copy
of which shall be provided to Vendor) to keep the Software in confidence and to
comply with the conditions respecting possession and use of Software as those
imposed on the transferring Company in this Agreement;
     (c) The transferee shall have the same right to Software warranty, Software
maintenance and indemnity for such Software as the transferor, provided the
transferee continues to pay the fees, including recurring or as commercially
reasonable re-certification fees, if any, associated with such Software warranty
or maintenance pursuant to this Agreement; and
          Except as otherwise specifically provided in this Agreement, a Company
shall have no right to transfer Software furnished by Vendor under this
Agreement without the consent of Vendor.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

30



--------------------------------------------------------------------------------



 



          11.5 Termination and Survival. Subject to the terms of Exhibit A-02,
the rights and obligations of each Company under the RTU License shall survive
the expiration or termination of this Agreement, regardless of the cause of
termination, provided Vendor has received the applicable payments with respect
to Software licenses in accordance with this Agreement and such Company has not
willfully and materially breached its confidentiality or other obligations with
respect to the RTU License, and if Vendor has provided Company with prior
written notice describing the alleged breaches and given Company a reasonable
time (in no event less than thirty (30) days) to cure any such breaches, Vendor
may terminate such Company’s RTU License. In the event that Vendor does not
receive the applicable license fees, Vendor may terminate such Company’s right
to use the Software to which such fees apply; provided that, Vendor provided
written notice of such breach to Cricket and such Company, and payment is not
made within thirty (30) days from receipt of Vendor’s notice thereof. Any
terminated rights pursuant to this Section 11.5 shall be immediately reinstated
upon payment of all applicable unpaid license fees, as applicable. In no event
other than as set forth in this Section 11.5 may Vendor terminate the RTU
License or any Company’s right to use the Software. Notwithstanding any other
provision of this Agreement, if there is a dispute, pending final resolution of
such dispute, all of Companies’ rights under this Agreement shall continue in
full force and effect, and Vendor will not terminate the RTU License, and so
long as Vendor continues to receive the applicable Software license fees, Vendor
will not terminate, suspend, interrupt or delay maintenance and support of the
Software. Anything to the contrary notwithstanding, the RTU License granted to
such Company with respect to firmware shall not terminate (during the life of
the Equipment) upon Vendor’s receipt of full payment for the item of Equipment
associated such firmware; provided such firmware remains resident on such
Equipment associated with such firmware.
          11.6 Access to Source Codes. Vendor represents and warrants that as of
the date hereof, Vendor has not established a Source Code escrow for any of its
existing U.S. CDMA customers. In the event that Vendor establishes a Source Code
escrow in the future for a U.S. CDMA customer which applies to any of the Vendor
Software furnished hereunder, Vendor shall add Cricket as a beneficiary of such
Source Code escrow, and Cricket shall be entitled to receive a copy of the
escrowed Source Code in the event of the occurrence of a “Triggering Event” as
defined below. Additionally, upon the occurrence of a Triggering Event, as
defined below, Vendor, to the extent of its legal right to do so, shall
(i) deliver a copy of Software Source Code to Cricket and (ii) grant to Cricket
a non-exclusive, non-transferable, royalty-free and perpetual license to access
the Software source code and to modify the Vendor Software reasonably required
to enable to Cricket to maintain and support the Products purchased under this
Agreement in respect of their installed base of Products.
For the purposes of this section “Triggering Event” shall be deemed to have
occurred only if Nortel Networks Corporation (i) ceases to conduct business
generally or ceases to make available technical assistance and support services
for Products that are eligible for support under this Agreement, (ii) concludes
a liquidation proceeding under Chapter 7 of Title 11 of the United States Code
or under the Bankruptcy and Insolvency Act (Canada), or (iii) reorganizes under
Chapter 11 of Title 11 of the United States Code or under any
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

31



--------------------------------------------------------------------------------



 



other similar provision of the laws of Canada and in either such case rejects
this Agreement in connection with such reorganization, AND ONLY IF none of
Vendor, Nortel Networks Corporation, a successor entity or any transferee of
Nortel Networks Corporation’s business related to the Products continue to sell
or license the Products, functionally equivalent equipment and replacement parts
nor offer technical assistance or support services for the Products under
commercially reasonable terms and conditions. Any such released Vendor Software
Source Code (i) shall not include Software that is no longer supported under the
terms of the Agreement; (ii) shall not include Software that is licensed to
Vendor by a third party under a license pursuant to which Vendor has no right to
sublicense source code; (iii) shall be subject to the confidentiality provisions
set forth in this Agreement; and (iv) shall be used only for the limited purpose
set forth above. For greater certainty, nothing herein grants any rights unless
and until the occurrence of a Triggering Event.
          11.7 Ownership of Intellectual Property. Vendor shall own all forms of
intellectual property rights (including, but not limited to, patent, trade
secret, copyright and mask rights) pertaining to the Software, and shall have
the right to file for or otherwise secure and protect such rights. The foregoing
notwithstanding, the parties understand and agree that from time to time any
Company may independently and without reliance upon Vendor’s confidential
information devise, develop or otherwise create ideas or other concepts for
services or new products which are patentable or otherwise capable of receiving
protection from duplication. In such event, such Company shall have the right to
apply for a patent in accordance with applicable law (or assign its rights to
any other Company or any third party), provided, however, that notwithstanding
this Section, Vendor does not hereby relinquish or release any of its
intellectual property rights.
     SECTION 12. SOFTWARE AND EQUIPMENT CHANGES
          12.1 Software.
               12.1.1 Software Releases. During the Term and subject to the
payment of applicable licensing fees, each Company shall receive all Releases
applicable to Software for Products for which such Company has obtained a RTU
License at such times as they become generally available to Vendor’s customers.
Each Company shall also be entitled to receive Optional Software Features upon
Purchaser’s payment of the appropriate fees determined in accordance with
Exhibit A-01. During the Term, Vendor will, at Companies’ cost, use commercially
reasonable efforts to work jointly with the Companies or the Companies’ third
party equipment or service suppliers with respect to the integration of such
third party’s equipment or services with the Products and System(s).
               12.1.2 Notice. The parties will meet quarterly to discuss the
introduction of any Major Software Release and the current plan-of-record for
its future Major Software Releases and Equipment Upgrades.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

32



--------------------------------------------------------------------------------



 



               12.1.3 Installation, Testing and Maintenance. The installation of
the Software by Vendor shall be performed in accordance with the Statement of
Work, applicable Specifications and the acceptance tests described in Exhibit
[ATP], if applicable.
               12.1.4 Software Fixes. During the applicable Warranty Period and
thereafter at all times that Company is paying Annual Maintenance Fees, in the
event that any Software Update supplied by Vendor requires additional Equipment
in order to be implemented, Vendor will make available such additional Equipment
at no additional cost. Notwithstanding anything contained herein in this Section
to the contrary, each Company shall be responsible for the cost of any
additional Equipment required to accommodate additional capacity, features,
functionality, memory or processing requirements necessitated by such Software
Update, which are contained in any such Software Update and utilized by Company
(provided such use is optional without losing the benefit of the Software
Update). Company shall be afforded a reasonable period of time to install or
permit Vendor to install a Software Update as stated above, taking into account
that all Software Updates must (i) be Backwards Compatible, (ii) go through
Company’s reasonable standard MOP process before being installed, and
(iii) otherwise be promptly installed in accordance with Company’s reasonable
standard processes and timeframes; provided that, with respect to Software
Updates provided to a Company pursuant to Section 13 or 14, the parties shall
mutually agree to a process whereby such Software Updates are installed in an
expeditious manner. If Company does not install or permit Vendor to install a
Software Update as stated above within such a reasonable period, or such other
period as Vendor and Company may agree, subsequent changes, repairs or
replacements affected by the failure to make such change may, at Vendor’s
option, be invoiced to Company whether or not such subsequent change, repair or
replacement is covered under the warranty provided in this Agreement for such
Software.
          12.2 Equipment.
               12.2.1 Equipment Updates. (a) All Equipment Updates will be made
available to the Companies by Vendor at no additional charge. If Vendor at any
time issues an Equipment Update, which is combined with any Equipment Upgrade
(collectively, the “Equipment Combined Release”) to such Equipment, the
Equipment Combined Release will be provided at no additional charge to each
Company unless and until such Company uses any of the Equipment Upgrades
included within the Equipment Combined Release, provided such use by such
Company of such Equipment is optional without losing the benefit of the
Equipment Update.
               (b) (i) If Vendor issues an Equipment Change Notice after
Equipment has been shipped to a Company, Vendor will promptly notify Cricket of
such change through Vendor’s design change management system or another Vendor
notification procedure. If Vendor has engineered, furnished, or installed
Equipment which is subject to a Equipment Change Notice, Vendor will implement
corrective action, subject to Section 12.2.1(a), at its sole cost and expense,
if such Equipment
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

33



--------------------------------------------------------------------------------



 



Change Notice is announced within [***] from the date of shipment of that
Equipment, and subject to the reasonable review and acceptance of Cricket at
such times as Cricket reasonably determines that it needs to review such Vendor
decision, by either (A) modifying the Equipment at the Site; (B) modifying the
Equipment which has been returned to Vendor in accordance with Vendor’s
reasonable instructions pursuant to and in accordance with the terms of this
Agreement; or (C) replacing the Equipment requiring the change with replacement
Equipment for which such change has already been implemented. If Vendor has not
engineered the original Equipment application and as a result thereof office
records are not available to Vendor, Vendor will provide the generic change
information and associated parts for the Companies’ use in implementing such
change.
          (ii) In any of the instances described in clause (i) above, if Vendor
and Cricket agree that the Equipment or part thereof subject to such change is
readily returnable, without incurring any significant time or expense, the
applicable Company, at its expense, will remove and return such Equipment or
part to Vendor’s designated facility within the United States and Vendor, at its
sole expense, will implement such change (or replace it with a Equipment or part
for which such change has already been implemented) at its facility and return
such changed (or replacement) Equipment or part at its sole cost and expense to
the Company’s designated location within the United States. Any such
reinstallation of Equipment which were readily returnable will be performed by
the applicable Company at its sole expense, provided such reinstallation can be
done by the Company without incurring any significant time or expense. In all
other circumstances, Vendor shall provide such removal, repair and
reinstallation Services at its sole cost and expense.
          (iii) Vendor and Company shall mutually agree to a process whereby
Equipment Updates are installed in an expeditious manner. If Company does not
install or permit Vendor to install an Equipment Update as stated above within
such mutually agreed timeframe, then subsequent changes, repairs or replacements
affected by the failure to make such change may, at Vendor’s option, be invoiced
to Company whether or not such subsequent change, repair or replacement is
covered under the warranty provided in this Agreement for such Equipment.
          (iv) All notifications for Equipment Updates provided by Vendor
pursuant to the terms of this Agreement must contain the following information:
(A) a detailed description of the change; (B) the reason for the change; (C) the
effective date of the change; and (D) the implementation schedule for such
change, if appropriate.
               12.2.2 Equipment Fixes. In the event that any Equipment Update,
directly or indirectly, supplied by Vendor during the period above following the
date Installation of such Equipment Update in any System, has the effect of
preventing any
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

34



--------------------------------------------------------------------------------



 



Product, System or any part thereof from satisfying, or performing in accordance
with, the Specifications then Vendor shall without any charge to any Company
promptly retrofit or take such other corrective action as may be necessary to
assure that any Product, System or any such affected part, as modified to
include each such Equipment Update, shall satisfy, and perform in accordance
with, the Specifications.
               12.2.3 Equipment Backwards Compatibility Warranty. Vendor
represents and warrants (the “Equipment Backwards Compatibility Warranty”) that
each Equipment Release will be Backwards Compatible. In the event that each
Equipment Release is not Backwards Compatible, then Vendor shall take all
actions at Vendor’s sole expense so as to achieve Backwards Compatibility.
          12.3 Notice of Developments.
               12.3.1 Vendor Developments. Subject to any limits set forth in
the respective agreements between Vendor and its other customers, Vendor shall
provide Cricket, or cause to be provided to Cricket, with reasonable written
notice of any significant Product developments, innovations or technological
advances (collectively “Vendor Developments”), which are planned to be made
generally available to Vendor’s U.S. customers and are relevant to the Products
or Systems, within a reasonable time of providing such notice to any other
customer or otherwise making any such Vendor Development public. Vendor will
support the New Technology Capacity and Performance and System Evolution
Requirements described in Exhibit O.
               12.3.2 Participation in Testing. Cricket has the right, but not
the obligation, to provide Vendor with written requests to participate in the
testing of certain Vendor Developments; provided that any such testing of Vendor
Developments shall be at the sole discretion of Vendor. Any such testing will be
mutually agreed upon and subject to terms and in a testing environment
reasonably acceptable to the parties at such time. Such rights shall not apply
to a Vendor Development originated by another customer of Vendor.
               12.3.3 Class A Retrofit Notices. Vendor shall make reasonable
efforts to collect and distribute a list of new Class A Retrofits as defined by
Vendor as such Class A Retrofits are identified by Vendor, provided that Vendor
shall not be required to distribute confidential information of any other
customer.
     SECTION 13. INTELLECTUAL PROPERTY
          13.1. Intellectual Property Infringement. If a third party asserts a
claim against any of the Companies or their respective officers, directors,
employees, affiliates, agents and any transferees and assigns permitted
hereunder (collectively, the “Company Indemnified Parties”), Vendor shall defend
the Company Indemnified Parties and hold them harmless from and against and
shall indemnify the Company Indemnified Parties from and against any and all
Losses, and any and all outside attorney’s fees and litigation costs and
expenses incurred by any of the Company Indemnified Parties at any time that
Vendor is not
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

35



--------------------------------------------------------------------------------



 



defending such claim pursuant to this Section 13.1, that a court, arbitrator in
binding arbitration or other tribunal awards or are included in any settlement
of that claim pursuant to this Section 13.1, based on or arising from claims
that the Vendor Products, the Services or any Vendor components thereof
infringe, misappropriate or violate any patent, trademark, copyright, trade
secret or other intellectual property right of any third party which is
enforceable in the United States (collectively, “Intellectual Property Rights”),
provided that the Company Indemnified Parties involved shall cooperate, at
Vendor’s expense, in all reasonable respects with Vendor and its attorneys in
the investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom. If a claim for Losses is to be made by a party entitled to
indemnification hereunder against Vendor, the party claiming such
indemnification shall give written notice (a “Claim Notice”) to Vendor as soon
as reasonably practicable after the party entitled to indemnification becomes
aware of any fact, condition or event which may give rise to Losses for which
indemnification may be sought under this Agreement, provided, however, no delay
on the part of any Company Indemnified Parties in notifying Vendor shall relieve
Vendor from any obligation hereunder unless (and then solely to the extent)
Vendor is thereby materially prejudiced. Notwithstanding the foregoing, the
Company Indemnified Parties may, at their own cost, participate in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom; provided, however, that if Vendor assumes the defense of such
lawsuit, action or investigation and any appeals and continues to pursue the
defense of such lawsuit, action or investigation to conclusion and fulfills all
of Vendor’s obligations in this Section 13, Vendor shall have sole control over
the defense and settlement negotiations thereof (subject to the provisions of
this Section 13) and while Vendor is defending such lawsuit, action or
investigation Vendor shall not be liable for any settlements entered into or
expenses/costs incurred by any Company without Vendor’s prior written approval.
The parties shall cooperate with each other in any notifications to insurers. If
any lawsuit or enforcement action is filed against any party entitled to the
benefit of indemnity hereunder, written notice thereof shall be given to Vendor
as promptly as reasonably practicable (and in any event within fifteen
(15) calendar days after the service of the citation or summons). Vendor shall
be entitled, if it so elects, (i) to defend such lawsuit or action, (ii) to
employ and engage attorneys of its own choice to handle and defend the same, at
Vendor’s cost, risk and expense, and (iii) to compromise or settle such Claim,
which compromise or settlement may be made without the written consent of the
Company Indemnified Parties if such compromise or settlement (A) includes an
unconditional release of any claims against the Company Indemnified Parties, but
may be subject to the options set forth in Section 13.2, (B) contains no
admission of wrongdoing by any Company Indemnified Party, and (C) does not
require the payment of any monies by any Company Indemnified Party. Any other
compromise or settlement shall require the written consent of the Company
Indemnified Parties involved (which may not be unreasonably withheld). If Vendor
fails to so assume the defense of a filed lawsuit or enforcement action related
to such Claim within fifteen (15) calendar days after receipt of the such
Notice, or assumes such defense but thereafter abandons such defense, the
Company Indemnified Parties against which such filed lawsuit or enforcement
action related to such Claim has been asserted will (upon delivering notice to
such effect to Vendor) have the right to undertake , at Vendor’s cost and
expense, the defense, compromise or settlement of such Claim on behalf of and
for the
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

36



--------------------------------------------------------------------------------



 



account and risk of Vendor. In the event any Company Indemnified Parties assume
the defense of the Claim due to the Vendor’s failure to so assume the defense of
such claim within fifteen (15) calendar days, such Company Indemnified Parties
will keep Vendor reasonably informed of the progress of any such defense,
compromise or settlement. Vendor shall be liable for any settlement or
compromise of any action effected pursuant to and in accordance with this
Agreement and for any final judgment (subject to any right of appeal), and
Vendor agrees to indemnify and hold harmless the Company Indemnified Parties
from and against any Losses by reason of such settlement or judgment.
          13.2 Vendor’s Obligation to Cure. If in any such suit so defended, all
or any part of the Products or any component thereof is held to constitute an
infringement or violation of Intellectual Property Rights of others and its use
is enjoined, Vendor shall at its sole cost, expense and option take the
following actions: (i) procure the right to continue the use of the same for the
Companies without interruption; (ii) replace the same with non-infringing
Products that meet the Specifications in accordance with the terms of this
Agreement (including, without limitation) having equivalent or better
performance and functionality); or (iii) modify said Products, any System or any
component thereof so as to be non-infringing, provided that the Products, any
System or any component thereof as modified meets all of the Specifications in
accordance with the terms of this Agreement (including, without limitation)
having equivalent or better performance and functionality). In the event that
Vendor is not able to cure the infringement pursuant to clauses (i), (ii) or
(iii) in the immediately preceding sentence, Vendor shall, in addition to the
indemnity and other obligations set forth in Section 13.1, at Cricket’s option,
refund to each Company such Company’s net book value for both the Vendor
Products (provided such Company has followed generally-accepted accounting
principles) and any and all other Vendor Products and any Vendor components
thereof that any Company is no longer able to use substantially in accordance
with the relevant Specifications as a result of the non-availability of such
infringing Vendor Product or any Vendor component thereof, provided that the
Company returns to Vendor such infringing Products and any other Products (and
Vendor components(s) thereof) for which Company is seeking a refund (if
commercially feasible). In the event that Vendor is not able to cure the
infringement pursuant to clauses (i), (ii) or (iii) above and Cricket elects not
to return to return the Products and any other Vendor Products and any Vendor
components thereof for a refund, if any, then any claims against the Company
Indemnified Parties or liability for infringement arising thereafter shall be
the sole responsibility of Company Indemnified Parties. Vendor shall, at its
expense, de-install and remove such infringing Vendor Products and features.
          13.3 Exclusions From Vendor’s Obligations. Vendor’s obligations under
this Section 13 shall not apply to any claim to the extent that such claim is
based on or solely arising from any of the following: a) OEM Equipment, Company
equipment or software or third party hardware or software; b) any modifications,
changes or improvements that are made at the written request of Company
Indemnified Parties except (A) any Software Releases, Software Updates, Major
Software Releases, Equipment Releases, Equipment Updates, and Equipment Upgrades
provided by Vendor hereunder or (B) when Vendor provides formal written
notification that such modifications, changes or improvements will be accorded
protection in accordance with this Section 13; c) Company Indemnified
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

37



--------------------------------------------------------------------------------



 



Parties’ modification of the Products that is not authorized in writing by
Vendor; d) the combination, operation, or use of the Products with other
software, products or items; e) Company Indemnified Parties’ failure to install
or have installed changes, revisions or updates as instructed by Vendor, so long
as (A) such changes revisions or updates were provided by Vendor at Vendor’s
sole cost and expense in accordance with the procedures set forth in
Sections 12.1.4 and 12.2.1(b)(iii) (as applicable), and (B) such changes,
revisions or updates were Backwards Compatible; f) use of the Products not in
accordance with the Specifications or use outside the scope of the licensed use;
or (g) that arises from adherence to instructions to apply any Company’s
trademark, trade name or other Company identification to a Product.
          13.4 Infringement Related To OEM Equipment. Vendor shall have no
liability whatsoever for any patent, copyright or any other intellectual
property right infringement arising from Company’s use of OEM Equipment, and
Vendor makes no express or implied warranty of non-infringement with respect
thereto. Notwithstanding the foregoing, in the event of an infringement claim by
a third party alleging infringement of patent, trademark, copyright or violation
of trade secrets or proprietary rights because of, or in connection with, OEM
Equipment furnished pursuant to this Agreement, then at Cricket’s request,
Vendor shall attempt to assign any of its indemnity rights for such infringement
claim to Cricket. If Vendor is unable to assign such indemnity rights to
Cricket, Vendor shall enforce its indemnity rights against the applicable OEM
Equipment supplier and pass through indemnity amounts to which Vendor or the
Companies are entitled, and in such event Cricket agrees to comply with any
commercially reasonable obligations required by the OEM Equipment supplier in
order for Vendor to enforce such rights.
     SECTION 14. DELAY AND PERFORMANCE DAMAGES
          14.1 Additional Definitions. In addition to the definitions set forth
in Section 1, the following terms and definitions are applicable to this
Agreement (including the Exhibits):
          [***]
          “Total Outage” means:
          (i) for [***], the loss of 100% of capacity for more than [***] for
originations and/or terminations due solely to Vendor.
          (ii) for [***], the loss of 100% of capacity for more than [***] for
originations and/or terminations due solely to Vendor.
          (iii) for [***], the loss of 100% of voice and data traffic capability
for more than [***] due solely to Vendor.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

38



--------------------------------------------------------------------------------



 



          14.2 Liquidated Damages. The parties agree that damages for delay and
lack of Equipment availability or delivery are difficult to calculate accurately
and not reasonably determinable at the time of execution of this Agreement and,
therefore, agree that liquidated damages (the “Liquidated Damages”) shall be
paid as set forth in this Section 14. The parties agree that Liquidated Damages
are a reasonable estimation of the monetary damages suffered by the Companies
and are intended to compensate the Companies for the delayed or late performance
by the Vendor and are not a penalty. The payment of Liquidated Damages to
Company shall be the Companies’ sole and exclusive monetary remedy and Vendor’s
sole and exclusive monetary liability for all damages related to or arising from
Vendor’s obligation to pay the Liquidated Damages; provided further, for any
non-monetary remedy available to Company, Company shall be limited to the
remedies set forth in this Agreement. In determining any period of delay or
Vendor non-performance, the extent of any delays or non-performance that are not
caused by Vendor or are caused by any Company or attributable to an event of
Force Majeure shall not be counted. Further, in the event Vendor supplies a
Software Update or Equipment Update, the period of time between Company
receiving such Software Update or Equipment Update and Company notifying Vendor
that such Software Update or Equipment Update has not resolved the issue, will
not be counted in determining the period of delay or Vendor non-performance.
Upon Company’s notification that such Software Update or Equipment Update has
not resolved the issue, the calculation of the length of delay shall resume
until such time that Vendor provides another Software Update or Equipment Update
or has otherwise cured the non-performance.
          14.3 Liquidated Damages Relating to Equipment Availability and
Delivery.
          a) In the event that Vendor fails to make available an AWS BTS that
meets or exceeds the Specifications on or before [***] to an Auction 66 Market
to be identified by Cricket, and Vendor did not serve written notice on Cricket
on or before [***] advising Cricket that the AWS BTS would not be available for
delivery by [***], then Vendor will pay to Cricket, not as a penalty but as
Liquidated Damages, an amount equal to [***] dollars ($[***]) per day for each
day that the AWS BTS is not so delivered between [***] and [***], and [***]
dollars ($[***]) per day for each day of non-delivery thereafter; provided,
however, (i) if Vendor is delayed in complying with the dates set forth above as
a result and to the extent, of delays attributable to either (A) Qualcomm test
chip-sets and/or AWS components which satisfy the specifications reasonably
required for Vendor testing and development not being available on or before
[***], or (B) Cricket not having sufficient AWS handset models, which satisfy
the specifications reasonably required for Vendor in-market testing, then Vendor
shall be provided a corresponding day-to-day extension of such dates. Vendor
shall not be liable for any such Liquidated Damages that would have accrued
during such periods of delay. For the purposes of calculating the Liquidated
Damages set forth in this Section only, Vendor
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

39



--------------------------------------------------------------------------------



 



shall not be liable for any Liquidated Damages that may have accrued after the
effective date of termination by Cricket in accordance with Section 22.2(d)
(Termination).
          b) Subject to Vendor’s receipt of Purchaser’s Purchase Order(s)
therefor, but only for those Purchase Orders that require delivery after [***],
Vendor will deliver, to the initial delivery location specified in the
applicable Purchase Order, Equipment that meets or exceeds the Specifications in
accordance with the “Equipment Delivery” timeframes specified in Table A below
for only Initial Systems launched after the Effective Date and AWS overlays of
[***]or more AWS BTSs into a 1900 MHz Market. The Equipment Delivery timeframes
specified in Table A are only applicable if Company has (i) provided a written
procurement forecast in accordance with this Agreement and provided a specific
written forecast of its intended purchases of such Equipment a minimum of twelve
(12) weeks prior to Vendor’s receipt of the Purchase Order(s) for such Equipment
unless otherwise agreed to by the parties, and (ii) issued non-cancelable
Purchase Order(s) for such Equipment in accordance with Vendor’s standard lead
times as specified in Exhibit E.

      Equipment Item   Equipment Delivery Date
[***]
  [***] from PO Date
 
   
[***]
  [***] from PO Date
 
   
[***]
  [***] from PO Date
 
   
[***]
  [***] from PO Date
 
   
[***]
  [***] from PO Date Table A: Equipment Delivery

     c) Subject to the terms and conditions as set forth above, Vendor shall pay
to Cricket, not as a penalty but as Liquidated Damages, an amount equal to [***]
of the Net Price of the delayed Equipment [***] delivery of such Equipment is
delayed past the Equipment Delivery Dates in Table A (pro-rated on a daily basis
for periods of time less than one week), provided that, (i) the cumulative total
for all such Liquidated Damages per Purchase Order shall not exceed [***] of the
aggregate Net Price of all [***], and (ii) the overall cumulative total for all
Liquidated Damages under this Section during the Term shall not exceed [***];
provided, however, that such Liquidated Damages, when aggregated with all
Liquidated Damages previously accrued under this Section 14.3, shall not exceed
an amount equal to (A) the percentage of the AWS Commitment satisfied as of the
date the Liquidated Damages ceased to accrue, times (B) [***]
     14.4 Liquidated Damages for Vendor Product Outages.
          a) During the Term and assuming that such Network Element was
purchased/licensed by Company hereunder, Vendor will comply with the “Service
Level
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

40



--------------------------------------------------------------------------------



 



Metrics” listed below for the following time periods: (i) for the [***] set
forth in Table B, the time period for Liquidated Damages as described herein
shall be the first [***] from Commercial Launch with respect to such [***], and
(ii) for the [***], the time period for Liquidated Damages as described herein
shall be the first [***] from the Effective Date of the Agreement.

          Network Element   Measurement   Outage Limits [***]   Total Outage  
[***] in the [***] period
immediately following
Commercial Launch of Initial
System           [***]   Total Outage   [***] per BSC per
rolling [***]
period           [***]   Total Outage   [***] per element in the
[***]period immediately following
Commercial Launch of
Initial System

Table B: Total Outage Criteria
          [***] Service Level Metrics are measured against Vendor [***]
components only and do not include, without limitation, any transport related
outages.
          ** Total Outage with respect to Vendor’s [***] for the purpose of this
Section are limited to those outages related to Vendor’s [***] purchased
hereunder after the Effective Date of this Agreement.
          b) Performance of each Vendor network element identified in Table B
above is measured by taking the average number of Vendor Attributable Outage
(defined below) minutes on a 12 month basis commencing with Commercial Launch of
the Initial System. Calculation of the Vendor Attributable Outage minutes for
each Total Outage event shall begin upon Company’s notification to Vendor’s call
center in accordance with the procedures set forth in Exhibit T and shall end
upon Vendor’s provision of a Software Update or Equipment Update or other
resolution of the issue. If the Software Update or Equipment Update does not
resolve the issue, Company will again notify Vendor’s call center. Upon such
notification, the calculation of the length of delay shall resume until such
time that Vendor provides another Software Update or Equipment Update or
otherwise cures the non-performance.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

41



--------------------------------------------------------------------------------



 



          c) A “Vendor Attributable Outage” means an unplanned restart, reload
or complete failure triggered or otherwise resulting from Vendor’s Products
and/or Services, and scheduled events necessitated by defects in the design of
the Vendor Products, except as permitted herein, but shall exclude any and all
scheduled outages and any other outages not solely and proximately caused by
Vendor or any Vendor Products hereunder. A scheduled outage is an outage of a
planned duration specified and agreed to by the parties in advance that resulted
from scheduled or planned maintenance, installation, manual initialization or
other similar events. This includes, without limitation, such activities as
planned parameter loads, planned software/firmware changes, and planned system
growth. Scheduled outages shall not be included in any measure of Vendor’s
performance.
          d) The parties will meet to review Vendor’s performance against the
Service Level Metrics. Vendor Attributable Outages will be cumulative during the
applicable twelve (12) month period per the respective network element set forth
above and compared against the Service Level Metrics defined in Section 14.4(a).
In the event that a Service Level Metric is exceeded for such measured network
element category during such time period, Vendor shall pay to Company, not as a
penalty but as Liquidated Damages, an amount equal to, respectively, for the
first [***] only beyond such defined metric, (i) [***] for each [***], (ii)
[***] for each [***], and (iii) [***] for each [***]. For each [***] increment
beyond such [***] increment described above, as follows: (i) [***]for each
[***], (ii) [***] for each [***], and (iii) [***] for each [***]. The overall
cumulative total for all Liquidated Damages under this Section during the time
period set forth in Section 14.4(a) shall not exceed [***], ); provided,
however, that such Liquidated Damages, when aggregated with all Liquidated
Damages previously accrued under this Section 14.4, shall not exceed an amount
equal to (A) the percentage of the AWS Commitment satisfied as of the date the
Liquidated Damages ceased to accrue, times (B) [***]
          14.5 Payment of Liquidated Damages. Payment of any Liquidated Damages
hereunder [***] to a maximum of [***] of any Purchase Order. Product credits may
also be used, in Cricket’s discretion, as [***]. Product credits are available
for use as soon as they are accumulated, but must be used within the earlier of
[***] from the date such product credits were provided or within [***] of any
expiration or termination by Cricket of this Agreement, after which such product
credits will be forfeited, and shall have no cash value. In the event of any
termination of this Agreement by Vendor (pursuant to Section 22.6), such product
credits will be forfeited, and shall have no cash value. Product credits shall
not be used towards OEM Equipment or Services.
     SECTION 15. FORCE MAJEURE
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

42



--------------------------------------------------------------------------------



 



          15.1 Excusable Delay. If the performance of this Agreement, or of any
obligation hereunder, except for obligations under Section 5, is prevented,
restricted or interfered with by reason of fires, breakdown of plant, labor
disputes, embargoes, government ordinances or requirements, civil or military
authorities, acts of God or of the public enemy, acts or omissions of carriers
or other causes beyond the reasonable control of the party whose performance is
affected (“Force Majeure”), then the party affected, upon giving prompt notice
to the non-affected party, shall be excused from such performance on a
day-for-day basis to the extent of such prevention, restriction, or interference
(and the non-affected party shall likewise be excused from performance of its
obligations on a day-for-day basis to the extent the non-affected party’s
obligations relate to the performance so prevented, restricted or interfered
with); provided that the party so affected shall use reasonable efforts to avoid
or remove such cause of non-performance and both parties shall proceed to
perform their obligations with dispatch whenever such causes are removed or
cease.
          15.2 Notification. The party claiming the benefit of excusable delay
hereunder shall (i) promptly notify the non-affected party of the circumstances
creating the failure or delay and provide a statement of the impact of such
party’s failure or delay and (ii) use reasonable efforts to avoid or remove such
causes of nonperformance, excusable failure or delay.
          15.3 Negotiation. In the event of a Force Majeure which the party
claiming relief for such event has used all best commercially reasonable efforts
to resolve in accordance with the terms of this Agreement, upon the written
request of either party, the other party shall in good faith negotiate
modifications, to the extent reasonable and necessary, in scheduling and
performance criteria in order to reasonably address the impact of such Force
Majeure.
     SECTION 16. WARRANTIES
          16.1 Products and Services Warranty. Vendor warrants that all Vendor
Products and Services furnished under this Agreement will be free of Defects and
Deficiencies and shall conform to the applicable portions of the Specifications
(the “Products and Services Warranty”) during the applicable Warranty Period.
With respect to OEM Equipment, Vendor shall furnish such OEM Equipment only on a
pass-through warranty basis. Vendor’s obligations with respect to the Products
and Services Warranty shall be to attempt first to repair or replace at no
additional cost or expense to any Company, any Defective Products or correct any
Deficient Services. If Vendor is unable to correct such Defects or Deficiencies
during the applicable Warranty Period, Vendor shall provide a credit or refund
based on the original purchase price, and installation charges if installed by
Vendor.
          16.2 Return of Products. For those Products not readily returnable by
a Company, or where the applicable Company cannot readily remove and reinstall
the Products without incurring significant work and expense, and where Vendor
elects to repair
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

43



--------------------------------------------------------------------------------



 



or replace the Product, Vendor shall repair or replace the Product at the
Company’s Site. In the event Vendor does the repair work at the Company’s Site,
Vendor shall be responsible for replacement of cable and wire Products and for
reasonable Site restoration. If Vendor has elected to repair or replace a
defective Product, and the Product is readily returnable by the applicable
Company without incurring material work or expense, such Company shall remove
and reinstall the Products. Products returned for repair or replacement will be
accepted by Vendor only in accordance with the instructions and procedures for
such returns as set forth in Exhibit T1 or as otherwise agreed in writing by
Cricket and Vendor. The transportation expense associated with returning such
Product to Vendor shall be borne by Company. Vendor shall pay all shipping and
transportation expenses associated with returning the repaired or replacing
Product to the return destination designated by the Company. Defective or
nonconforming Products or parts which are replaced hereunder shall become
Vendor’s property. Vendor is responsible for loss of, or damage to, returned
Products while they are (i) in Vendor’s possession, or (ii) in transit back to
Company. Vendor may use either the same or functionally equivalent new,
remanufactured, reconditioned or refurbished Products or parts in the furnishing
of repairs or replacements under this Agreement, provided that such Products
satisfy the Specifications.
          16.3 Warranty Claim Procedures. (a) If any Company claims a breach of
the Products and Services Warranty, it shall notify Vendor of the claimed breach
within a reasonable time after its determination that a breach has occurred. The
Company shall allow Vendor a reasonable opportunity to inspect the Products,
Services, or the System, as the case may be, on-Site in order to effect the
necessary repairs.
          (b) Vendor shall respond to such warranty claims for warranty Services
in accordance with Vendor’s the procedures described in Exhibit U or as
otherwise agreed in writing by Cricket and Vendor.
          16.4 Technical Assistance. Vendor shall maintain a technical
assistance center and shall have technical support available to the Companies in
accordance with the requirements set forth in Exhibit T.
          16.5 Scope of Warranties. Unless otherwise stated herein, the Products
and Services Warranty shall not apply to:
          16.5.1 defective conditions or nonconformities to the extent resulting
from the following, if not consistent with applicable Specifications:
unauthorized Company modifications, misuse, neglect, accident or abuse, improper
wiring, repairing, splicing, alteration, installation, storage, maintenance or
failure of Company to apply previously applicable Vendor Software Updates or
Equipment Updates;
          16.5.2 any Products or Services damaged by accident or disaster,
including without limitation, fire, flood, wind, water, lightning or power
failure; or
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

44



--------------------------------------------------------------------------------



 



          16.5.3 non-integral items normally consumed in operation or which has
a normal life inherently shorter than the Warranty Period (e.g., fuses, lamps,
magnetic tape); or
          16.5.4 damages caused by third party equipment installed or Equipment
which have had their serial numbers or months and year of manufacture removed or
obliterated by any Company; or
          16.5.5 failures or deficiencies in performance or optimization
resulting solely from changed environmental conditions or unauthorized changes,
including, but not limited to, the growth of trees and other foliage, the
erection of buildings, and interference from third party radio transmissions not
otherwise engineered for by Vendor;
except, in each case of Sections 16.5.1 through 16.5.5, (x) to the extent that
any such Products or Services shall in accordance with the Specifications
(including all standards and specifications that are incorporated by reference
in the Specifications for such Products and Services) be able to withstand any
such events; or (y) to the extent that any such damage, defects or failures were
proximately caused by Vendor or any of its Subcontractors, their respective
agents and employees.
          16.6 Third Party Warranties. If Vendor purchases or subcontracts for
the manufacture of any part of a System or Product or the performance of any of
the Services to be provided hereunder from a third party, the warranties given
to Vendor by such third party shall inure, to the extent assigned to the
Companies pursuant to this Section 16 or permitted by law, to the benefit of the
Companies, and each Company shall have the right, at its sole discretion, to
enforce such warranties directly or through Vendor. The warranties of such third
parties shall be in addition to and shall not, unless otherwise expressly stated
herein, be in lieu of any warranties given by Vendor under this Agreement.
          16.8 Additional Sites. In the event that under the remedy provisions
of this Section 16 Vendor is required to provide additional MSC(s), BSCs or
BTS’s requiring additional Sites, the applicable Company shall be responsible
for all Site Acquisition.
          16.9 EXCLUSIVE REMEDIES. THE PRODUCT AND SERVICES WARRANTIES AND
RELATED REMEDIES SET FORTH IN THE AGREEMENT ARE EXCLUSIVE FOR THE PURPOSES OF
ANY BREACH BY VENDOR OF THE PRODUCTS AND SERVICES WARRANTIES AND ARE IN LIEU OF
ALL OTHER EXPRESS AND IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, PROVIDED
HOWEVER THAT THE REMEDIES SET FORTH IN SECTIONS 14, 18 AND 22 SHALL NOT BE
AFFECTED.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

45



--------------------------------------------------------------------------------



 



     SECTION 17. INSURANCE
     Vendor shall maintain insurance in accordance with the provisions set forth
in Exhibit C. Vendor shall cause its insurance carrier(s) to provide Cricket,
upon Cricket’s request, with an annual certificate of insurance of such
policy(ies), which shall name Cricket as an additional insured with respect only
to the operations of Vendor under this Agreement, and shall endeavor to provide
Cricket with at least thirty (30) days’ prior written notice of any cancellation
of coverage. Vendor shall notify Cricket at least thirty (30) days in advance of
any material change in such insurance coverage.
     SECTION 18. INDEMNIFICATION AND LIMITATION OF LIABILITY
     18.1 Indemnity. (a) Vendor shall defend, indemnify and hold harmless each
Company their respective officers, directors, employees, Affiliates and agents
from and against all Losses and all related expenses based on, related to or
arising out of bodily injury to persons (including death) and damage to tangible
personal property and real property, to the extent that such injury or damage
arises from the negligence or willful misconduct of Vendor in connection with
the matters that are the subject of this Agreement; provided, however, that
Vendor’s liability with respect to infringement of Intellectual Property Rights
and any Company’s remedies with respect thereto shall be as described in
Section 13.
     (b) Cricket shall defend, indemnify and hold harmless Vendor and its
officers, directors, employees, Affiliates and agents from and against all
Losses and all related expenses based on, related to or arising out of bodily
injury to persons (including death) and damage to tangible personal property and
real property, to the extent that such injury or damage arises from the
negligence or willful misconduct of any Company in connection with the matters
that are the subject of this Agreement. Subject to the terms of Section 2.1,
Cricket agrees to indemnify, defend and hold harmless Vendor and its Affiliates
and their respective directors, officers, employees, agents, successors and
assigns, from Losses and threatened Losses arising from, in connection with, or
based on allegations of, any breach of the payment, confidentiality and/or
software licensing terms and conditions of this Agreement applicable to any
Company.
          18.2 Claim for Losses. If a Claim is to be made by a Person entitled
to indemnification hereunder, the Person claiming such indemnification shall
give a Claim Notice as soon as practicable after the Person entitled to
indemnification has knowledge of any event which may give rise to Losses for
which indemnification may be sought under this Agreement, provided, however, no
delay on the part of the Person seeking indemnification shall relieve the Person
against whom indemnification is sought from any obligation hereunder unless (and
then solely to the extent) such Person is thereby materially and actually
prejudiced. If any lawsuit or enforcement action is filed against any Person
entitled to the benefit of indemnity hereunder, written notice thereof shall be
given to the Person against whom indemnification is asserted as promptly as
practicable (and in any event within fifteen (15) calendar days after the
service of the citation or summons). The indemnifying Person shall be entitled,
if it so elects, (i) to defend such
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

46



--------------------------------------------------------------------------------



 



lawsuit or action, (ii) to employ and engage attorneys of its own choice to
handle and defend the same, at such Person’s cost, risk and expense, and
(iii) to compromise or settle such Claim, which compromise or settlement shall
be made only with the written consent of the Person claiming such
indemnification (which may not be unreasonably withheld), unless such compromise
or settlement (x) includes an unconditional release in form and substance
reasonably satisfactory to the indemnified Person from all liability in respect
of such Claim and (y) does not, in the reasonable judgment of the indemnified
Person, impose any burden, restraint, cost, liability, duty or other obligation
on or otherwise adversely affect or have the potential to adversely affect the
Person claiming indemnification, in which event such written consent shall not
be required. If the Person against whom indemnification is sought fails to
assume the defense of such Claim within fifteen (15) calendar days after receipt
of the Claim Notice, the Person claiming such indemnification against which such
Claim has been asserted will (upon delivering notice to such effect) have the
right to undertake, at the expense of the Person against whom indemnification is
sought, the defense, compromise or settlement of such Claim on behalf of and for
the account and risk of the Person against whom indemnification is sought. In
the event the Person claiming such indemnification assumes the defense of the
Claim, such Person will keep the Person against whom indemnification is asserted
reasonably informed of the progress of any such defense, compromise or
settlement. The indemnifying Person shall be liable for any settlement of any
action effected pursuant to and in accordance with this Agreement and for any
final judgment, and the Person against whom indemnification is asserted agrees
to indemnify and hold harmless the Person claiming indemnification from and
against any Losses by reason of such settlement or judgment.
          18.3 Limitation of Vendor Liability. (a) Vendor, its agents and
suppliers’ liability to the Companies with respect to Losses shall not exceed
the following:
          (i) For the non-performance of Products or Services during the
applicable Warranty Periods, the remedies set forth in the applicable clause of
Section 16; and
          (ii) Except as provided in Section 18.3(b) and except for infringement
of Intellectual Property Rights (for which Companies’ remedies shall be limited
to the remedies as set forth in Section 13) or breach of the confidentiality
provisions of this Agreement, for all other Losses, an amount equal to the
greater of [***] or the charges for the Product or Services that are the subject
of the claim.
          (b) The limitations set forth above shall not apply to Losses related
to bodily injury to persons (including death) and damage to tangible personal
property and real property.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

47



--------------------------------------------------------------------------------



 



          18.4. Limitation of Cricket Liability. Cricket’s or any Company’s
liability to Vendor with respect to Losses shall not exceed the greater of [***]
in the aggregate or the charges for the Product or Services paid or payable
hereunder, including any associated interest that may accrue pursuant to this
Agreement, that are the subject of the claim. The limitation set forth in this
Section shall not apply to Losses related to bodily injury to persons (including
death) and damage to tangible personal property and real property or breaches of
the confidentiality or software licensing provisions of this Agreement.
          18.5 Special Limitations. (a) IN NO EVENT SHALL VENDOR OR ITS
RESPECTIVE AFFILIATES AND AGENTS OR SUPPLIERS BE LIABLE FOR i) DAMAGES BASED ON
ANY THIRD PARTY CLAIM EXCEPT AS PROVIDED IN SECTIONS 13 AND 18; ii) LOSS OF, OR
DAMAGE TO, COMPANIES’ RECORDS, FILES OR DATA; iii) ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS OR
SAVINGS) OF THE PARTY SEEKING INDEMNIFICATION, EVEN IF THE PERSON AGAINST WHOM
INDEMNIFICATION IS SOUGHT IS INFORMED OF THEIR POSSIBILITY, EXCEPT FOR A BREACH
BY VENDOR OF THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT.
          (b) IN NO EVENT SHALL ANY COMPANY OR ITS RESPECTIVE AFFILIATES AND
AGENTS BE LIABLE FOR i) DAMAGES BASED ON ANY THIRD PARTY CLAIM EXCEPT AS
PROVIDED IN SECTION 18; ii) LOSS OF, OR DAMAGE TO, VENDOR’S RECORDS, FILES OR
DATA, OR iii) ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL
DAMAGES (INCLUDING LOST PROFITS OR SAVINGS) OF THE PARTY SEEKING
INDEMNIFICATION, EVEN IF THE PERSON AGAINST WHOM INDEMNIFICATION IS SOUGHT IS
INFORMED OF THEIR POSSIBILITY, EXCEPT FOR A BREACH OF THE SOFTWARE LICENSING OR
CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT.
     SECTION 19. REPRESENTATIONS AND WARRANTIES
     19.1 Representations and Warranties of Cricket. Cricket hereby represents
and warrants to Vendor as follows:
          19.1.1 Due Organization. Cricket is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and operate its
business and properties and to carry on its business as such business is now
being conducted and is duly qualified to do business in all jurisdictions in
which the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

48



--------------------------------------------------------------------------------



 



transaction of its business in connection with the performance of its
obligations under this Agreement makes such qualification necessary or required.
          19.1.2 Due Authorization; Binding Obligation. Cricket has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement by Cricket have been duly authorized by all necessary
corporate action on the part of Cricket; this Agreement has been duly executed
and delivered by Cricket and is the valid and binding obligation of Cricket
enforceable in accordance with its terms, except as enforcement thereof may be
limited by or with respect to the following: (i) applicable insolvency,
moratorium, bankruptcy, fraudulent conveyance and other similar laws of general
application relating to or affecting the rights and remedies of creditors;
(ii) application of equitable principles (whether enforcement is sought in
proceedings in equity or at law); and (iii) provided the remedy of specific
enforcement or of injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought.
          19.1.3 Non-Contravention. The execution, delivery and performance of
this Agreement by Cricket and the consummation of the transactions contemplated
hereby will not contravene its certificate of incorporation or by-laws and will
not conflict with or result in (i) a breach of or default under any material
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling applicable to it or by which it or any of its properties is bound or
affected, or (ii) a breach by Cricket of any Applicable Law.
          19.1.4 Products Not For Resale. Cricket represents, warrants and
agrees that the Products and Services acquired under this Agreement are being
acquired for use in connection with the business operations of a Company and not
for resale, except as specifically permitted herein, provided, however, any
Company may sell, transfer or dispose of used Products.
          19.2 Representations and Warranties of Vendor. Vendor hereby
represents and warrants to Cricket as follows:
          19.2.1 Due Organization. Vendor is a corporation duly incorporated,
validly existing and in good standing under the laws of the state of Delaware
and has all requisite corporate power and authority to own and operate its
business and properties and to carry on its business as such business is now
being conducted and is duly qualified to do business in all jurisdictions in
which the transaction of its business in connection with the performance of its
obligations under this Agreement makes such qualification necessary or required.
          19.2.2 Due Authorization; Binding Obligation. Vendor has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement by Vendor have been duly authorized by all necessary corporate
action
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

49



--------------------------------------------------------------------------------



 



on the part of Vendor; this Agreement has been duly executed and delivered by
Vendor and is the valid and binding obligation of Vendor enforceable in
accordance with its terms, except as enforcement thereof may be limited by or
with respect to the following: (i) applicable insolvency, moratorium,
bankruptcy, fraudulent conveyance and other similar laws of general application
relating to or affecting the rights and remedies of creditors; (ii) application
of equitable principles (whether enforcement is sought in proceedings in equity
or at law); and (iii) provided the remedy of specific enforcement or of
injunctive relief is subject to the discretion of the court before which any
proceeding therefore may be brought.
          19.2.3 Non-Contravention. The execution, delivery and performance of
this Agreement by Vendor and the consummation of the transactions contemplated
hereby will not contravene its certificate of incorporation or by-laws and will
not conflict with or result in (i) a breach of or default under any material
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling applicable to it or by which it or any of its properties is bound or
affected, or (ii) a breach by Vendor of any Applicable Law.
          19.2.4 Regulatory Approvals. All authorizations by, approvals or
orders by, consents of, notices to, filings with or other acts by or in respect
of any Governmental Entity or any other Person required in connection with the
execution, delivery and performance of this Agreement by Vendor have been
obtained or shall be obtained in due course.
          19.2.5 Non-Infringement. (i) To the best of Vendor’s knowledge after
reasonable investigation, as of the Effective Date there are no actual claims or
threatened or actual suits in connection with patents or other Intellectual
Property Rights that could materially adversely affect Vendor’s ability to
perform its obligations under this Agreement or adversely affect Company’s
ability to use the Products in accordance with the Specifications, and (ii) to
Vendor’s actual knowledge, with no duty of enquiry, there are no patents that
could materially adversely affect Vendor’s ability to perform its obligations
under this Agreement or adversely affect Company’s ability to use the Products
in accordance with the Specifications. In the event of a breach of this
Section 19.3.5, Vendor’s sole liability and Company’s sole remedy are as set
forth in Section 13 (Intellectual Property).
          19.2.6 Requisite Knowledge. Vendor has all requisite knowledge,
know-how, skill, expertise and experience to satisfy its obligations in
accordance with the terms of this Agreement.
          19.2.7 Financial Capacity. Vendor has the financial, management and
manufacturing capacity and capabilities to satisfy its obligations in a timely
manner in accordance with the terms of this Agreement.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

50



--------------------------------------------------------------------------------



 



     SECTION 20. TITLE AND RISK OF LOSS
          Title and risk of loss to Equipment shall pass from Vendor to the
Purchaser upon delivery of such Equipment to the Purchaser’s initial designated
delivery location specified in the applicable Purchase Order, provided that
nothing in this Section shall relieve any Person from responsibility for loss or
damage resulting from the acts or omissions of such Person, its employees or
agents.
     SECTION 21. DISPUTE RESOLUTION
          21.1 Dispute Resolution. In the event any controversy, claim, dispute,
difference or misunderstanding between a Company, on the one hand, and Vendor,
on the other, arises out of or relates to this Agreement, any term or condition
hereof, any of the Work to be performed hereunder or in connection herewith,
Vendor and Cricket shall designate managers to meet and negotiate in good faith
in an attempt to amicably resolve such controversy, claim, dispute, difference
or misunderstanding in writing. Such managers shall meet for this purpose within
ten (10) Business Days, or such other time period mutually agreed to by the
Vendor and Cricket, after written notice from either party. If the Vendor and
Cricket are unable to resolve the controversy, claim, dispute, difference or
misunderstanding through good faith negotiations within ten (10) Business Days
after such meeting or meetings, Vendor and Cricket shall, within five
(5) Business Days after the expiration of such ten (10) Business Day period,
prepare a written position statement which summarizes the unresolved issues and
such Person’s proposed resolution. Such position statement shall be delivered by
Vendor to Cricket’s Vice President of Sales and by Cricket to Vendor’s
corresponding officer or representative for resolution within (5) Business Days,
or such other time period mutually agreed to by Cricket and Vendor. To the
extent any Company seeks to enforce its rights hereunder, it shall use the same
procedures as set forth in this Section 21.1 for Cricket. Subject to the terms
and conditions of this Agreement, in the event that any dispute, controversy or
claim which may arise between the parties hereto in connection with this
Agreement or any schedule or Exhibit attached hereto is not resolved within the
time periods specified in Section 21.1, each Party shall be entitled to pursue
any and all remedies that are available to it at law or in equity.
          21.2 Tolling. All applicable statutes of limitation shall be tolled to
the extent permitted by Applicable Law while the dispute resolution procedures
specified in this Section are pending, and nothing herein shall be deemed to bar
any Company or Vendor from taking such action as such Company or Vendor may
reasonably deem to be required to effectuate such tolling.
          SECTION 22. TERMINATION AND EVENTS OF DEFAULT
          22.1 Termination by Cricket. Cricket may, at its sole option,
terminate this Agreement, in its entirety, and/or the AWS Commitment for a
Vendor Event of Default as defined in Section 22.2, upon written notice in
accordance with this Section without any penalty or payment obligation, except
as provided in Section 22.5 below. Subject to Section
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

51



--------------------------------------------------------------------------------



 



22.5 (Continuing Obligations), Cricket may, at its sole option, terminate this
Agreement in its entirety for convenience at any time upon thirty (30) days’
prior written notice without penalty or payment obligation, except to the extent
of any unfulfilled AWS Commitment, which shall be handled in accordance with
Section 5.5(a). In the event of such termination for convenience, the terms and
conditions of the Agreement shall no longer be available to Cricket, including,
without limitation the prices set forth in Exhibit A-02, except that Cricket may
license a RTU License buyout in accordance with Vendor’s then-current terms and
conditions, including, without limitation, Vendor’s then-current RTU License
prices. Notwithstanding any expiration of this Agreement or a termination of the
Agreement for a Vendor Event of Default as defined in Section 22.2 (excluding a
termination by Cricket for convenience), Companies’ rights with respect to
licensing a continuing RTU License, and maintenance and support Service as set
forth in Exhibit A-02, shall continue in full force and effect.
          22.2 Vendor Events of Default. The following events each constitute a
“Vendor Event of Default”:
          (a) Vendor (i) files a voluntary petition in bankruptcy or has an
involuntary petition in bankruptcy filed against it that is not dismissed within
sixty (60) days of such involuntary filing, (ii) admits the material allegations
of any petition in bankruptcy filed against it, (iii) is adjudged bankrupt,
(iv) is unable generally to pay its debts as they mature, (v) makes a general
assignment for the benefit of its creditors, or if a receiver is appointed for
all or a substantial portion of its assets and is not discharged within sixty
(60) days after his appointment, or (vi) Vendor commences any proceeding for
relief from its creditors in any court under any state insolvency statutes; or
          (b) Vendor violates any Applicable Laws or Applicable Permits which
has a material adverse effect on the business, financial condition or operations
of any Company or on any Products or Systems (“Material Adverse Effect”); or
          (c) (A) the Liquidated Damages accrued or paid under Section 14.4
equal or exceed [***] or (B) the Liquidated Damages accrued or paid under
Section 14 equal or exceed [***] or
          (d) In accordance with Section 14, Vendor does not deliver notice to
Cricket on or before [***] that Vendor will deliver the [***] on or before [***]
(or later date due to delay as described therein) or fails to make available its
[***] by [***] (or later date due to delay as described therein); or
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

52



--------------------------------------------------------------------------------



 



          (e) Vendor fails to fulfill its obligations with respect to the
satisfaction, discharge or bonding of liens as set forth herein; or
          (f) Vendor abandons or ceases for a period in excess of thirty
(30) days its performance of the Work (except as a result of Force Majeure or a
casualty which is fully covered by insurance or as to which other provisions
reasonably acceptable to Cricket are being diligently pursued); or
          (g) Vendor otherwise materially breaches any provision of this
Agreement.
Cricket may terminate this Agreement and/or the AWS Commitment for a Vendor
Event of Default at any time upon the occurrence of any event described in
Sections 22.2(a), (c) and (d) above. Prior to any termination pursuant to
Section 22.2(b), Cricket shall notify Vendor in writing of an event set forth in
Section 22.2(b) above and provide Vendor with a reasonable opportunity to cure.
If Vendor does not cure such event within thirty (30) days of such notice,
Cricket may terminate this Agreement and/or the AWS Commitment for a Vendor
Event of Default. . Prior to any termination pursuant to Sections 22.2(e)
through (g) above, Cricket shall notify Vendor in writing of the events set
forth above in Section 22.2(e) through (g) above (as applicable) and provide
Vendor with a reasonable opportunity to cure. If Vendor does not commence and
use diligent efforts to cure such event(s) within thirty (30) days of such
notice, Cricket may terminate this Agreement and/or the AWS Commitment for a
Vendor Event of Default.
          22.3 Discontinuance of Work. Upon any notification of termination by
Cricket, Vendor shall immediately discontinue all of the Work under all Purchase
Orders (unless such notice of termination directs otherwise) and deliver to
Cricket copies of all data, drawings, specifications, reports, estimates,
summaries, and such other information, and materials as may have been
accumulated by Vendor in performing the Work, whether completed or in process,
which Vendor would otherwise have been required to deliver pursuant to this
Agreement, provided that, Vendor has received payments due and payable and for
such Work. Furthermore, Vendor shall assign, assemble and deliver to Cricket all
related purchase orders and Subcontractor agreements.
          22.4 Payments. If Cricket terminates this Agreement, Vendor shall not
be entitled to receive further payment other than payments due and payable and
for Work performed or other fees due (e.g., Software fees) as of the date of
termination under this Agreement and not subject to dispute prior to such
termination (provided that any such disputed amounts shall be paid by such
Company when and if such dispute is in fact resolved).
          22.5 Continuing Obligations. Termination of this Agreement for any
reason (i) shall not relieve any Person of its obligations with respect to the
confidentiality of the Proprietary Information as set forth in Section 24.17,
(ii) shall not relieve any Person of any obligation which applies to it and
which expressly or by implication survives termination,
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

53



--------------------------------------------------------------------------------



 



and (iii) except as otherwise provided in any provision of this Agreement
expressly limiting the liability of any Person, shall not relieve any Person of
any obligations or liabilities (A) for loss or damage to any other Person
arising out of or caused by acts or omissions of such Person prior to the
effectiveness of such termination, or (B) arising out of its obligations,
including, without limitation, payment obligations, as to portions of the Work
already performed or of obligations assumed by Vendor prior to the date of such
termination.
          22.6 Vendor’s Right to Terminate. In addition to and without prejudice
to any other rights or remedies of the Vendor in this Agreement or at law or in
equity, but subject to Section 11.5 (Termination and Survival) of this
Agreement, Vendor shall have the option to terminate this Agreement without any
penalty or payment obligations, other than undisputed payment obligations
outstanding as of the date of any such termination pursuant to the terms of this
Agreement if:
          (a) Cricket (i) files a voluntary petition in bankruptcy or has an
involuntary petition in bankruptcy filed against it that is not dismissed within
sixty (60) days of such involuntary filing, (ii) admits the material allegations
of any petition in bankruptcy filed against it, (iii) is adjudged bankrupt,
(iv) makes a general assignment for the benefit of its creditors, or if a
receiver is appointed for all or a substantial portion of its assets and is not
discharged within sixty (60) days after his appointment, or (v) commences any
proceeding for relief from its creditors in any court under any state insolvency
statutes, and any such filing, proceeding, adjudication or assignment as
described herein above shall otherwise materially impair Cricket’s ability to
perform its obligations under this Agreement; or
          (b) a Company fails to make payments of undisputed amounts due to
Vendor pursuant to the terms of this Agreement which are more than sixty
(60) days overdue, provided that such failure has continued for at least thirty
(30) days after Vendor has notified such Company and Cricket of its right and
intent to so terminate on account of such overdue amount; or
          (c) A Purchaser materially breaches any provision of this Agreement
other than a breach to which Section 22.7(b) is applicable, and after Vendor
having provided thirty (30) days’ prior written notice, such Company shall have
failed (i) to commence to cure the default within five (5) Business Days of
delivery of such notice, and (ii) to diligently pursue such cure.
     SECTION 23. SUSPENSION
     Each Purchaser may at any time issue a Change Order to Vendor to suspend
all or any part of the Work under any Purchase Order for such period of time as
such Purchaser may reasonably determine to be appropriate. Any such Change Order
shall be handled in accordance with the provisions of Section 9 hereof.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

54



--------------------------------------------------------------------------------



 



     SECTION 24. MISCELLANEOUS
          24.1 Amendments. The terms and conditions of this Agreement may only
be amended by mutually agreed contract amendments. Each amendment shall be in
writing and shall identify the provisions to be changed and the changes to be
made. Agreement amendments shall be signed by duly authorized representatives of
each of Vendor and Cricket.
          24.2 Company Liabilities. Vendor understands and agrees that no third
party shall guarantee or otherwise be in any way liable with respect to any
obligations or liabilities of any Company, except as otherwise expressly
provided in this Agreement.
          24.3 Assignment. Except as otherwise permitted herein, neither this
Agreement nor any portion hereof may be assigned by Cricket, or Vendor without
the express prior written consent of the others; provided, however, Vendor may
assign this Agreement to a U.S. or Canadian Affiliate, provided Vendor shall
remain fully responsible (i) for all Vendor obligations hereunder, and (ii) for
performance by such Affiliate. The foregoing rights and obligations are in
addition to those set forth elsewhere in this Agreement. Any attempted
assignment in violation of the terms of this Agreement shall be null and void.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
each Purchaser and Vendor, their successors and permitted assigns.
          24.4 Notices. Except as otherwise expressly stated herein, all
notices, requests, demands and other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when received if personally delivered; when transmitted if
transmitted by telecopy, electronic or digital transmission method; the day
after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service; and three (3 ) days after sending, if
sent by certified or registered mail, postage prepaid, return receipt requested.
All notices shall be addressed as follows:
          If to Cricket or any Company:
Cricket Communications, Inc.
10307 Pacific Center Court
San Diego, California 92121
Attention: Chief Executive Officer
Telephone: (858) 882-6000
Facsimile: (858) 882-6080
With a copy to:
Sr. Vice President, General Counsel
10307 Pacific Center Court
San Diego, California 92121
Telephone: (858) 882-6000
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

55



--------------------------------------------------------------------------------



 



Facsimile: (858) 882-6080
If to Vendor:
Nortel Networks Inc.
2221 Lakeside Blvd.
Floor 7, Office No. 7560
Richardson, Texas 75082
Attention: Jack Johnson
Telephone: 972-684-2286
Facsimile: 972-684-5511
With a copy to:
Lance Levin
Counsel, Law Department
2221 Lakeside Blvd.
Mailstop 991-14-0B30
Richardson, Texas 75082
Telephone: (972) 684-0184
Facsimile: (972) 684-3888
By written notice provided pursuant to this subsection, Cricket, any Company and
Vendor may change its designated addressee for purposes of giving notices under
this Agreement.
          24.5 Governing Law. This Agreement is governed by the laws of the
State of California, without regard to principles of conflict of laws. This
Agreement shall be deemed to be made and executed in the State of California.
          24.6 Remedies. Subject to Section 21 hereof and limitations set forth
in this Agreement, Cricket each other Company and Vendor shall be entitled to
pursue any and all rights and remedies that are available to it at law or in
equity.
          24.7 Consent to Jurisdiction. Vendor (i) hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court located in the
Southern District of California or the state courts of the State of California
located in San Diego, California for the purpose of any action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof, (ii) hereby waives, to the extent not prohibited by
applicable law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that-any such proceeding brought in one of
the above-named courts is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court, and (iii) hereby agrees not to
commence any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

56



--------------------------------------------------------------------------------



 



or based upon this Agreement or relating to the subject matter hereof other than
before one of the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation to any court other than one of the above-named
courts whether on the grounds of inconvenient forum or otherwise. Vendor
consents to service of process in any such proceeding in any manner permitted by
California law, and agrees that service of process by registered or certified
mail, return receipt requested, at its address specified herein.
          24.8 Compliance with Law. Cricket each other Company and Vendor shall
comply with all Applicable Laws in the performance of this Agreement.
          24.9 Headings. The headings given to the Sections and subsections
herein are inserted only for convenience and are in no way to be construed as
part of this Agreement or as a limitation of the scope of the particular Section
or subsection to which the title refers.
          24.10 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under such applicable law, but, if any provision of this Agreement shall be held
to be prohibited or invalid in any jurisdiction, the remaining provisions of
this Agreement shall remain in full force and effect and such prohibited or
invalid provision shall remain in effect in any jurisdiction in which it is not
prohibited or invalid.
          24.11 Waiver. Unless otherwise specifically provided by the terms of
this Agreement, no delay or failure to exercise a right resulting from any
breach of this Agreement shall impair such right or shall be construed to be a
waiver thereof, but such right may be exercised from time to time as may be
deemed expedient. A waiver of any representation, warranty or covenant contained
in this Agreement shall be limited to the particular breach so waived and not be
deemed to waive any other breach under this Agreement.
          24.12 Public Statements and Advertising. (a) Neither Vendor nor any
Company shall issue any public statement (or any private statement unless
required in the performance of the Work) relating to or in any way disclosing
any aspect of the Work or any System including the scope, the specific terms of
this Agreement, extent or value of the Work or any System. Express written
consent of Cricket is required prior to the invitation of or permission to any
reporter or journalist to enter upon the System or any part thereof. Vendor
agrees not to use for publicity purposes any photographs, drawings or materials
describing any Company or System (including any trademark or logo of any
Company) without obtaining the prior written consent of Cricket, which consent
shall not be unreasonably withheld. Cricket agrees not to use for publicity
purposes any photographs, drawings or materials describing Vendor’s products and
services without obtaining the prior written consent of Vendor, which consent
shall not be unreasonably withheld, except that any Company may refer to Vendor
as a provider of Products and Services to any Company in any public statement
without Vendor’s consent; provided that, any such reference shall
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

57



--------------------------------------------------------------------------------



 



not include Vendor’s trademarks or logos. This subsection shall not prohibit the
provision of necessary information to prospective Subcontractors and Vendor’s or
any Company’s personnel, agents or consultants or other disclosures which are
required by Applicable Law, including without limitation federal and state
securities laws and regulations applicable to Vendor or any Company or any
Affiliate of Company; provided that and to the extent reasonably feasible, in
such event each party shall notify the other party of any such impending
disclosure and allow the other party to request redactions, protective orders or
similar protections prior to such disclosure. Notwithstanding the foregoing,
disclosures made pursuant to federal and state securities laws and regulations
shall not require prior notice to the other party except with respect to the
filing of such party’s Proprietary Information. All other such public
disclosures by any Company or Vendor require the prior written consent of the
other Person.
          (b) Cricket and Vendor shall submit to the other proposed copies of
all advertising (other than public statements or press releases) wherein the
name, trademark or service mark of the other Person or its Affiliates is
mentioned; and neither any Company nor Vendor shall publish or use such
advertising without the other Person’s prior written approval. Such approval
shall be granted as promptly as possible and shall not be unreasonably withheld.
Cricket and Vendor acknowledge that the obtaining of prior written approval for
each such use pursuant to this subsection may be an administrative burden. At
the request of either Cricket or Vendor, Cricket and Vendor shall establish
mutually acceptable guidelines for the uses specified therein. Such guidelines
shall be subject to change from time to time at the reasonable request of either
Cricket or Vendor.
          24.13 Records and Communications. Procedures for keeping and
distributing orderly and complete records of the Work and its progress are
stated in the Exhibits. The procedures so established shall be followed
throughout the course of the Work unless Cricket and Vendor mutually agree in
advance in writing to revise the procedures. Procedures for communications among
Cricket and Vendor are stated in the Exhibits. The procedures so established
shall be followed throughout the course of the Work unless Cricket and Vendor
mutually agree in advance and in writing to revise such procedure.
          24.14 Intellectual Property Rights. Subject to Section 24.22, Vendor,
on behalf of itself and its subcontractors, reserves all proprietary rights in
and to (i) all methodologies, designs, engineering details, and other data
pertaining to the Services and the materials delivered pertaining to Vendor’s
Products, (ii) all original works, computer programs, updates independently
developed by Vendor in the course of providing the Services (except programs
independently developed by any Company), and (iii) discoveries, inventions,
patents, know-how and techniques developed by Vendor arising out of the
Services. The performance by Vendor of Services shall not be deemed work for
hire.
          24.15 Financing Requirements. Vendor acknowledges that the attainment
of financing for construction of Systems may be subject to conditions that are
customary and appropriate for the providers of such financing. Therefore, Vendor
agrees to promptly
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

58



--------------------------------------------------------------------------------



 



consider any reasonable amendment to or modification or assignment of this
Agreement required by such providers (including, without limitation, any
pertinent industrial development authority or other similar governmental agency
issuing bonds for financing of the System) which do not materially modify the
scope of Vendor’s Work in order for any Company to obtain such financing. In the
event that any such amendment or modification materially increases Vendor’s risk
or costs hereunder, Cricket and Vendor shall negotiate in good faith to adjust
pricing matters, and to equitably adjust such other provisions of this
Agreement, if any, which may be affected thereby, to the extent necessary to
reflect such increased risk or costs. In no event shall Vendor be required to
accept any modification or amendment pursuant to this subsection provided it has
a commercially reasonable basis for such refusal.
          24.16 Cricket Review, Comment and Approval. To the extent that various
provisions of this Agreement provide for any Company’s review, comment,
inspection, evaluation, recommendation or approval, Cricket may at its option do
so in conjunction or consultation with Vendor. To the extent that this Agreement
requires any Company to submit, furnish, provide or deliver to Vendor any
report, notice, Change Order, request or other items, Cricket may at its option
and upon written notice to Vendor designate a representative to submit, furnish,
provide or deliver such items as the Company’s agent therefor. To the extent
that various provisions of this Agreement provide that any Company may order,
direct or make requests with respect to performance of the Work or is provided
access to the System sites or any other site, Cricket may at its option and upon
written notice to Vendor authorize a representative to act as the Company’s
agent therefor. Upon receipt of such notice, Vendor shall be entitled to rely
upon such authorization until a superseding written notice from Cricket is
received by Vendor.
          24.17 Confidentiality. (a) All information which is identified as
proprietary or confidential by the disclosing Person, including without
limitation all oral and written information (including, but not limited to,
determinations or reports by arbitrators pursuant to the terms of this
Agreement), disclosed to the other Person is deemed to be confidential,
restricted and proprietary to the disclosing Person (hereinafter referred to as
“Proprietary Information”). Cricket and Vendor agree to use the Proprietary
Information received from the other Person only for the purpose of this
Agreement. Except as specified in this Agreement, no other rights, and
particularly licenses, to trademarks, inventions, copyrights, patents, or any
other intellectual property rights are implied or granted under this Agreement
or by the conveying of Proprietary Information between the parties. Proprietary
Information supplied is not to be reproduced in any form except as required to
accomplish the intent of, and in accordance with the terms of, this Agreement.
The receiving Person shall provide the same care to avoid disclosure or
unauthorized use of Proprietary Information as it provides to protect its own
similar proprietary information but in no event shall the receiving Person fail
to use reasonable care under the circumstances to avoid disclosure or
unauthorized use of Proprietary Information. All Proprietary Information, unless
otherwise specified in writing (i) remains the property of the disclosing
Person, (ii) shall be used by the receiving Person only for the purpose for
which it was intended, and (iii) such Proprietary Information, including all
copies of such information, shall be returned to the disclosing Person or
destroyed after the receiving Person’s need for it has expired or upon request
of
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

59



--------------------------------------------------------------------------------



 



the disclosing Person, and, in any event, upon termination of this Agreement. At
the request of the disclosing Person, the receiving Person shall furnish a
certificate of an officer of the receiving Person certifying that Proprietary
Information not returned to disclosing Person has been destroyed. For the
purposes hereof, Proprietary Information does not include information which:

  (i)   is published or is otherwise in the public domain through no fault of or
breach of this Agreement by the receiving Person at the time of any claimed
disclosure or unauthorized use by the receiving Person;     (ii)   prior to
disclosure pursuant to this Agreement is properly within the possession of the
receiving Person without an obligation of confidentiality to the disclosing
Person;     (iii)   subsequent to disclosure pursuant to this Agreement is
lawfully received from a third party having rights in the information without
restriction of the third party’s right to disseminate the information and
without notice of any restriction against its further disclosure;     (iv)   is
independently developed by the receiving Person or is otherwise received through
parties who have not had, either directly or indirectly, access to or knowledge
of such Proprietary Information;     (v)   is obligated to be produced under
order of a court of competent jurisdiction or other similar requirement of a
Governmental Entity, so long as the Person required to disclose the information
provides the other Person with prior notice of such order or requirement and its
cooperation to the extent reasonable in preserving its confidentiality; or    
(vi)   the disclosing Person agrees in writing is free of such restrictions.

          (b) Notwithstanding anything herein to the contrary, any Company may
disclose the Proprietary Information of Vendor to any other Company or any
Affiliate of Company, subject to the terms and conditions of this Agreement.
          (c) Notwithstanding anything herein to the contrary, Cricket may
disclose the Proprietary Information of Vendor to financial institutions and
insurance companies to the extent necessary or desirable for Cricket to obtain
or maintain financing or insurance, so long as, in either case, Cricket provides
the Vendor with prior notice and cooperates to the extent reasonable in
preserving its confidentiality. This subsection shall not prohibit the provision
of necessary information to prospective Subcontractors and Vendor’s or any
Company’s personnel, agents or consultants or other disclosures which are
required by Applicable Law, including without limitation federal and state
securities laws and regulations applicable to Vendor or any Company or any
Affiliate of Company; provided that and to the extent reasonably feasible, in
such event each party shall notify the other party of any such impending
disclosure and allow the other party to request redactions,
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

60



--------------------------------------------------------------------------------



 



protective orders or similar protections prior to such disclosure.
Notwithstanding the foregoing, disclosures made pursuant to federal and state
securities laws and regulations shall not require prior notice to the other
party except with respect to the filing of such party’s Proprietary Information.
               (d) Except as expressly permitted herein, the receiving Person
may disclose Proprietary Information only to (i) its employees, officers and
directors, employees, officers and directors of its Affiliates, subcontractors,
agents, accountants, attorneys and auditors; provided each such Person has a
need to know; and (ii) any other party with the disclosing Person’s prior
written consent. Before disclosure to any of the above parties, the receiving
Person will have a written agreement of confidentiality with such party no less
restrictive than the terms of the sample confidentiality agreement set forth in
Exhibit W [NDA].
               (e) Because damages may be difficult to ascertain, Cricket and
Vendor agree, without limiting any other rights and remedies specified herein,
an injunction may be sought against the Person who has breached or threatened to
breach this subsection. Cricket and Vendor each represents and warrants that it
has the right to disclose all Proprietary Information which it has disclosed to
the other Person pursuant to this Agreement, and Cricket and Vendor each agrees
to indemnify and hold harmless the other Person from all claims by a third party
related to the wrongful disclosure by the Person against who indemnification is
sought of such third party’s proprietary information.
          24.18 Entirety of Agreement; No Oral Change. This Agreement and the
Specifications and Exhibits hereto constitute the entire contract between
Cricket and Vendor with respect to the subject matter hereof, and supersede all
proposals, oral or written, all previous negotiations, and all other
communications between Cricket and Vendor with respect to the subject matter
hereof. No modifications, alterations or waivers of any provisions herein
contained shall be binding on Cricket and Vendor unless evidenced in writing
signed by duly authorized representatives of such Cricket and Vendor as set
forth in this Agreement.
          24.19 Relationship of the Parties. Nothing in this Agreement shall be
deemed to constitute any Company as a partner, agent or legal representative of
Vendor, or Vendor as a partner, agent or legal representative of any Company or
to create any fiduciary relationship between any Company and Vendor. Vendor is
and shall remain an independent contractor in the performance of this Agreement,
maintaining complete control of its personnel, workers, Subcontractors and
operations required for performance of the Work. This Agreement shall not be
construed to create any relationship, contractual or otherwise, between any
Company and any Subcontractor, except to establish Cricket as a third party
beneficiary of Vendor’s contacts with Subcontractors as provided herein. Each
Company is an intended third party beneficiary of all of Vendor’s covenants and
obligations hereunder and all rights of any Purchaser hereunder with respect to
any Products Conveyed to such Company and Services performed for such Company.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

61



--------------------------------------------------------------------------------



 



          24.20 Discretion. Notwithstanding anything contained herein to the
contrary, to the extent that various provisions of this Agreement call for an
exercise of discretion in making decisions or granting approvals or consents,
Cricket and Vendor shall be required to exercise such discretion, decision or
approvals in good faith.
          24.21 Non-Recourse. Other than Cricket and ProCo, no past, present or
future limited or general partner in any Company, no parent or other affiliate
of any Company, and no officer, employee, servant, executive, director, agent or
authorized representative of any of them shall be liable by virtue of any direct
or indirect ownership interest or other relationship for payments due under this
Agreement or for the performance of any obligation, or breach of any
representation or warranty made by Cricket or ProCo hereunder.
          24.22 Improvements, Inventions and Innovations. All rights in any
improvements, inventions, and innovations made independently and solely by any
Company or Companies without the use of any intellectual property or Proprietary
Information of the Vendor shall vest in such Companies, and such Companies and
their Affiliates shall have the right to exploit such improvements, inventions,
and innovations. All rights in any improvements, inventions and innovations made
independently and solely by Vendor without the use of any intellectual property
or Proprietary Information of any Company shall vest in Vendor, and Vendor and
its Affiliates shall have the right to exploit such improvements, inventions and
innovations.
          24.23 Attachments and Incorporations. All Exhibits attached hereto are
hereby incorporated by reference herein and made a part of this Agreement with
the same force and effect as though set forth in their entirety herein.
          24.24 Integration; Conflicts. The terms and conditions of this
Agreement, including any Exhibits, form the complete and exclusive agreement
between Cricket and Vendor and replace any oral or written proposals, statement
of works, correspondence or communications regarding the subject matter hereof,
including any existing Amended and Restated System Equipment Purchase Agreement
effective December 23, 2002, as amended (the “Previous SEPA”) , except for any
surviving terms and conditions; provided that, the terms of any such Previous
SEPA will continue to apply to any outstanding purchase orders and unresolved
claims thereunder. In particular, the RTU License under the Previous SEPA will
continue uninterrupted subject to the payment of the fees set forth in
Exhibit A-02 herein and the terms of Section 11 hereof, and all warranty periods
and the survival clause of the Previous SEPA will survive. Exhibit A-02 of the
Previous SEPA will not be applicable and has been superseded by Exhibit A-02 of
this Agreement, and no Company will be liable for any penalties or software
buyout fees after the Effective Date of this Agreement. In the event of any
conflict or inconsistency among the provisions of the main body of this
Agreement and the Exhibits and other documents attached hereto and incorporated
herein, such conflict or inconsistency shall be resolved by giving precedence to
the main body of this Agreement first, and thereafter to the Exhibits and
Specifications.
          24.25 References to Certain Sources. Reference to standard
specifications, manuals or codes of any technical society, organization or
association or to the laws or
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

62



--------------------------------------------------------------------------------



 



regulations of any Governmental Entity, whether such reference is specific or by
implication, by this Agreement, means the latest standard specification, manual,
code, laws or regulations in effect at the time of such reference, except as may
be otherwise specifically agreed to by Cricket. However, no provision of any
reference, standard, specification, manual or code (whether or not specifically
incorporated by reference in this Agreement) shall be effective to change the
duties and responsibilities of any party from those set forth in this Agreement;
provided that nothing contained in this Agreement shall require any Company or
Vendor to violate then existing and enforceable Applicable Laws.
          24.26 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
          24.27 Cooperation. Vendor acknowledges that the Companies may have one
or more third party vendors, contractors and other personnel engaged to provide
work, equipment or services in connection with or related to this Agreement.
Vendor agrees to reasonably communicate and cooperate with such third parties at
all times and, at the request of any Company, coordinate Vendor’s and Vendor’s
Subcontractors’ activities hereunder with the activities of such third parties.
          24.28 Survival. Notwithstanding any expiration or termination of this
Agreement, the provisions of Sections 1, 2.4, 2.5, 3.7, 4.8, 5.2, 5.3, 10, 11
(except for 11.4), 12 (except for 12.1.1, 12.1.2, 12.1.3, 12.2.1(a), 12.2.2,
12.3), 13, 16, 18, 19.2.5, 24.5, 24.6, 24.7, 24.12, 24.14, 24.17, 24.22, 24.28
and Exhibit A-02 and any other provisions that based on their content are
intended to survive shall continue in full force and effect.
Nortel Networks and Cricket Communications Proprietary and Confidential
Information

63



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.
VENDOR:
NORTEL NETWORKS INC.                    
a Delaware corporation

                  By:   /s/ Craig Stein         Name:   Craig Stein       
Title:   VP Sales – US Region West     

CRICKET:
CRICKET COMMUNICATIONS, INC.,
a Delaware corporation

                  By:   /s/ Glenn T. Umetsu         Name:   Glenn T. Umetsu     
  Title:   EVP, ETO       Tax I.D. Number: 33-0879924     

ANB:
ALASKA NATIVE BROADBAND 1 LICENSE, LLC
a Delaware limited liability company

                  By:   /s/ Glenn T. Umetsu         Name:   Glenn T. Umetsu     
  Title:   EVO, ETO       Tax I.D. Number: 201919852     

Nortel Networks and Cricket Communications Proprietary and Confidential
Information

64



--------------------------------------------------------------------------------



 



EXHIBIT A01
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
PRICING DISCOUNTS
[***]
[Thirteen Pages Of Pricing Information Redacted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with regard to
the omitted portions.





--------------------------------------------------------------------------------



 



EXHIBIT A-02
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
ANNUAL MAINTENANCE AND SOFTWARE FEES
1.0 Annual Maintenance Fee (“AMF”) Assumptions.
The AMF assume that Company is operating the Software at the same level of
maintainability as required in the Agreement. Otherwise, retrofitting features
from new Software onto Company’s Products and/or each System shall be quoted by
Vendor on a case-by-case basis. Company acknowledges that the proper operation
of the Products and/or the availability of certain optional Software features
are dependent upon having the appropriate Equipment and Software. Additionally,
future Equipment purchases may require the support of a then-current Software
Release. All such AMF herein described do not include any Software that is not
-MSC, BSC or BTS based Software, any EV DO base or optional features, any
optional features referenced in Section 3.0 below, Open A interface software,
capacity upgrades, Software related to OEM Equipment, any additional Hardware
which may be required or the ONP fee. Upon payment of the respective AMF,
Company shall receive the technical support Services as set forth in Exhibit T
(Vendor TAS Warranty Services), which specifically include Cricket Premium
Technical Support, Technical Account Management, Repair-Advanced Shipment,
Third-Party Product Spares – Next Day, Corrective Content Management, Network
Discovery Classic, and Software Release Service-Basic. The parties hereby agree
that even though EV DO Software is excluded from the AMF as set forth above
(i.e., the RTU must be licensed separately), Vendor will provide the technical
support Services as set forth in Exhibit T for EV DO Products licensed
separately under the Agreement.
[***]
[Three Pages Of Pricing And Technical Data Omitted Pursuant To A Confidential
Treatment Request]
Exhibit A-02
Cricket Communications Inc and Nortel Networks Confidential and Proprietary
Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



EXHIBIT A-03
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
OPTIONAL EQUIPMENT PRICING AND PROGRAMS
[***]
[Three Pages Of Pricing Information Omitted Pursuant To A Confidential Treatment
Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Nortel Networks and Cricket Communications Proprietary Information





--------------------------------------------------------------------------------



 



EXHIBIT A-11
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
SPARES LIST
Table A: Spares Allotment

                          MTX   BSC   EVDO   BTS Spares Kit Region   Spares Kit
  Spares Kit   Spares Kit   CMO-E   3231
Seattle
  1   1   1   10   5
Gulf Coast Region
  1   1   2   12   6
Southwest Texas Region
  0   0   2   11   0
East Region
  1   1   1   28   12

MTX Spares Kit

         
Quantity
  Order Code   Description
[***]
       

[One Page of Technical Data Omitted Pursuant To A Confidential Treatment
Request]
BSC Spares Kit

         
Quantity
  Order Code   Description
[***]
       

BTS Spares Kit

         
Quantity
  Order Code   Description
[***]
       

EVDO Spares Kit

         
Quantity
  Order Code   Description
[***]
       

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



EXHIBIT A-12
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
TRAINING DOLLARS
As part of the initial greenfield build-out Net Price for the Auction 66
Markets, Vendor will provide Cricket up to a cumulative total of $[***] in
training dollars, which will be identified on Vendor’s quote for such Auction 66
Market on a pro-rata basis as described below (“Training Dollars”). Such
Training Dollars may be applied solely towards tuition fees for Vendor’s
training products and services in accordance with this Exhibit, provided that
Cricket notifies Vendor of its intent to apply Training Dollars toward tuition
costs for training prior to the issuance of the respective Purchase Order for
such training.
Such $[***] in Training Dollars will be made available for purchase and quoted
on pro-rata basis only based on the number of covered population (CPOP) for the
particular Auction 66 Market to be launched according to the quote and dividing
it by [***] ([***]) CPOPs, which is the amount of CPOPs that are committed under
the AWS Commitment, and multiplying the result by $[***] Training Dollars. Such
Training Dollars, if any, will be made available upon Vendor’s acceptance of the
Purchase Order for the respective Auction 66 Market. Training Dollars shall be
used within [***] ([***]) [***] after purchase and will then expire and have no
residual cash value. For illustrative purposes only, if an initial greenfield
Auction 66 Market build-out is quoted covering [***] Covered POPs, then amount
the pro-rata basis would be [***] CPOPs/[***] CPOPS and the product of such
would be multiplied by the $[***] Training Dollars. The pro-rata result for such
Auction 66 Market would be $[***] worth of Training Dollars to be made available
for such Auction 66 Market.
Cricket shall bear the cost of transportation, meals, lodging or any other
incidental expenses of Cricket personnel to, from and during training. Training
Dollars must be used by the earlier of [***] ([***]) [***] from the date they
were accrued or expiration or termination by Cricket of this Agreement, after
which such Training Dollars will be forfeited and shall have no cash value. In
the event of any termination of the Agreement by Vendor, such all Training
Dollars will be forfeited, and shall have no cash value. Training Dollars may
only be used to train people employed by Cricket or a Cricket Affiliate and not
independent contractors, consultants or the like. The availability of any
training shall be subject to any prerequisites, policies, procedures, scheduling
and pricing identified by Vendor on http://www.nortel.com/ as well as
Exhibit A-13 or other documentation with respect to such training.
Any training charges to which Cricket does not apply such Training Dollars shall
be payable by Cricket to Vendor at Vendor’s then-current prices and Cricket
shall render payment in accordance with Section 5.3 of the Agreement. Such
prices shall be subject to change by Vendor upon notice to Cricket. Vendor may
change, modify, update and/or add training programs as new Product
features/releases are made available.
Cricket agrees that the courseware and instructional material are confidential
information provided by Vendor, and shall hold the courseware and instructional
material in confidence in accordance with Section 26.17 (Confidentiality) of
this Agreement.
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

A 12-1



--------------------------------------------------------------------------------



 



     
(NORTEL LOGO) [a32258a3225801.gif]
  (LOGO) [a32258a3225802.gif]

EXHIBIT A-13
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
TRAINING CURRICULUMS, POLICIES AND PROCEDURES
Training Curriculums
As of the effective date of this Agreement, the following list of training
courses are available for Cricket’s technicians. More information on these
courses, such as registering, scheduling, and pricing is available on
http://www.nortel.com/
CDMA Switch Core Technician
This curriculum is set up for the CDMA Switch Technician.
(FLOW CHART) [a32258a3225803.gif]
Training Class Descriptions
* Descriptions and course content subject to change at Nortel’s discretion
4501W
Overview of CDMA2000 Networks (4501W) describes the IS-95 network architecture
and the new network nodes of CDMA2000. It explains the CDMA2000 air interface,
its channels, and how it supports packet data services and increases the user
capacity. This course also discusses the user mobility in radio and packet data
networks. IS-95 interoperability and deployment scenarios are covered at length.
Finally, it looks at the evolution alternatives for CDMA2000 systems.
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
As the wireless industry transitions to 3G wireless networks supporting higher
data rate packet data services, a solid understanding of IP networking is as
essential as a dial tone is to a wireline telephone. A fundamental knowledge of
IP Networking is a MUST for all wireless professionals.
4507W
Welcome to IP Networking (4507W) provides an introduction to IP networking and
its use in wireless networks. It begins with an introduction to IP networking
services such as the web, email and VPN to illustrate the value and
ubiquitousness of IP networks. The IP network architecture, the functions
provided by various components and the role of key protocols are then described.
This course also introduces various IP network security technologies and
examines how they are deployed to secure IP networks. This course provides a
brief introduction to IPv6 features and its interworking with IPv4, and
concludes with a discussion of how GPRS and 1x networks take advantage of IP
networks
4508W
CDMA Nortel Product Overview (4508W) provides an overview of the Nortel suite of
CDMA products, including the DMS-MTX, P-MSC, EBSC, CSP (BSSM & C-EMS), BTS,
1X-RTT and 1X-EVDO.
1021W
Packet MSC Overview (1021W) provides an Overview of the P-MSC solution,
describing its components and functions. This course requires high-bandwidth
network connectivity capabilities in user’s premises.
1028A
Packet Mobile Switching Center (P-MSC) Basic Operations (1028A) provides an
introduction to the interfaces, sources and procedures related to basic
operations for the Packet Mobile Switching Center (P-MSC) solution. The course
covers the various network management user interfaces used in P-MSC components,
fault management concepts, and fault identification for the components in the
P-MSC Solution. This is an entry level course for individuals not familiar with
the interfaces and fault information related to the P-MSC.
3097A
ERS 8600 for Wireless Networks (3097A) provides you with the skills and
knowledge to Operate and Maintain the ERS8600 for GSM and CDMA wireless
networks. To reinforce learning, you will complete a number of exercises based
on the topics covered.
0886A
Core and Billing Manager (CBM) Operations for CDMA Networks (0886A) covers the
operations, maintenance, administration, and troubleshooting of the CBM in a
CDMA network.
1049A
CDMA P-MSC Trunk Provisioning (1049A) provides the knowledge and skills to
provision various types of trunks in a P-MSC solution
1026F
P-MSC Engineering and Capacity Planning (1026F) describes the rules to engineer
the elements of a CVoIP Network to meet specified Capacity requirements.
Mobility is one of the most important aspects of wireless networks. The mobility
technologies for voice and packet data services are completely different. Mobile
IP is the technology chosen to provide packet data mobility in CDMA2000
networks. Defined by the IETF, Mobile IP is a Layer 3 mobility technology that
works in both wireline and wireless networks.
4503W
Mobile IP for CDMA2000 (4503W) focuses on the Mobile IP implementation in
CDMA2000 packet data networks. It provides a detailed understanding of the
Mobile IP protocol, its features and how it can be used to provide seamless
mobility for packet data services in CDMA2000 networks. An engaging service
scenario is used to take students through the entire process of a Mobile IP
session setup. While Mobile IP is a mobility technology, it is extended to
support services such as VPN. The course covers the services aspects of Mobile
IP in greater detail. In addition, changes made to Mobile IP to implement it in
CDMA2000 networks are covered.
The CDMA2000 packet data network is one of the major enhancements made to
IS-95-based CDMA networks. CDMA2000 packet data networks are designed to provide
efficient wireless Internet services. CDMA2000 is based on IETF standards such
as Mobile IP, RADIUS and L2TP. Service providers have begun to equip their
networks with CDMA2000 packet data networking capability.
4506W
CDMA2000 Packet Data Networks (4506W) offers a detailed understanding of
CDMA2000 network components, protocols and services. It is a must for both
operators and equipment manufacturers to understand issues in design and
deployment of CDMA2000 packet data services. This course focuses mainly on
Simple IP service since it will be the first service to be deployed. Another
important aspect discussed in this course is accounting; packet data accounting
is one of the least understood subjects in the wireless Internet world. This
course explains how accounting for packet data services works in CDMA2000
networks. By way of example, there is a discussion of some useful services such
as Virtual Private Networks and Instant Messaging.
0861Z
CDMA Nortel PDSN 16000: Configuration and Administration (0861Z) is a blended
learning course consisting of a self-paced overview that is provided to the
student to complete prior to attending the 4 day leader-led portion. The course
provides hands-on experience in configuring the PDSN in a 3G DCS network.
Introduction, Basic configurations are covered, plus an introduction to
maintenance and troubleshooting tasks, Web Element Manager. Advanced topics are
not included.
This Blended Learning contains 2 modules:
• CDMA NORTEL PDSN 16000: OVERVIEW, .5 day Self-paced eLearning. This course is
available online (0874W) and on CD-ROM (0874T). You will select your delivery
method of choice before your order is processed.
• CDMA NORTEL PDSN 16000: OPERATIONS AND ADMINISTRATION (0861K), 4 days
Instructor-led Hands-on Training
0871A
PDSN 16000 Enhanced Charging Service (ECS) (0871A) introduces students to an
advanced billing service that allows Layer 3 through Layer 7 inspection of
packets. This course provides an overview of ECS including a discussion of CLI
commands relating to ECS and an analysis of a sample ECS configuration file.
Exercises will include hands-on configuration of ECS parameters and
experimentation with various filters for ftp and http
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
CDMA Cell Site/Field Technician
(FLOW CHART) [a32258a3225804.gif]
Training Class Descriptions
* Descriptions and course content subject to change at Nortel’s discretion
4501W
Overview of CDMA2000 Networks (4501W) describes the IS-95 network architecture
and the new network nodes of CDMA2000. It explains the CDMA2000 air interface,
its channels, and how it supports packet data services and increases the user
capacity. This course also discusses the user mobility in radio and packet data
networks. IS-95 interoperability and deployment scenarios are covered at length.
Finally, it looks at the evolution alternatives for CDMA2000 systems.
CDMA2000 is the next step in the evolution of the widely deployed IS-95 network.
It is one of the technologies in 3rd generation wireless networks. Standardized
by 3GPP2, CDMA2000 has introduced a new air interface that offers new features
to support new services. In addition, the CDMA2000 air interface is designed to
maintain backward compatibility with IS-95 networks. The key enhancements in the
CDMA2000 air interface are increased capacity over the air interface and support
for packet data services.
4502W
CDMA2000 Air Interface (4502W) provides an overview of the new CDMA2000 air
interface. It details the features added to support packet data and how CDMA2000
offers increased capacity compared to IS-95 networks. The key question for the
CDMA2000 operators is how CDMA2000 networks can coexist with IS-95 networks.
This course clearly explains how CDMA2000 maintains backward compatibility with
IS-95 networks. Finally, end-to-end service scenarios are presented to show how
new services are enabled in CDMA2000.
CDMA2000 networks have been deployed in many parts of the world. While CDMA2000
networks provide a higher voice capacity and support for packet data networks,
they do not meet the IMT-2000 requirements for 2 Mbps data rates. 1xEV-DO (Rev
0) represents the next step in the evolution of CDMA2000 systems. 1xEV-DO (Rev
0) is expected to provide forward link data rates in excess of 2 Mbps and
support of non-real-time packet data services.
4504W
1xEV-DO Networks (Rev 0) (4504W) introduces the 1xEV-DO technology.
Specifically, over the air interface aspects are explained to show how 1xEV-DO
(Rev 0) can achieve a 2 Mbps bandwidth. In addition, the 1xEV-DO network
architecture is covered. Since 1xEV-DO is expected to be deployed as an overlay
to CDMA2000 networks, most service providers will want to know how 1xEV-DO
systems will interoperate with CDMA2000 networks. This course addresses those
questions, and concludes with a discussion of air interface protocols, channel
structure and network interfaces.
4505W
Wireless service providers in many parts of the world are rapidly deploying
networks based on 1xEV-DO (Rev 0) to support high speed packet data services. On
the forward link, Rev 0 provides speeds rivaling DSL or cable modem Internet
access. In the reverse direction, however, the speeds are much slower,
comparable to CDMA2000 1x. Rev A of 1xEV-DO significantly enhances the reverse
link to support data rates almost ten times faster than Rev 0. With these data
rates, sending a 3 megapixel picture from your new mobile phone just became more
palatable! In addition to improving the reverse link data rates, Rev A seeks to
better support real-time services like Voice over IP (VoIP) and streaming video.
1xEV-DO Rev 0 does not support traditional voice services; Rev A, by supporting
VoIP, overcomes this liability and makes a play as a one-stop shop for voice and
data. With Award?s celebrated approach to crystallizing difficult concepts,
1xEV-DO Networks (Rev A) (4505W) clearly explains key differences between Rev 0
and Rev A for those already familiar with Rev 0.
4508W
CDMA Nortel Product Overview (4508W) provides an overview of the Nortel suite of
CDMA products, including the DMS-MTX, P-MSC, EBSC, CSP (BSSM & C-EMS), BTS,
1X-RTT and 1X-EVDO.
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
4511Z
CDMA Metrocell Operations and Maintenance (4511Z) provides entry level lecture
and hands-on exercises on the operation of the CDMA Metrocell. It provides
operators and technicians with knowledge of the Metrocell hardware
configurations and concepts, and with experience in operations and maintenance.
A combination of instructor lecture and demonstrations bring home key points and
operations so that students are prepared for hands-on, lab based activities
within the class.
4513Z
CDMA Fault Management — Call Processing/Signal Flow (4513Z) is a blended
learning course that provides intermediate level lecture and hands-on exercises
for CDMA Fault Management. This is a troubleshooting course. Emphasis is placed
on analytical thought process to perform real-world and method-oriented
troubleshooting on Voice, 1xRTT Data, and 1x EV-DO Data call processing signal
flow within the CDMA network. The course is designed to provide knowledge of the
interaction of the Metrocell family of products and the CDMA Access network. The
goal is placed on troubleshooting CDMA Access network issues, not just at the
BTS level, but end-to-end troubleshooting utilizing all of the CDMA subsystems
(BSM, BSC, MTX, etc). A combination of instructor lecture and demonstrations
bring home key points and operations so that students are prepared for hands-on,
lab based activities within the class.
CDMA Performance and Capacity Engineer
This curriculum is intended for the following: RF Engineers, Optimization
Specialists and RF Design Engineers
(FLOW CHART) [a32258a3225805.gif]
Training Class Descriptions
* Descriptions and course content subject to change at Nortel’s discretion
4508W
CDMA Nortel Product Overview (4508W) provides an overview of the Nortel suite of
CDMA products, including the DMS-MTX, P-MSC, EBSC, CSP (BSSM & C-EMS), BTS,
1X-RTT and 1X-EVDO.
4501W
Overview of CDMA2000 Networks (4501W) describes the IS-95 network architecture
and the new network nodes of CDMA2000. It explains the CDMA2000 air interface,
its channels, and how it supports packet data services and increases the user
capacity. This course also discusses the user mobility in radio and packet data
networks. IS-95 interoperability and deployment scenarios are covered at length.
Finally, it looks at the evolution alternatives for CDMA2000 systems.
CDMA2000 is the next step in the evolution of the widely deployed IS-95 network.
It is one of the technologies in 3rd generation wireless networks. Standardized
by 3GPP2, CDMA2000 has introduced a new air interface that offers new features
to support new services. In addition, the CDMA2000 air interface is designed to
maintain backward compatibility with IS-95 networks. The key enhancements in the
CDMA2000 air interface are increased capacity over the air interface and support
for packet data services.
4502W
CDMA2000 Air Interface (4502W) provides an overview of the new CDMA2000 air
interface. It details the features added to support packet data and how CDMA2000
offers increased capacity compared to IS-95 networks. The key question for the
CDMA2000 operators is how CDMA2000 networks can coexist with IS-95 networks.
This course clearly explains how CDMA2000 maintains backward compatibility with
IS-95 networks. Finally, end-to-end service scenarios are presented to show how
new services are enabled in CDMA2000.
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
CDMA2000 networks have been deployed in many parts of the world. While CDMA2000
networks provide a higher voice capacity and support for packet data networks,
they do not meet the IMT-2000 requirements for 2 Mbps data rates. 1xEV-DO (Rev
0) represents the next step in the evolution of CDMA2000 systems. 1xEV-DO (Rev
0) is expected to provide forward link data rates in excess of 2 Mbps and
support of non-real-time packet data services.
4504W
1xEV-DO Networks (Rev 0) (4504W) introduces the 1xEV-DO technology.
Specifically, over the air interface aspects are explained to show how 1xEV-DO
(Rev 0) can achieve a 2 Mbps bandwidth. In addition, the 1xEV-DO network
architecture is covered. Since 1xEV-DO is expected to be deployed as an overlay
to CDMA2000 networks, most service providers will want to know how 1xEV-DO
systems will interoperate with CDMA2000 networks. This course addresses those
questions, and concludes with a discussion of air interface protocols, channel
structure and network interfaces.
4505W
Wireless service providers in many parts of the world are rapidly deploying
networks based on 1xEV-DO (Rev 0) to support high speed packet data services. On
the forward link, Rev 0 provides speeds rivaling DSL or cable modem Internet
access. In the reverse direction, however, the speeds are much slower,
comparable to CDMA2000 1x. Rev A of 1xEV-DO significantly enhances the reverse
link to support data rates almost ten times faster than Rev 0. With these data
rates, sending a 3 megapixel picture from your new mobile phone just became more
palatable! In addition to improving the reverse link data rates, Rev A seeks to
better support real-time services like Voice over IP (VoIP) and streaming video.
1xEV-DO Rev 0 does not support traditional voice services; Rev A, by supporting
VoIP, overcomes this liability and makes a play as a one-stop shop for voice and
data. With Award?s celebrated approach to crystallizing difficult concepts,
1xEV-DO Networks (Rev A) (4505W) clearly explains key differences between Rev 0
and Rev A for those already familiar with Rev 0.
1201F
CDMA RF Engineering and Optimization — Introduction (1201F) provides a solid
foundation in Nortel’s CDMA system, along with the applicable features and
components. During this course, the individual will learn Nortel’s
implementation of CDMA principles outlined in the IS2000 specifications. Special
attention will be given to critical areas of datafill and key CDMA metrics, an
understanding of which are essential to the on-going, efficient optimization and
maintenance of the network.
About Facilitated eLearning Facilitated eLearning is possible through the use of
Centra software.
The benefits of facilitated eLearning include:
• Two-way voice over the Internet enables you to ask questions and receive
answers instantaneously, just like traditional instructor-led training
• You avoid travel and living expenses by completing this training at your home,
office, or a designated PC lab.
• Training can be completed from any location in the world that has Internet
access.
1021W
Packet MSC Overview (1021W) provides an Overview of the P-MSC solution,
describing its components and functions. This course requires high-bandwidth
network connectivity capabilities in user’s premises.
0864XB
CDMA Network Configuration and RF Parameter Optimization Using CACP (0864XB) is
a five-day Centra Symposium delivered instructor-led course, describing the
features and functions of the CACP tool used in CDMA network integration and
optimization Students will learn the provisioning/configuration of network
elements and optimize/understand the complex RF parameters comprising the Nortel
Networks CDMA network. With a combination of configuration theory and
activities, students will be provided with the necessary knowledge about CACP,
updating them from the BSSM previous interfaces (Commgr, CDF Editor, BSMCI,
TurboIf, CLIApp, NCF, Check neighbor, eBSC configuration tool) The course will
be structured in two parts:
• Network Element Configuration
• RF Parameter Datafill Optimization
1026F
P-MSC Engineering and Capacity Planning (1026F) describes the rules to engineer
the elements of a CVoIP Network to meet specified Capacity requirements.
1202
CDMA RF Engineering and Optimization — Advanced (1202) is a technically advanced
course designed to increase knowledge of the Nortel CDMA network, components and
features. During this advanced course, the individual will be taught the theory
and practical application of optimization techniques encountered in Nortel IS95
and IS2000 CDMA networks. Special attention will be given to critical areas of
datafill and key CDMA tools and metrics.
1203
CDMA RF Engineering — Handoffs (1203) is an advanced course covering the theory
and practical implementation of the types of handoffs encountered in Nortel IS95
and IS2000 CDMA networks. Special attention is given to critical areas of
handoff datafill and key CDMA handoff metrics.
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
CDMA Switch Access Technician
This following curriculum Path is available for CDMA technicians and engineers
who perform operations, administration, and maintenance functions.
(FLOW CHART) [a32258a3225806.gif]
Training Class Descriptions
* Descriptions and course content subject to change at Nortel’s discretion
4501W
Overview of CDMA2000 Networks (4501W) describes the IS-95 network architecture
and the new network nodes of CDMA2000. It explains the CDMA2000 air interface,
its channels, and how it supports packet data services and increases the user
capacity. This course also discusses the user mobility in radio and packet data
networks. IS-95 interoperability and deployment scenarios are covered at length.
Finally, it looks at the evolution alternatives for CDMA2000 systems.
CDMA2000 is the next step in the evolution of the widely deployed IS-95 network.
It is one of the technologies in 3rd generation wireless networks. Standardized
by 3GPP2, CDMA2000 has introduced a new air interface that offers new features
to support new services. In addition, the CDMA2000 air interface is designed to
maintain backward compatibility with IS-95 networks. The key enhancements in the
CDMA2000 air interface are increased capacity over the air interface and support
for packet data services.
4502W
CDMA2000 Air Interface (4502W) provides an overview of the new CDMA2000 air
interface. It details the features added to support packet data and how CDMA2000
offers increased capacity compared to IS-95 networks. The key question for the
CDMA2000 operators is how CDMA2000 networks can coexist with IS-95 networks.
This course clearly explains how CDMA2000 maintains backward compatibility with
IS-95 networks. Finally, end-to-end service scenarios are presented to show how
new services are enabled in CDMA2000.
CDMA2000 networks have been deployed in many parts of the world. While CDMA2000
networks provide a higher voice capacity and support for packet data networks,
they do not meet the IMT-2000 requirements for 2 Mbps data rates. 1xEV-DO (Rev
0) represents the next step in the evolution of CDMA2000 systems. 1xEV-DO (Rev
0) is expected to provide forward link data rates in excess of 2 Mbps and
support of non-real-time packet data services.
4504W
1xEV-DO Networks (Rev 0) (4504W) introduces the 1xEV-DO technology.
Specifically, over the air interface aspects are explained to show how 1xEV-DO
(Rev 0) can achieve a 2 Mbps bandwidth. In addition, the 1xEV-DO network
architecture is covered. Since 1xEV-DO is expected to be deployed as an overlay
to CDMA2000 networks, most service providers will want to know how 1xEV-DO
systems will interoperate with CDMA2000 networks. This course addresses those
questions, and concludes with a discussion of air interface protocols, channel
structure and network interfaces.
4505W
Wireless service providers in many parts of the world are rapidly deploying
networks based on 1xEV-DO (Rev 0) to support high speed packet data services. On
the forward link, Rev 0 provides speeds rivaling DSL or cable modem Internet
access. In the reverse direction, however, the speeds are much slower,
comparable to CDMA2000 1x. Rev A of 1xEV-DO significantly enhances the reverse
link to support data rates almost ten times faster than Rev 0. With these data
rates, sending a 3 megapixel picture from your new mobile phone just became more
palatable! In addition to improving the reverse link data rates, Rev A seeks to
better support real-time services like Voice over IP (VoIP) and streaming video.
1xEV-DO Rev 0 does not support traditional voice services; Rev A, by supporting
VoIP, overcomes this liability and makes a play as a one-stop shop for voice and
data. With Award?s celebrated approach to crystallizing difficult concepts,
1xEV-DO Networks (Rev A) (4505W) clearly explains key differences between Rev 0
and Rev A for those already familiar with Rev 0.
As the wireless industry transitions to 3G wireless networks supporting higher
data rate packet data services, a solid understanding of IP networking is as
essential as a dial tone is to a wireline telephone. A fundamental knowledge of
IP Networking is a MUST for all wireless professionals.
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
4507W
Welcome to IP Networking (4507W) provides an introduction to IP networking and
its use in wireless networks. It begins with an introduction to IP networking
services such as the web, email and VPN to illustrate the value and
ubiquitousness of IP networks. The IP network architecture, the functions
provided by various components and the role of key protocols are then described.
This course also introduces various IP network security technologies and
examines how they are deployed to secure IP networks. This course provides a
brief introduction to IPv6 features and its interworking with IPv4, and
concludes with a discussion of how GPRS and 1x networks take advantage of IP
networks
4508W
CDMA Nortel Product Overview (4508W) provides an overview of the Nortel suite of
CDMA products, including the DMS-MTX, P-MSC, EBSC, CSP (BSSM & C-EMS), BTS,
1X-RTT and 1X-EVDO.
4521Z
CDMA EBSC Operations and Maintenance (4521Z) is a blended learning course that
provides entry level lecture and hands-on exercises on the operation and
maintenance of the EBSC. This course provides students with product operations,
administration and maintenance concepts and hands on experience to operate,
administrate and maintain the Nortel Enhanced Base Station Controller (EBSC). A
combination of instructor lecture and demonstrations bring home key points and
operations so that students are prepared for hands-on, lab based activities
within the class.
4541Z
CDMA CNFP and CSVS Operations and Administration (4541Z) is a blended learning
course that focuses on operations, administration, maintenance and provisioning
of the CNFP card pair and the CSVS platform.
4513Z
CDMA Fault Management — Call Processing/Signal Flow (4513Z) is a blended
learning course that provides intermediate level lecture and hands-on exercises
for CDMA Fault Management. This is a troubleshooting course. Emphasis is placed
on analytical thought process to perform real-world and method-oriented
troubleshooting on Voice, 1xRTT Data, and 1x EV-DO Data call processing signal
flow within the CDMA network. The course is designed to provide knowledge of the
interaction of the Metrocell family of products and the CDMA Access network. The
goal is placed on troubleshooting CDMA Access network issues, not just at the
BTS level, but end-to-end troubleshooting utilizing all of the CDMA subsystems
(BSM, BSC, MTX, etc). A combination of instructor lecture and demonstrations
bring home key points and operations so that students are prepared for hands-on,
lab based activities within the class.
4524A
CDMA 1xEV-DO Operations and Maintenance (4524A) provides intermediate level
lecture and hands-on exercises for CDMA 1xEV-DO operations and maintenance. This
course provides practice in interacting with the 1xEV-DO software through the
Element Manager Server (DO-EMS) and includes basic navigation through the
1xEV-DO software and performing administrative, maintenance, and provisioning
functions from the DO-EMS. Functionality is described at the node level and in
relation to the rest of the 1xEV-DO, CDMA2000 1X, and CDMA systems. A
combination of instructor lecture and demonstrations bring home key points and
operations so that students are prepared for hands-on, lab based activities
within the class.
4523A
CDMA Server Administration (4523A) provides intermediate level lecture and
hands-on exercises for CDMA server administration. Based on CSP (BSSM and
C-EMS), MDM and DO-EMS platforms, this course provides students with hardware,
software and platform concepts and the skills to perform routine system, user,
LAN and security administration tasks and regular system maintenance. A
combination of instructor lecture and demonstrations bring home key points and
operations so that students are prepared for hands-on, lab-based activities
within the class
Training Policies
Block Booking or Session Buyouts
For any Facilitated eLearning, Hands-in eLearning, or Instructor-led Hands-on
training, Block Booking or Session Buyout is the purchase of a block of (minimum
class size, or more) seats in one session by one customer. We can provide
specialized group offerings at a time and place that is convenient to your
needs. For more information, please contact us at 1-877-662-5669. You can cancel
or reschedule the block of seats without penalty up to 28 calendar days prior to
course start date. Full charges apply if you cancel or reschedule fewer than 28
calendar days before the course start date.
Note: For Facilitated eLearning, Hands-In eLearning or Blended Learning
containing Facilitated eLearning, Hands-In eLearning or Self-Paced eLearning
modules, student names, contact information, email addresses, and phone numbers
must be provided 14 days prior to the start of the session. All substitutions
must be made at least 14 days prior to the start of the instructor- led module
of a Blended Learning course. This 14-day window is required to ensure all
pre-work can be shipped to the students, students can complete the pre-work, and
pre-checks for Facilitated and Hands-In eLearning can be completed. Failure to
provide this information in this time frame may result in additional charges.
Customized solutions are available for those who cannot meet this requirement;
contact a Customer Service Representative at 1-877-662-5669, options 1-1-2-1 for
more information about customized opportunities.
Cancellation
Open Enrollment Classes
Individual students scheduled in Hands-on training at a Nortel facility can
reschedule or cancel the registration without penalty up to 14 calendar days
prior to the course start date. We charge full tuition if you cancel or
reschedule fewer than 14 calendar days before the session start date.
Cancellation for Facilitated eLearning and Hands-in eLearning courses
Student can cancel or reschedule a Facilitated eLearning or Hands-in eLearning
class without penalty up to 14 calendar days prior to the session start date. We
charge full tuition if you cancel or reschedule fewer than 14 calendar days
before the session start date.
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
Cancellation For Customer Site Training Sessions
Student can cancel or reschedule Customer Site training without penalty up to 28
calendar days prior to course start date. Full charges apply if you cancel or
reschedule fewer than 28 calendar days before the course start date.
Cancellation for Training Facility Buyout Sessions
Student can cancel or reschedule Training Facility buyouts without penalty up to
28 calendar days prior to course start date. Full charges apply if you cancel or
reschedule fewer than 28 calendar days before the course start date.
Cancellation for Self-Paced Courses (Video, Web-based, CD-ROM)
Cancellations for self-paced courses will not be accepted once the material has
been sent and/or the course has been activated.
Cancellation by Nortel
Nortel reserves the right to change course schedules and tuition, modify course
content, and cancel courses when necessary. If we cancel a course, we make every
effort to notify you a minimum of 14 calendar days prior to the scheduled
starting date. Nortel is not responsible for any associated travel arrangements.
Note: For training delivered via the Internet (Facilitated eLearning or Hands-in
eLearning), network outages may cause Nortel to cancel scheduled training with
no notice. In these cases, a new session will be scheduled. Students may enroll
in the new session or chose to attend another regularly scheduled session for
the course. Refunds will not be given.
Class Participation
For successful course completion, 100% attendance is required. If a registered
student fails to appear for a scheduled class or fails to complete the entire
course, we charge the full tuition.
Confirmation
We send you a confirmation letter at time of registration, and recommend that
you bring this confirmation to class.
Course Access
Access to Web delivered courses (for individual registrations) expires after
90 days. Nortel reserves the right to remove courses when necessary as we are
continually updating and renewing eLearning offerings to provide our clients
with the most current eLearning options available.
Courseware Copyright
All rights are reserved. No training class or material may be reproduced in any
form — electronic, mechanical, photocopy, recording, or otherwise — without
written permission from Nortel. Self-paced course material is not to be
duplicated or shared.
Customer Site Training Sessions
For any Instructor-led Hands-on training, a customer site session may be
delivered at your site with a minimum of eight students. To schedule customer
site training, complete the customer site training request form on our web site
or contact a customer service representative. An additional fee will be applied
to requests made within 14 calendar days of the requested start date.
Facilitated and Hands-in Courses
Student access to equipment that is not relevant to the course is prohibited.
Attempts to gain such access, detection, and/or unauthorized activity will
result in the student’s immediate removal from class and the student will be
billed appropriately.
The student must be available to assist in the verification of their workstation
for the period beginning 14 days prior to the start of a Facilitated eLearning
or Hands-in eLearning session.
The student is responsible for contacting the Nortel Technical Support team, if
needed, to resolve technical support issues prior to the start of class.
Once a student’s PC Windows workstation has been verified and is ready for
Facilitated eLearning or Hands-in eLearning instruction, actions by the customer
that damage the workstation’s readiness and require Knowledge Services
intervention will be billed an additional charge. As a result the student may
need to be re-scheduled into a different session.
Inclement Weather
Nortel reserves the right to cancel classes due to inclement weather. In case of
inclement weather, contact us at 1-877-662-5669. You can also call
1-866-833-7749 from Canada and the USA for information on weather emergencies,
site closings or other situations around the world. If the site is open, classes
will be held and our no-show policy will be enforced if you do not attend.
Merchandise Return
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
Once a customer registers for Blended Learning, orders web-based self-paced
eLearning, or opens a self-paced eLearning CD, no refunds will be given.
Merchandise must be returned to Nortel within 30 days. All CD merchandise must
be unopened and/or in its original packaging. Customers will be credited for the
purchase price of the merchandise, less any applicable restock charge.
Miscellaneous
Casual business attire is appropriate for class. The use of tobacco products is
not permitted in Nortel buildings. Smoking is allowed in designated smoking
areas.
Payment
Method of payment must accompany all training requests including Nortel training
center and customer site sessions. Various methods of payment are accepted,
including purchase orders, most credit cards and training bank. Payment method
may not be changed after the class starts.
Prerequisites
Student is responsible for ensuring that you have the proper prerequisite
knowledge and skills before taking a course. All prerequisites are listed in the
individual course descriptions. Instructors may, at their discretion, dismiss
students who do not meet the prerequisite criteria. If this happens, we bill the
course fee per payment agreement and you do not receive credit for the course.
Pre-work
Students are responsible for completing all pre-work prior to taking a course.
All applicable pre-work is listed in the individual course descriptions.
Registration
Student must register in advance for classes.
To register for courses, you need an active Nortel User ID. You can obtain a
User ID or reset an existing User ID by visiting
www.nortelnetworks.com/register. You receive your account information by email
once your application is validated.
Note: For Facilitated eLearning and Hands-in eLearning registration, student
names, contact information, email addresses, and phone numbers must be known
14 days prior to the start of the session.
Sexual Harassment
Sexually harassing conduct in the workplace, whether committed by Nortel
employees, vendors, contractors, or visitors, is prohibited.
Substitution
Instructor-led Hands-on course attendee substitutions can be made prior to class
or at start of class. The substitute must meet any prerequisite requirements.
Facilitated eLearning, Hands-in eLearning, and Blended Learning substitutions
must be made at least 14 calendar days in advance. Substitutes must meet all
prerequisite requirements and have received the original student’s courseware
prior to the class. Extra courseware material will not be shipped.
Note: For Facilitated eLearning, Hands-In eLearning or Blended Learning
containing Facilitated eLearning, Hands-In eLearning or Self-Paced eLearning
modules, student names, contact information, email addresses, and phone numbers
must be provided 14 days prior to the start of the session. All substitutions
must be made at least 14 days prior to the start of the instructor- led module
of a Blended Learning course. This 14-day window is required to ensure all
pre-work can be shipped to the students, students can complete the pre-work, and
pre-checks for Facilitated and Hands-In eLearning can be completed. Failure to
provide this information in this time frame may result in additional charges.
Customized solutions are available for those who cannot meet this requirement;
contact a Customer Service Representative at 1-877-662-5669, options 1-1-2-1 for
more information about customized opportunities.
Travel Arrangements
Students are responsible for their own travel and living arrangements.
Weapon-Free Policy
For everyone’s safety, no weapons of any type are allowed in any facility or
property owned or leased by Nortel, including parking lots and garages, and any
vehicles brought onto company property. This “Weapon-Free” policy applies to any
type of firearm or device intended or designated to be able to cause personal
injury or death, whether licensed, legal, illegal, concealed, or carried openly.
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [a32258a3225801.gif]
Training Procedures
Four Easy Steps to Purchase a Course:
1 — Select your course:
From the main page, confirm you are in the correct region by viewing the region
noted in the left navigation bar below your name. If it says Global, use the
pull-down menu to the right of that text to select your appropriate region and
language.
Search for the course you want using the number search box on the left, the
Advanced Search option, or the Product Finder in the center of the main page.
Click the title of the course you want to view the detailed description.
On the course description Summary page, click the Schedule link at the top or
the Add Course to Shopping Cart link in the gray box on the right. Both links
bring up the Schedule page.
2 — Add the course to the Shopping Cart:
Click the radio button next to the session you want, and click Add to Shopping
Cart.
Verify the information shown and click Check Out.
3 — Complete the Checkout form:
Enter the required personal information. Make sure you check the “I Accept” box
under the Cancellation Policy section.
Click the Continue button to move to the Order Summary.
4 — Submit Your Order:
Review the Summary page to ensure everything is correct. At the bottom of the
page, click Submit Order.
The Thank You page will display your Order Tracking Number. You will receive a
confirmation letter via email.
Training Contacts
If you need assistance or have questions regarding Nortel training or products,
please call us at (877) 662-5669 or (972) 362-3999.
Top-level menu for customer support
When you make a call, choose a number that indicates the type of support you
want. The following table lists the numbers and their corresponding support
types.
Press 1 For technical training
Press 2 For technical product documentation ordering
Press 3 For information about the Nortel certification program
Press 4 For technical support with eLearning, electronic documentation, and web
site access
Press 5 For assistance not related to Training, Documentation, or Certification
Press 8 For assistance in Spanish or Portuguese
For additional information on specific courses, visit nortel.com/training
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



EXHIBIT A-14
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
AFFILIATE OR RELATED ENTITIES PRICING MODEL
As of the effective date of this Agreement, the following Affiliate pricing
models shall be applicable subject to Nortel approval.
[***]
[One Page Of Pricing Information Omitted Pursuant To A Confidential Treatment
Request]
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
CANCELLATION CHARGES FOR SWITCH, BTS AND BSC PRODUCTS

1.0   Cancellations relating to Switch, BSC, and BTS Products.   1.1   If Owner
cancels all or part of an Order for Products being engineered and installed by
Nortel Networks, Owner shall pay Nortel Networks a cancellation charge for each
Product that has been cancelled in accordance with the following schedule:

      Days Prior to Ship Date   Cancellation Fee       [***]   [***]

    In the event Owner cancels all or part of an Order for furnish only
Products, Owner shall pay Nortel Networks a cancellation charge for each Product
that has been cancelled in accordance with the following schedule.

      Days Prior to Ship Date   Cancellation Fee       [***]   [***]

1.3   Owner may not cancel a Purchase Order subsequent to the date the Product
is shipped.   2.0   Cancellation of Services   2.1   In accordance with
Section 9.2 of the Agreement, Owner may cancel any Purchase Order relating to
Services prior to Vendor’s completion. In the event Owner cancels any such
Purchase Order, in whole or in part, Vendor shall be entitled to receive
reimbursement of all expenses incurred in performance of such Services as of the
date Vendor receives notice of such cancellation; provided that, Vendor shall
also be entitled to reimbursement of any expenses resulting from the “wrap up”
of such cancelled Services.   3.0   Any cancellation charges due to Vendor
pursuant to this Exhibit shall be invoiced upon receipt of Owner’s written
cancellation notice.   4.0   The payment of the charges described in this
Exhibit shall be Vendor’s sole remedy and Owner’s sole obligation for such
canceled Purchase Order(s).

Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

B1 – 1





--------------------------------------------------------------------------------



 



EXHIBIT C
TO
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
INSURANCE
Each party shall, during the term of this Contract, at its own cost and expense,
carry and maintain at a minimum, the insurance coverage listed below. If either
party is not self-insured, that party shall maintain such coverages with
insurers whose policies are valid in the state of operation. Vendor shall not
commence any work hereunder until each party has fulfilled all insurance
requirements herein. Each party shall require its subcontractors and agents to
maintain the same insurance coverage listed below.

  §   Workers’ Compensation insurance with statutory limits as required in the
state(s) of operation; and providing coverage for either party’s employee
entering onto Owner premises, even if not required by statute. Employers’
Liability or “Stop Gap” insurance with limits of not less than $[***] for each
occurrence.     §   Commercial General Liability Insurance covering claims for
bodily injury, death, personal injury or property damage occurring or arising
out of the performance of this Agreement, including coverage for independent
contractor’s protection (required if any work will be subcontracted),
premises-operations, products/completed operations and contractual liability
with respect to the liability assumed by either party hereunder.         The
limits of insurance shall be:

          Each Occurrence (Bodily Injury/Property Damage)
  $[***]
General Aggregate Limit (Annual Aggregate)
  $[***]
Products-Completed Operations Limit (Annual Aggregate)   $[***]


  §   Comprehensive Automobile Liability Insurance covering ownership, operation
and maintenance of all owned, non-owned and hired motor vehicles used in
connection with the performance of this Agreement, with limits of at least
$[***] combined single limit for bodily injury and property damage.

The insurance limits required herein may be obtained through any combination of
self-insurance, primary and excess or umbrella liability insurance. Each party
shall furnish the other prior to the start of the work, if required by the other
party, certificates or adequate proof of the insurance required by this clause.
Each party shall notify the other in writing at least thirty (30) days prior to
cancellation of or any material change in the policy. Notwithstanding the above,
each party shall have the option where permitted by law to self-insure any or
all of the foregoing risks.
Vendor shall require its Subcontractors to obtain, maintain and keep in force,
during the time they are engaged in providing Products and Services hereunder,
insurance coverage of the types and
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

C – 1

 



--------------------------------------------------------------------------------



 



 
levels customary in the industry (provided that the maintenance of any such
Subcontractor insurance shall not relieve Vendor of its other obligations
pursuant to this Contract). Vendor shall, upon Owner’s request, furnish Owner
with evidence of such insurance in form and substance reasonably satisfactory to
Owner.
Nortel Networks and Cricket Communications Proprietary Information
C – 2

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
PURCHASING PROCESS
Cricket Communications, Inc. (“Buyer”) and Nortel Networks Inc. (“Supplier”)
agree to the following purchasing process:
Supplier agrees that no goods will be shipped or services rendered to Buyer
without a valid Purchase Order document from the Buyer.
Buyer reserves the right to refuse delivery and/or payment when goods are
shipped or services are rendered without an existing Purchase Order document
being sent to Supplier, but if Buyer so refuses, then Buyer shall not accept
such goods and must return them to Supplier.
Prior to a Purchase Order being issued by Buyer, Supplier will provide a
quotation to Buyer with the following details:

  •   Hardware items with Supplier part numbers, description, quantity, cost per
item, extended cost, applicable discounts and effective
date(s).     •   Software items with Supplier part numbers, description,
quantity, cost per item, extended cost, applicable discounts and effective
date(s).     •   Services with Supplier item numbers (when applicable),
description, unit of measure, cost per service, extended cost, applicable
discounts and effective date(s).

All hardware and other tangible items quoted must include the Supplier part
numbers that physically appear as human readable text and bar codes on the
physical parts being supplied to Buyer.
Quotes submitted to Buyer must be sent in electronic form (Microsoft Excel or
other delimited text format) to Purchasing@cricketcommunications.com no later
than 14 calendar days before the first PO for that quotation is issued.
Supplier will provide quotes, packing slips and invoices that contain a
consistent level of detail as appropriate per document, including: part numbers,
description, quantity, cost per item, extended cost, applicable discounts and
effective date(s) to allow Buyer to accurately issue purchase orders, receive
materials and services, reconcile the shipping documents and invoices against
the Supplier quote and Buyer’s Purchase Order.
Buyer agrees to issue Purchase Orders which contain enough detail for Seller to
reasonably reconcile their quotation to the Buyer’s Purchase Order.
Nortel Networks and Cricket Communications Proprietary Information

1



--------------------------------------------------------------------------------



 



Purchase Order Address
All Purchase Orders shall be sent to the Vendor at the following address in
accordance with Section 3.1 of the Agreement:
Nortel
2201 Lakeside Blvd.
Mailstop 992/02/G70
Richardson, TX 75082
IDA FAX# 800-752-1294
Email: ocwest@nortel.com
Nortel Networks and Cricket Communications Proprietary Information

2



--------------------------------------------------------------------------------



 



EXHIBIT E
TO THE CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
LEAD TIMES/INTERVALS

•   Interval for CDMA MTX Initial host jobs that require only MTS (Made to
Stock) and/or B/E frames (Back End frames)       The supported interval for
forecasted orders is [***] from the date of Vendor’s acceptance of the
applicable Purchase Order to the date the Product is shipped. Add an additional
[***] if not a forecasted order.   •   Interval for CDMA MTX Initial host jobs
that require MTO (Made to Order) frames       The supported interval for
forecasted orders is [***] from the date of Vendor’s acceptance of the
applicable Purchase Order to the date the Product is shipped. Add an additional
[***] if not a forecasted order.   •   Interval for CDMA MTX Extension jobs    
  The supported interval for forecasted orders is [***] from the date of
Vendor’s acceptance of the applicable Purchase Order to the date the Product is
shipped. Add an additional [***] if not a forecasted order.   •   Interval for
CDMA BTS’s & BTS’s expansions       The supported interval for forecasted orders
is [***] from the date of Vendor’s acceptance of the applicable Purchase Order
to the date the Product is shipped. Add an additional [***] if not a forecasted
order.   •   Interval for CDMA BSC jobs & BSC expansions       The supported
interval for forecasted orders is [***] from the date of Vendor’s acceptance of
the applicable Purchase Order to the date the Product is shipped. Add an
additional [***] if not a forecasted order.   •   Interval for CDMA BSM

Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

E-1



--------------------------------------------------------------------------------



 



The supported interval for forecasted orders is [***] from the date of Vendor’s
acceptance of the applicable Purchase Order to the date the Product is shipped.
Add an additional [***] if not a forecasted order.
Vendor’s obligation to support the intervals listed above assumes Vendor’s
receipt of Owner’s forecast in accordance with Section 3.4 of the Agreement.
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
SAMPLE STATEMENT OF WORK & RESPONSIBILITY ASSIGNMENT MATRIX
The following Statement of Work (SOW) and Responsibility Assignment Matrix
(RAM) have been provided as a sample for reference purposes only and is not a
commitment from Vendor to perform any of the specific functions defined therein.
This document will be mutually agreed upon by both parties on a project by
project basis where applicable.
Version 1.0
Date:
Customer: Cricket Communications
Project:
Markets:
[***]
[Seventy Eight Pages Of Work Assignment Information Omitted Pursuant To A
Confidential Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



(EXHIBIT G) [a32258a3225807.gif]

 



--------------------------------------------------------------------------------



 



(APPROVAL) [a32258a3225808.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
Service Completion Notice (SCN)

                  List of COEOs for attached SCN            
 
                Nortel Signature                      
 
                Customer Signature                      
 
               
coeo
  project number   ship city   ship state   Act K

Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



EXHIBIT H
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
Acceptance Test Plan (ATP)
The following Acceptance Test Plan (ATP) has been provided as a sample for
reference purposes only and is not a commitment from Vendor to perform any of
the specific functions defined therein. This document will be mutually agreed
upon by both parties on a project by project basis where applicable.
[***]
[Twenty Six Pages Of Technical Information Redacted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



EXHIBIT I
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
CDMA NETWORK DIAGRAM
As of the effective date of this Agreement, the following CDMA Network Diagram
may be applicable in most cases. This is provided for reference purposes only.
[***]
[Six Pages Of Technical Data Omitted Pursuant To A Confidential Treatment
Request]
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

1



--------------------------------------------------------------------------------



 



EXHIBIT K
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
SYSTEM CAPACITY & PERFORMANCE REQUIREMENTS
Introduction
This exhibit describes the capacity and performance requirements of the wireless
communications systems, and equipment to be purchased from the Vendor. The
definition for the “System” is provided in Section 1 of the System Equipment
Purchase Agreement (SEPA). The systems, equipment and applications included in
the “System” are listed in sections 1 of this exhibit. The purchaser has
included in this exhibit only a few selected capacity and performance parameters
that it deems to be critical to its business objectives. It in general
understands that the vendor will stand behind its products according to
technical specifications and assumptions provided to the purchaser at the time
of this agreement. Please note that the exhibit will be updated under mutual
agreement from time to time to reflect the systems and equipment, including
their capacity and performance changes, desire to be purchased by Cricket and
its Affiliates from the Vendor.
1 System Summary
The following a high level list of systems, equipment and applications as
supplied by the Vendor:
[***]
2 Capacity & Performance Requirements
Vendor warrants that the supplied System is capable of providing the capacity,
performance and functionality for the supplied nodes and components in the
following sections. Actual capacity, performance and functionality of the Vendor
supplied System realized by Cricket would be dependant on but not limited to
Cricket’s subscriber traffic model and network design.
[***]
[Eight Pages Of Technical Data Have Been Redacted Pursuant To A Confidential
Treatment Request]
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

1



--------------------------------------------------------------------------------



 



EXHIBIT M
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
PROJECT TIMELINES
Vendor has provided a “sample” Generic Greenfield Market Deployment Schedule in
accordance to Vendor’s Standard Project Intervals for Purchaser’s reference
only. Exact project timelines will be determined on a project by project basis.
[***]
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



EXHIBIT N
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
CDMA LABORATORY REQUIREMENTS
Within a reasonable time after Cricket has satisfied at least [***] percent
([***]%) of the AWS Commitment, Vendor shall make available to Cricket the
following Products and Services, at no additional cost, for the exclusive use by
Cricket in its laboratory to be determined at a later date. Such Products and
Services may only be used for testing purposes and shall not be placed into
commercial service or used for revenue generating purposes. In the event such
Products and Services are placed into commercial service or used for revenue
generating purposes, Vendor may invoice Cricket a total of [***] dollars
($[***]USD) upon such date and Cricket shall pay such invoice within thirty
(30) days of its receipt therefor. Any products, services or other items not
specifically set forth below shall be the responsibility of Cricket. As a
condition to Vendor making available any of the following Products and Services,
Cricket shall ensure such laboratory is adequately equipped with the required
functionality, equipment, and provides a suitable physical environment, etc. to
allow for the testing and use of such Products and Services in accordance with
Vendor’s relevant Specifications and other requirements as set forth in the
Agreement.
[***]
[One Page of Technical Data Omitted Pursuant To A Confidential Treatment
Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



EXHIBIT O
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
PLANNING FOR NEW TECHNOLOGY AND SYSTEM EVOLUTION
Vendor may or may not offer certain options to upgrade its existing [***]
Products to [***]. Such options may be chosen by Vendor based on many factors,
including, without limitation, [***] Such [***] developments, if any, may be
subject to, among other factors, [***].
In accordance with the Section 12.3 (Notice of Developments) and as the industry
standards for [***] products are finalized and the deployment and technology
considerations are more defined, Vendor will work with Cricket to discuss
potential deployment options related to [***] solutions, if any. Any upgrades or
new technology mentioned above would only be made available at an additional
cost to Cricket as determined by Vendor and are not part of the existing price
offerings.
Such [***] developments and functionality are possible but not are committed
relative to features, functionality and other products that Vendor may or may
not offer to its customers in the future. It is provided for informational and
illustrative purposes only. Vendor is under no obligation to provide any of the
listed [***] development nor any features, functionality or products set forth
above.
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

1



--------------------------------------------------------------------------------



 



EXHIBIT P
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
PRODUCT SPECIFICATIONS
As of the effective date of this Agreement, the following Products have the
following Specifications. Such Specifications are subject to change and Vendor’s
then-current Specifications shall apply.
[***]
Nortel Networks and Cricket Communications Proprietary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

1



--------------------------------------------------------------------------------



 



EXHIBIT R
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
DOCUMENTATION/MANUALS
The following list of System Maintenance and Instruction Manuals and System
Operating and Configuring Manuals apply to the Products provided under the
Agreement and are available through Vendor’s Web-Based Technical Documentation
Application.
The Web-Based Nortel Technical Documentation Application (NTDA) is a new and
enhanced global documentation delivery system. NTDA currently works in
conjunction with the Technical Support Portal to provide a one-stop shop for
documentation, bulletins, software and more. For some products, documents in PDF
format are currently posted on the Technical Support portal and are available
for download. In the future, the new system will also provide users with
documents in an HTML format.
The web-based application is:

  Ø   integrated with the Technical Support Portal, offering broader searching
capabilities     Ø   more current because updated documents are posted more
frequently     Ø   available at no charge

In the future, HTML formatted documentation will provide:

  Ø   improved accessibility, making it easier to locate just the information
you need     Ø   enhanced tools, interfaces, standardized document descriptors
(metadata) and inter-document linking     Ø   a more common look and feel across
all product areas

Below are the websites that provide access to the NTDA to allow for the ability
to access documentation via the web and address any and all questions regarding
technical support and documentation.

  Ø   http://www.nortel.com/     Ø  
http://www130.nortelnetworks.com/go/main.jsp     Ø  
http://www.nortel.com/servsup/documentation/ntda.html#dvd

[***]
     [Six Pages Of Documents And Manuals Omitted Pursuant To A Confidential
Treatment Request]
Nortel Network and Cricket Communications Propritary Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

R - 1



--------------------------------------------------------------------------------



 



EXHIBIT T
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
VENDOR TAS WARRANTY SERVICES
TAS Warranty Services are included within the Cricket Premium Support Plan
provided to Customer upon payment of the respective AMF if required and as
defined in this Agreement. Components and Deliverables for the Cricket Premium
Support Plan are provided below.
Cricket Premium Technical Support
The Nortel Technical Support service provides remote technical assistance and
emergency recovery for issues associated with the operation and maintenance of
Carrier solutions provided by Nortel. Technical Support Services include two
service levels – Technical Assistance Service (TAS) and Emergency Recovery (ER).
ER is provided for the most severe problems, classified as E1 and E2. TAS is
provided for less severe problems, classified as Business Critical, Major and
Minor.
The Nortel technical support organization will use commercially reasonable
efforts to provide the customer with remote assistance related to Nortel system
operation and maintenance issues affecting covered products.
The Nortel technical support organization will answer calls 24 hours a day,
seven days a week.
TAS will be provided by Nortel regional technical assistance centers for
Business Critical, Major, and Minor problems (see Appendix B).
Nortel business hours are 8 a.m. to 5 p.m. local standard time, Monday through
Friday, excluding Nortel holidays.
The Premium Technical Support service provides access Emergency Recovery and
Technical Assistance Support 24x7x365 days for a period of one year.
The Premium Technical Assistance Service provides a Technical Account Manager as
a direct customer contact for routine customer case reviews, case management,
escalation management, and metric reporting.
Technical Assistance Service (TAS)
This activity includes:

•   Diagnosing routine hardware/software problems

•   Troubleshooting problems using diagnostic utilities

•   Providing advice on how to detect and resolve hardware- and network-related
problems

•   Advising on issues requiring hardware replacement

Note: Nortel will investigate the issue using reasonable investigative
techniques to verify that the products covered by the support plan are working
according to specifications. If the issue is found to be the result of
product(s) not covered by a support plan, Nortel, with customer approval, will
continue to investigate the issue at the then-current Nortel time and materials
fees plus associated travel and living expenses. Upon request, Nortel will
provide the results of the investigation directly to any vendor that has
completed interoperability testing.

•   Analyzing basic trace/log/dump/Operational Measurement (OM) information

•   Performing root cause analyses of emergency incidents at Nortel’s discretion

•   Identifying and resolving code-level problems

•   Supporting the testing and releasing of code corrections

•   Providing regular, ongoing updates on case progress to the customer using
agreed-upon media

Nortel Networks and Cricket Communications Proprietary Information

T1-1



--------------------------------------------------------------------------------



 



•   Providing case resolution and agreeing on case closure

See Appendix A for Nortel Case Resolutions and Appendix D for Service Level
Agreement (SLA) objectives.
If the customer is operating a non-supported software release (see Appendix C),
and the reported problem has been corrected in a supported software release,
then the customer is required to upgrade, at its expense, to the current minimum
supported software release in order to acquire rights to any known fix. If the
customer is operating a non-supported software release and if there is no fix,
Nortel will not provide a permanent fix to the software, but may provide a
workaround or other temporary fix. If the customer is operating a supported
software release and if there is no fix, Nortel will use commercially reasonable
efforts to remedy the issue, which may include a workaround or other temporary
or permanent fix to the software, provided that the reported problem can be
verified and/or recreated by Nortel on the then-current supported software
release(s).
In extreme circumstances where telephone support, remote diagnosis, and all
other remote means of restoring product operation fail, Nortel, at the request
of the customer, and provided that Nortel determines that on-site support is
necessary and appropriate, will dispatch a trained and qualified technical
support engineer to the customer’s premises in order to facilitate Nortel’s
diagnosis. If Nortel diagnoses that the reported problem is caused by reasons
not attributable to Nortel, Nortel will invoice the customer for the
then-current Nortel time and materials fees plus associated travel and living
expenses. There will be no additional charge to the customer for the dispatch if
the customer has entered into a separate agreement with Nortel for that service.
Emergency Recovery (ER)
The Nortel ER activity addresses E1/E2 emergency issues, which are classified in
accordance with Nortel’s case priorities (see Appendix B). This activity is
available to the customer 24 hours a day, seven days a week.
Nortel strives to immediately assign an engineer to the case upon receipt of the
call. Once the engineer has been assigned, Nortel will provide continuous
service (24 hours a day, seven days a week) as applicable until the service
level is restored to pre-incident operation.
At the customer’s request, the ER team will be available for constant contact
with the customer throughout this case resolution activity.
Once the customer agrees that service has been satisfactorily restored, the
E1/E2 case will be closed, and an E3/E4 child case will be opened if further
investigation or problem resolution activity is needed for supported loads only.
The E3 and E4 follow up cases will be addressed as Major and Minor cases
respectively; furthermore, if applicable, Nortel may conduct a root-cause
analysis of the issue, the results of which will be made available to the
customer.
In extreme circumstances where telephone support, remote diagnosis, and all
other means of restoring product operation fail, if the customer requests it,
and if Nortel determines that on-site support is necessary and appropriate,
Nortel will dispatch a trained and qualified technical support engineer to the
customer’s premises in order to facilitate diagnosis. If Nortel determines that
the reported problem is caused by reasons not attributable to Nortel, Nortel
will invoice the customer for the then-current Nortel time and materials fees
plus associated travel and living expenses. There will be no additional charge
to the customer for the dispatch if the customer has entered into a separate
agreement with Nortel for that service.
Technical Support Deliverables
The following key deliverables are provided by this service:

•   Case status: case status available by calling the Nortel Call Center or
through the Nortel case tracking system via the Nortel website, www.nortel.com.

•   Root cause analysis report: if applicable, for supported loads only (see
Appendix C for availability and Appendix D for SLA objectives).

•   Clarify Bulletin Systems: technical document advising the customer to
prevent issues on its network as appropriate. Clarify Bulletin Systems are
created to make customers aware of problems in a system and/or
corrections/upgrades to their systems. The CBs are issued for one of the
following reasons:

    - Service-impacting documentation deficiencies       - A temporary
workaround for a product deficiency with a commitment for a permanent fix to be
available

Nortel Networks and Cricket Communications Proprietary Information

T1-2



--------------------------------------------------------------------------------



 



Note: Every CB shall have a cancellation plan or expiration date assigned

    - CBs can be accessed through www.nortel.com

Nortel Responsibilities
Nortel will be responsible for:

•   Providing access to the Nortel Call Center which is the single point of
contact for the receipt of all customer support calls and inquiries. The Call
Center is available 24 hours a day, 365 days a year. Incoming calls may be
connected to an Automatic Call Distribution (ACD) system and may be recorded
and/or monitored for quality purposes. After selecting the appropriate product
support group via the Express Routing Code (ERC), the customer simply enters the
activated Site-ID or PIN and is then immediately transferred to a Technical
Support Engineer as available. Where toll-free access is not available, the
customer will be responsible for any telecommunication facility charges and/or
long distance toll charges associated with access to the call center.

•   Providing access for customer sites in Canada, the United States, and Puerto
Rico/U.S. Virgin Islands to the Nortel technical support organizations by
calling the Nortel Call Center at:           1-800-4NORTEL (1-800-466-7835) or
(1-919-905-4210)

•   Providing access to the Nortel case tracking system via its website,
www.nortel.com, where available and at Nortel’s discretion. This tracking system
enables the customer to open and view cases via the website. The customer will
be responsible for any telecommunication facility charges and/or long distance
toll charges associated with access to the Nortel website.

•   Assigning a unique reference number from its case tracking system when the
customer reports a problem and recording the time the report was received.
Nortel will request that the customer agree to a case priority level in
accordance with the guidelines set out in Appendix B.

•   Providing Knowledge Management and On-Line Support. The customer will be
entitled to access Nortel’s Customer Support website (or successor in title) 24
hours a day, 7 days a week, and 365 days a year. Nortel’s Customer Support
website is currently located at www.nortel.com. The information will be made
available to the customer when it is made generally available for distribution
by Nortel. The customer must acknowledge and agree that access to the Customer
Support website may be conditional upon customer compliance with all Nortel
security requirements and/or other terms as deemed necessary by Nortel.
Depending on the product, information and/or tools available to the customer on
the website may include:

    - Problem solutions knowledge database       - Status review of known
software problems       - Problem case status       - On-line information forums
      - Access to technical information (on a “read only” basis) which will
enable current status reports to the customer.

Customer Responsibilities
To initiate or renew a Support Services plan, the customer must identify
equipment types, quantities and applicable software release levels. Specific
information for Field Replaceable Units (FRUs) to be covered under Repair
Services should include product codes, hardware release level, serial number,
software version and verification of current functionality. Upon request, Nortel
can assist in collecting network audit and baseline information in which case
additional charges may apply.
The customer is responsible for using and maintaining the products in accordance
with the applicable Nortel product documentation. To be eligible for Technical
Support service, hardware and software that will be covered by such service must
be in good operating condition and at revision levels specified by Nortel. The
customer shall use all reasonable efforts to maintain hardware and software at
the release or update level for supported hardware and software in accordance
with the Nortel published policies and procedures. This maintenance must be
performed in accordance with policies and procedures published by Nortel. If the
customer is using a software version released prior to the then- current minimum
supported version(s), then the customer will need to upgrade to one of the
then-current minimum supported versions in order to acquire rights to any known
fix.
Nortel Networks and Cricket Communications Proprietary Information

T1-3



--------------------------------------------------------------------------------



 



For any service request made by the customer that is not specifically provided
by this service, Nortel will either provide a quote to provide that service, or
Nortel will invoice the customer for the then-current Nortel time and materials
fees plus associated travel and living expenses.
Nortel expects the customer to exhaust its internal troubleshooting processes to
resolve the issue prior to contacting Nortel. These operational activities may
include but are not limited to:

•   Performing day-to-day maintenance and network operations

•   Monitoring network and system alarms

•   Performing diagnoses in accordance with instructions provided by Nortel and
carrying out initial remedial actions including remote diagnosis

•   Operating and controlling the customer’s internal help desk for logging and
tracking problem reports, inquiries, prioritizing events, and escalating as
required to Nortel’s technical support group

•   Gathering data at Nortel’s direction

The customer is responsible for providing a detailed problem description during
submission of the case.
In the event that the customer fails to comply with the requirements as
described in this section, Nortel will advise the customer thereof. Nortel and
the customer may then agree upon service to be provided at Nortel’ then-current
time and materials basis plus any travel and living expenses incurred.
As an additional service, Nortel may provide additional equipment at the request
of the customer to assist the customer. Nortel and the customer may then agree
upon this service to be provided at Nortel’s then-current time and materials
basis plus any travel and living expenses incurred.
The customer must be available as required by Nortel to aid in problem diagnosis
for all cases reported to the Nortel technical support organization. The
customer shall designate competent personnel to work with Nortel engineers to
restore the service level. The customer’s personnel may be required to assist
with service level restoration in accordance with instruction that Nortel
provides. The customer representative(s) must have the authority to make all
decisions regarding any actions required to resolve the case. If the customer’s
personnel are not able to maintain constant contact during the resolution of E1,
E2, and Business Critical cases, Nortel reserves the right to downgrade the
category assignment of the case.
The customer acknowledges that any hardware/software upgrades/improvements or
changes required to install or use a software fix, update, release, or any part
thereof are charged separately from, and are in addition to, the charges of the
current contract for technical support.
All customer support personnel responsible for operating and troubleshooting
Nortel products must successfully complete Nortel specified training and
certification where applicable.
Remote Access to Customer Network
To facilitate a rapid solution to emergency or high-priority service requests,
Nortel will require remote access to be established into the customer network
24x7x365. There shall be two levels of security checks provided by customer:
Network-level security requirements: the customer shall provide high-speed
access (1MB/second or higher throughput) via the Internet by installing and
maintaining at least one Nortel Contivity VPN Gateway or Branch to Branch VPN or
equivalent sized and configured to provide a mutually agreed to number of user
Logins and Passwords permanently assigned to Nortel Technical Support. Other
logins will be set up for other Nortel services (e.g. engineering and software
delivery groups as needed). The gateway will be the primary point of remote
access into the customer network and must provide unrestricted, full controlling
access, including split tunneling, GUI redirection, FTP for file transfer or
corrective content delivery, Telnet for Command Line Interface (CLI), X-Windows,
etc., to all Nortel-provided equipment in the customer’s network. Nortel highly
recommends that a second VPN gateway be installed for redundancy which should
not be collocated with the primary gateway (geographic redundancy).
Nodal-level security requirements: the customer must provide permanent “root”
access level (unrestricted in any fashion) login and passwords for all
Nortel-provided network elements and the individual node IP addresses of each
network element. It is the customer’s responsibility to notify Nortel of any
changes to the node IP list prior to implementing the changes. For the purposes
of time tracking compliance with the restoration of service targets set
Nortel Networks and Cricket Communications Proprietary Information

T1-4



--------------------------------------------------------------------------------



 



forth in this document, it is understood that this time shall be measured and
commence from the time Nortel technical support personnel are able to
successfully access the impacted node in the customer’s network.
Remote Access Validation
The remote access network configuration and nodal level security must be
validated by Nortel Technical Support to help ensure successful remote access to
network elements within two minutes of the first attempt to login. The customer
agrees to allow Nortel Technical Support teams to periodically and randomly
access the network elements to validate remote access functionality, in order to
facilitate preparedness by Nortel to meet the requirements of this support-level
agreement.
VPN Gateway Placement
The customer agrees to configure and maintain its network LAN/WAN, routers,
firewalls and other ancillary equipment to provide unfettered and full access to
all Nortel network elements. No additional security procedures, port, protocol
or permissions restrictions shall be implemented without the express agreement
of Nortel Technical Support.
Should the customer fail or cause delay in providing connectivity, Nortel will
be excused from its fault resolution performance for a period equal to such
failure or delay by the customer.
Remote Access by Nortel
Nortel will not connect to the customer’s network without prior authorization,
and the purpose of the connection will be solely to provide technical support.
If access procedures for data links, including procedures related to security,
require non-standard activity on Nortel’s part or impose additional costs upon
Nortel, then Nortel may, as it reasonably determines to be appropriate for such
activity or costs, invoice the customer for additional charges for Technical
Support.
Service-Level Agreement without High-Speed Access
The SLA objectives stated in Appendix D are not applicable if high-speed access
to the customer network is unavailable.
Assumptions
The following assumptions will govern the delivery of the Technical Support
service.

•   Only products specifically identified are covered under the support plan.

•   Nortel support obligations are expressly conditional upon the products not
being (i) subject to unusual mechanical stress or unusual electrical or
environmental conditions; (ii) subject to misuse, accident or disaster including
without limitation, fire, flood, water, wind, lightning or other acts of God; or
(iii) altered or modified unless performed or authorized by Nortel.

•   The customer will only be able to report E1 and E2 outages or Business
Critical cases by telephone. These calls will be forwarded to the Nortel
Emergency Recovery team and handled in the manner described in the section on
Emergency Recovery. Business Critical, Major, and Minor cases shall be addressed
as described in Appendix B.

•   Customers may access the Nortel Call Center in order to escalate a case to
higher levels of management within Nortel, as necessary.

•   Once agreed upon, any changes to the scope of the project requirements will
result in the requirement for a Job Change Order (JCO) with additional charges
on a time-and-material basis.

•   All similar products within the network must be covered under similar
service levels. If the provided product count is inaccurate or the product
count/configuration changes during the support period, then the Support Services
plan may be modified to reflect such changes.

•   All Nortel products of the same type must be entitled to receive the same
level of support. Warranty services address product defects only. Products under
a support plan cover both defects and non-defects. When a product is purchased
and is under warranty, and the customer has the same product type in the network
under a support plan, the product under warranty must be uplifted to the same
level of support as the other products under a support plan. The support plan
pricing will be based on the enhanced coverage of the Support Service plan. For
the purpose of providing Support Services, Nortel will have the right at any
time to audit a contracted site through software, remote polling or other
reasonable means to verify the site’s in-service inventory against the
contracted equipment to confirm the customer’s network size and/or to verify the
software status.

Nortel Networks and Cricket Communications Proprietary Information

T1-5



--------------------------------------------------------------------------------



 



•   Nortel will from time to time assess the products offered and supported. The
assessment will be based on technology, market development, product deployment,
and support requirements and may identify certain products that will be
discontinued. Nortel reserves the right to modify or to terminate any Support
Service purchased by the customer for products that have been discontinued.
Subject to the then-current Nortel policies, continued support for any
discontinued products beyond the effective date of discontinuance may be
provided on a reasonable basis, as determined by Nortel.

•   When Nortel is proposing the purchase of Support Services for a term of more
than one year (Multi-year Term), proposed pricing reflects anticipated standard
inflation and changes in the warranty status of specified products. If the
product count, the product value or the installed base changes or if
year-over-year inflation after Year One exceeds 5% in any single year during the
Multi-year Term, then the price may be revised; in which case the customer will
be required to issue a modified PO.

•   Contracted services will be renewed automatically. To avoid automatic
renewal of the Support Plan contract, the customer must work with a Nortel
Account Representative ahead of the contract expiry date in order to identify
the services and network coverage that will be applicable for the renewal
period. Upon receipt of this information, Nortel will provide a renewal quote
including pricing for the subsequent term. At this point, the customer can
validate the proposal information and submit a PO for the renewal year. The
renewal PO should be received 30 days prior to the expiry of the existing annual
contract to avoid disruption of service coverage.

•   Nortel will log all calls for record keeping purposes regardless of
potential case classification.

•   A purchase order must be provided to Nortel to facilitate the billing of
services that are not specifically identified as part of this service.

Exclusions
Unless negotiated otherwise, the Technical Support service will exclude:

•   Providing root-cause analysis, fault reports, or lead-time/performance
metrics unless specifically contracted for these services.

•   Providing Support Services for any Nortel products purchased from
unauthorized sources unless such products are certified by Nortel in order to
qualify for Support Services. Support Services cover Nortel products purchased
either from Nortel or from an agent authorized by Nortel. In addition, Nortel is
not responsible for supporting third-party product(s) that are not under a
support contract. Incorporating software corrections into software releases
prior to the then-current supported software release(s). Nortel reserves the
right to incorporate software corrections into future software releases.

Other Nortel services are available such as database and RF engineering, patch
delivery, monitoring, assisted operate, capacity/performance evaluations, etc.
See your account representative or the Nortel website, www.nortel.com for
details.
If the customer requests a service that is neither part of the scope of this
Technical Support Service nor within the control or responsibility of Nortel,
then Nortel will charge additional fees to perform such services, in the event
that Nortel agrees to perform them.
As new software loads are released for Nortel products, support for previous
software releases is normally reduced and may eventually be discontinued by
Nortel. For equipment operating on an unsupported software release, Technical
Support may be limited to ER according to then-current Nortel product support
policies.
The customer acknowledges that any applicable fees associated with any
hardware/software upgrades/improvements or changes required in order to
implement any advice or resolution(s) provided by Nortel or to install or use a
software fix, update, release or any part thereof are in addition to the fees
for this Technical Support service or any applicable contracted price.
Timelines
The lead-time (from receipt of an order to the point at which service delivery
begins) is typically a minimum of 45 days but may vary depending on the
following factors:

•   Number and type of network elements to be connected

•   Customer responsiveness in completion of connectivity checklists and to
coordinate with Nortel firewall access

Nortel Networks and Cricket Communications Proprietary Information

T1-6



--------------------------------------------------------------------------------



 



Technical Account Management (TAM)
The Technical Account Manager (TAM) provides personalized service tailored to
understand your specific operations and to respond specifically to your business
needs. The TAM acts as your company’s personal liaison to Nortel’s Network
Technical Support (NTS) organization. This leadership role primarily focuses on
case responsiveness, customer satisfaction and special products/account
management. (i.e.; escalation management, network evolution and contract content
review). The role of the TAM encompasses both customer facing and internal
Nortel issue management.
Service Deliverables

•   Acts as a single point of contact for specific customer technical support
related needs.

•   Acts as a liaison between the customer and Nortel’s technical support
community.

•   Manages all customer technical escalations and critical issues by ensuring
the appropriate Nortel resources are engaged to facilitate a timely solution and
customer’s expectations are met.

•   Performs daily assessment of the account case work-on-hand. Tracks progress
and engages all levels of technical support to ensure timely case updates.
Expedites problem resolution.

•   Performs routine case reviews providing customized metric reporting in order
to track performance.

•   Prime for case management, striving for Service Level Agreement
(SLA) compliancy. Conducts routine case reviews with the customer, discussing
current case load, progress and action plans.

•   Responsible for understanding the customer’s network, products and site
specific data.

    - Attends customer meetings, face-to-face or via conference call, to address
service deliverables and discuss specific customer     concerns.       -
Monitors customer satisfaction. Reviews verbatim reports, customer value metrics
and drives corrective actions relative to
   Nortel technical support performance.       - Is aware of customer contract
data, technical content coverage and contract expiration dates.

Desired Outcomes:

•   Increase in customer satisfaction and customer loyalty.

•   Increase in case responsiveness and fix response times.

•   Enhanced Customer interaction/relationship

Customer Responsibilities
Acknowledges the services provided by the Technical Account Manager are
available 8:00 AM–5:00 PM local standard time.
Acknowledges case management performance objectives are measured by TL9000 and
RQMS standards.
In order to reap full benefit of the services provided by the TAM in delivering
resolution to technical issues, the customer acknowledges hardware and software
must be kept current and maintenance of equipment must be in accordance with
policies and procedure published by Nortel.
TAM Support Services is a premium overlay to the Technical Support Services
Premium or Gold Support Plan packages.
Nortel Networks and Cricket Communications Proprietary Information

T1-7



--------------------------------------------------------------------------------



 



Assumptions

•   TAM Services provided outside of the scope of the identified TAM Support
Services plan may be billable and paid for by the customer, in addition to the
pricing for the TAM Support Services plan.

•   Nortel will, from time to time, assess TAM Service deliverables offered. The
assessment will be based on technology, market development, product deployment
and support requirements and may identify certain products that will no longer
be supported. Nortel reserves the right to modify or to terminate any TAM
Support Service purchased by the customer for products that have been
discontinued. Subject to the Nortel then-current policies, continued support for
any discontinued products beyond the effective date of discontinuance may be
provided on a reasonable basis as determined by Nortel.

•   Contracted services will not be renewed automatically should the customer
send in a PO and request continued service. In order to renew a Support Services
plan, the customer should work with a Nortel Account Representative ahead of the
contract expiry date in order to identify the services and network coverage that
will be applicable for the renewal period. Upon receipt of this information,
Nortel will provide a renewal quote including pricing for the subsequent term.
At this point, the customer can validate the proposal information and submit a
PO for the renewal year. To ensure no disruption of service coverage, the
renewal PO should be received 30 days prior to the expiry of the existing annual
contract.

Exclusions

•   TAM Support Services cover Nortel products purchased either from Nortel or
from an agent authorized by Nortel. Nortel will not be obligated to provide TAM
Support Services for any Nortel products purchased from unauthorized sources
unless such products are certified by Nortel. In addition, Nortel is not
responsible for supporting third-party product(s) not supplied by Nortel or its
agents unless specifically agreed to by Nortel.

Note: Nortel certification services are available for additional fees.
Repair — Advanced Shipment
Advance Shipment, a repair service from Nortel, provides for the replacement of
a defective Nortel Field Replaceable Unit (FRU) with an equivalent FRU. Under
this service, Nortel will use commercially reasonable efforts to ship an
equivalent, replacement FRU to the customer within five business days following
acceptance of a request for replacement.
Nortel will register and manage requests for Advance Shipment service during
normal business days and hours observed by Nortel in the region where the
service is being performed.
Upon receiving a request from the customer and after any diagnostics assistance,
Nortel will allocate a part request number, also known as a Return Material
Authorization number (RMA), to each FRU to be replaced and notify the customer
of the relevant part request number.
Following allocation of the part request number(s) – and provided that Nortel
has a functionally equivalent FRU in stock – Nortel will ship an equivalent FRU
within five business days from the receipt of the replacement request. Where
possible, Nortel will ship FRUs from its regional logistic locations. If an
equivalent FRU is not in stock or if the replacement FRU must be physically
returned to Nortel for repair due to its technology or configuration, Nortel
will use commercially reasonable efforts to expedite the order for the customer.
Customer Responsibilities
With regards to Repair Services, the customer will be required to:

•   Pay all applicable duties, taxes, and other charges associated with the
importation of the replacement (or repaired) FRU into the country of
destination.

•   Use the specifically assigned part request number(s) provided by Nortel and
include completed Nortel Fault Report Forms when returning any FRU.

•   Adhere to packing instructions provided by Nortel (including anti-static
precautions) when returning the defective unit.

•   Put the replacement (or repaired) FRU into service.

Nortel Networks and Cricket Communications Proprietary Information

T1-8



--------------------------------------------------------------------------------



 



Note: On-site repair and on-site replacement labor are not included with Repair
Services.
Specific for Advance Shipment
The customer will incur the expense of returning the defective FRU to a location
designated by Nortel within 30 calendar days of shipment by Nortel of the
replacement FRU.
Note: The Nortel Material On Loan Policy (MOL) can be provided.
Assumptions
The following assumption will govern the delivery of Repair Services:

•   Nortel will incur the expense of shipping the replacement (or repaired) FRU
to the customer using a method and carrier selected by Nortel. Nortel is
responsible for loss of, or damage to, a FRU while it is in possession by Nortel
or in transit to the customer. Nortel does not guarantee the arrival time of the
replacement (or repaired) FRU.

•   Unless required for operational reasons and agreed upon with Nortel, the
replacement (or repaired) FRU will be at the then-current minimum hardware,
firmware, and software release levels, as they are made Generally Available
(GA) by Nortel.

•   Nortel warrants the replacement (or repaired) FRU to be free from defects in
workmanship and material attributable to Nortel for a period of 12 months from
the replacement (or repaired) date.

•   Nortel reserves the right to reject the return of any FRU that does not
clearly display the specific part request number (RMA number).

•   As part of the Repair Service, Nortel will monitor all faulty circuit pack
returns for No Fault Found (NFF) from the customer. The term NFF refers to a
pack that upon receipt by Nortel is tested and found to comply with applicable
Nortel specifications. All returns classified as NFF that are greater than 10%
of the total circuit pack return volume from the customer will be subject to the
per-incidence repair service fee, as published by Nortel. Nortel will measure
the total circuit pack return volume on a quarterly basis.

Exclusions
The following exclusions will govern the delivery of Repair Services:

•   Repair Services do not include Emergency Part Dispatch. For emergency
situations requiring next-day shipment, the customer may request the Nortel
Emergency Parts Dispatch service.

    - Emergency repair support is accessible 24 hours a day, seven days a week  
    - Emergency service is subject to the terms and conditions of such service
and subject to additional fees, as published in the
   Nortel Price List       - Under the Emergency Parts Dispatch service, Nortel
will exercise all reasonable efforts to ship an equivalent FRU on the next
   day, subject at all times to Nortel having a functionally equivalent FRU in
stock.       - The choice of delivery carrier and freight charges will be the
customer’s responsibility

•   Hardware upgrades

•   Coverage for: (i) consumable items and supplies that are “used up” during
normal product operation (such as printer ribbons, light bulbs, fuses, filters,
etc.), (ii) original equipment manufacturer (OEM) products/vendor equipment and
the customer’s third-party equipment not furnished by Nortel, (iii) cable plant,
(iv) miscellaneous network hardware furnished by Nortel (such as monitors,
printers, modems, etc.), (v) power equipment (such as fuse panel, batteries,
miscellaneous hardware, racks, cabling, etc.), and (vi) major system assemblies
(such as frames, bays, shelves, line drawers, etc.).

On-site repair or replacement and any associated labor, travel, and living
expenses
Third-Party Product Spares-Next Day
The Third-Party Product Spares-Next Day Service – Next Day service consists of:

•   Technical Support

Nortel Networks and Cricket Communications Proprietary Information

T1-9



--------------------------------------------------------------------------------



 



•   Third-Party Product Spares (dispatch of replacement part and dispatch of a
field technician for on-site installation with a next-day target arrival at
contracted customer sites).

With Nortel managing Third-Party spares inventory logistics as well as the
assignment and dispatch of a field technician, the Third-Party Product Spares –
Next Day service provides for the delivery and installation of replacement Field
Replaceable Unit (FRUs) to the customer’s contracted sites for the covered
Third-Party products that are supplied by Nortel or purchased separately by the
customer. Nortel will dispatch a spare part (FRU) to the customer’s contracted
site in exchange for the faulty FRU removed from the defective Nortel product. A
field technician dispatched by Nortel to the customer’s contracted site will
remove the faulty FRU from the affected Nortel product, install the replacement
FRU, and return the faulty FRU back to Nortel.
The Third-Party Product Spares service virtually eliminates the need for the
customer to purchase and hold spares inventory or to provide a field technician
for spare-part replacement.
This service can more specifically help the customer:

•   Receive dependable remote technical assistance and emergency recovery for
issues associated with the operation and maintenance of Nortel products in the
customer’s network.

•   Save spares hardware capital and expense because the service:

    - Eliminates dedicated spares inventory and lost spares hardware costs      
- Saves the cost of financing non-revenue-producing inventory       - Saves on
the expense of repairing and making baseline changes to sparing inventory      
- Saves the cost associated with inventory taxes

•   Save inventory management capital and expense because the service:

    - Saves costs associated with inventory management tools, storage cabinets,
and local and central warehousing.       - Eliminates or reduces delivery and
shipping costs.

•   Eliminate resource requirements for personnel associated with:

    - Defective parts return management       - Process management       -
Inventory planning and administration       - Tracking and baseline control    
  - 24x7 warehousing management       - 24x7 parts delivery and installation    
  - Hiring and training of field maintenance personnel

Service Deliverables
Technical Support
Premium Technical Support involves remote support for issues associated with the
maintenance of Third-Party Products.
Note: Please refer to Technical Support section of this document for details
The Third-Party Product Spares – Next Day service deliverables includes:

•   Contract Administration (or Spares Program Office) to support communications
and administrative issues relating to the service.

•   A single point of contact – the Nortel Managed Spares Call Center – for
placing replacement FRU service requests.

•   Access to, and use of, Nortel spares inventory from central depots.

•   Spare-part warehousing and inventory management.

•   Replacement FRU dispatch and delivery with a next-day target arrival to the
customer’s contracted sites.

Nortel Networks and Cricket Communications Proprietary Information

T1-10



--------------------------------------------------------------------------------



 



•   On-site removal of the faulty FRU and installation of the replacement FRU.

•   Defective FRU return process

•   Escalation management.

Nortel Managed Spares Call Center
The Nortel Managed Spares Call Center is the customer’s single point of contact
for the – Next Day service. The Call Center is available 24 hours a day, seven
days a week and serves as:

•   A single point of contact to receive replacement FRU service requests from
the customer.

•   A logistics and coordination center for all FRUs dispatched and delivered to
the customer’s contracted site(s).

•   A coordination center for the assignment and dispatch of the field
technician to the customer’s contracted site(s).

•   An information and escalation center for service requests.

Spares Inventory
To furnish the Third-Party Product Spares – Next Day service, Nortel owns,
stocks, warehouses, and dispatches replacement FRUs from inventory held in
central depots to support the maintenance of deployed Third-Party products.
Nortel repairs the faulty FRUs returned on behalf of the customer in exchange
for the replacement FRUs and returns them back into the spares inventory. This
inventory is used to respond to service requests made by the customer under this
service definition for the Third-Party Product Spares – Next Day service.
Replacement FRUs may not be new but will be in working order and equivalent to
the FRU exchanged.
Note: An inventory list used to price the Third-Party Product Spares – Next Day
service will be provided. FRUs will be identified on the list.
All replacement FRUs are exchanged on a like-for-like basis and maintained at,
or above, baseline releases specified by Nortel or the Third-Party Supplier.
Each replacement FRU will be form, fit, and function compatible to the faulty
FRU being replaced. The final inventory FRU list identified by Nortel as
required to support the Nortel products in the customer’s network will be based
on the final product configurations of the inventory of Nortel products deployed
in the customer’s network at each of the customer’s contracted site(s).
Spares Warehousing and Inventory Management
Nortel has a warehousing distribution system that is based on a central depot
distribution center. A warehouse located in the United States provides for the
dispatch of replacement FRUs to the customer’s contracted sites located in most
major metropolitan areas and strategic rural locations throughout North America.
Nortel establishes and maintains restocking levels that reflect service planning
and inventory management practices that are standard in the industry. The spares
inventory turnover is closely monitored and adjusted as necessary on an ongoing
basis.
Replacement FRU Dispatch and Delivery
After a request for a replacement FRU has been validated by the Call Center,
Nortel will pick, pack, and dispatch the replacement FRU using a common carrier
overnight delivery service to make the delivery to the customer’s contracted
site. The replacement FRU will be delivered on the next day for customer
requests received and validated by the Call Center prior to 7:00 pm, local time,
at the dispatching central depot. Weekend and holiday deliveries are subject to
common carrier limitations on its overnight delivery services for weekends and
for its observed holidays.
Dispatch of Field Technician and Replacement FRU Installation
After a request for a replacement FRU has been validated by the Call Center,
Nortel will assign a field technician, who will be scheduled for arrival on the
next day for customer requests received and validated by the Call Center prior
to 7:00 p.m., local time, at the dispatching central depot. The Call Center will
coordinate the arrival of the field technician with the common carrier’s
scheduled overnight delivery of the replacement FRU at the customer’s contracted
site.
The Nortel field technician will uninstall the defective part and install the
replacement FRU.
Note: A list of field technician qualifications can be provided.
Nortel Networks and Cricket Communications Proprietary Information

T1-11



--------------------------------------------------------------------------------



 



While on site, the field technician will assist in resolving technical issues
associated with the faulty FRU by working under the direction of the Network
Operations Center (NOC) personnel who are responsible for monitoring the
customer’s network. Nortel will assume that the NOC will play the lead role in
resolving the network’s technical issues; therefore, the NOC should have highly
skilled technical product experts to troubleshoot the problem and to provide the
field technician with the replacement directions and corrective actions to be
performed on site.
The field technician will have the skills to assist the NOC in resolving the
site hardware issue and will act as the “eyes and hands” on site for the NOC
personnel. The technician will have been trained in the equipment’s operation to
aid the NOC in troubleshooting the problem and will replace the faulty hardware
as required, but the technician will not troubleshoot without the direction of
NOC personnel.
Defective FRU Return Process
Nortel field technician will arrange for the return of the faulty FRU back to
Nortel on behalf of the customer. Faulty FRUs become Nortel property when
received by Nortel. Upon receipt by Nortel of the exchanged (i.e., faulty) FRU,
the replacement FRU becomes the customer’s property.
Note: The Defective FRU Return Process will adhere to the Nortel Material on
Loan (MOL) policy.
Escalation Management
The Call Center is the escalation channel to the customer for raising
unsatisfactory service conditions or immediate concerns associated with the
Third-Party Product Spares – Next Day service. Nortel internal escalation will
begin under the following situations:

•   When the Call Center representative becomes aware of a condition that may
prevent Nortel from meeting its dispatch for next-day delivery targets.

•   In the event a replacement FRU is not available to meet the next-day
delivery target.

•   When the ability of Nortel to fulfill a replacement FRU service request is
affected by a conflict between the customer’s service request and the Nortel
service entitlement database.

Nortel Responsibilities
The Third-Party Product Spares — Next Day service provides for Nortel to own,
manage, and warehouse spares parts and then dispatch them on an as-needed basis
to a contracted customer site to replace a failed unit in the network. A
dispatched field technician will remove the defective part from service and
install the replacement spare. The field technician will return the defective
part to Nortel for repair so that it can be put back into invertory as a
replacement part.
Service Level: Next Day
Third-Party Product Spares – Next Day service provides for dispatch of
replacement FRUs and a field technician for arrival Monday through Friday from
7:00 a.m. to 7:00 p.m., customer local time. Weekend and holiday arrivals are
subject to common carrier limitations on its overnight delivery services for
weekends and for its observed holidays.
After the Nortel Managed Spares Call Center validates the customer’s request for
a replacement FRU, Nortel assigns a field technician and dispatches the
replacement FRU(s), each to arrive at the customer’s contracted site on the next
day, if the request is validated prior to 7:00 p.m., local time, at the
dispatching central depot. If validation is completed after 7:00 p.m., then
arrival at the customer’s contracted site will be on the second day.
For example, if validation is completed at 6:00 p.m. on Monday, then Nortel will
assign the field technician and dispatch the replacement FRU(s) for arrival on
Tuesday between 7:00 a.m. and 7:00 p.m. If validation is completed at 9:00 p.m.
on Monday, then arrivals at the customer’s contracted site will be on Wednesday
between 7:00 a.m. and 7:00 p.m.
Any diagnosis and troubleshooting required to identify the faulty FRU to be
replaced needs to be completed prior to the customer’s placement of the call to
the Call Center to request the replacement FRU. The response time interval
starts after the Call Center’s validation of the customer’s request for a
replacement FRU and the assignment of a replacement FRU service request number.
The Third-Party Product Spares – Next Day Service Level Target response times
are set out below:
Nortel Networks and Cricket Communications Proprietary Information

T1-12



--------------------------------------------------------------------------------



 



              Third-Party Product Spares – Next Day Service Level Targets
Service Level   Call Center Response   Field Technician and FRU Arrival at Site
  Performance Target
Availability
  24x7   7:00 am – 7:00 pm   95%
Response
  Immediate   Next Day   95%

Note: Performance Targets are measured for each annual term. Nortel strives to
dispatch replacement FRUs and field technicians to the correct customer
contracted site and on time; however, there may be occasions where response
times cannot be met, due to circumstances that are beyond Nortel’s control.
Customer Responsibilities
The customer’s responsibilities with regards to Technical Assistance and 24x7
Emergency Recovery have been described previously in the service definition for
Technical Support.
With regards to the Third-Party Product Spares – Next Day service, the customer
agrees that the service will not be used to supplement the customer’s equipment
ordering process. Further, the customer is required to:

•   Provide the full count and product configurations of all the Nortel products
deployed in the customer’s network that are to be supported to permit for Nortel
planning and management of appropriate replacement FRU inventories.

•   Identify the location/address, any security access, and maps/driving
instructions for each customer site to be covered by this service if in a
non-urban area. For locations requiring special access, such as government
facilities or financial institutions, the customer must provide written
documentation needed to obtain access.

•   Inform the contract administration prime (or a project office point of
contact) of any change to the customer’s site(s). This information must include
new Nortel products and product configurations added to customer’s network; any
adds, changes, or deletions to existing configurations; and/or the establishment
of new customer sites and/or product configurations at those customer sites.

•   Provide the first level of diagnostics in determining the need for a
replacement FRU using the customer’s in-house structure that performs first-line
support.

•   Confirm appropriate access and make provisions for receiving the replacement
FRU at a predefined time and location in a timely manner, which includes:

    - Informing the Call Center of any applicable rules that apply to the Nortel
field technician to gain access to the contracted
   customer’s site.       - Designating a customer representative to meet the
carrier to receive delivery of the replacement FRU.       - Designating a
customer representative to meet the Nortel field technician and escort the
technician to the affected product.

•   Make arrangement for the Nortel field technician to leave the contracted
customer site with the faulty FRU to return to Nortel on the customer’s behalf.

•   Agree that Nortel may subcontract all or any portion of the service to
subcontractors selected by Nortel provided that Nortel remains fully responsible
to the customer for the performance of the service set out in this service
definition.

Assumptions
The following assumptions will govern the delivery of the Third-Party Product
Spares – Next Day service:

•   Service availability is subject to geographical limitations.

•   The proposed managed spares program is subject to a separate, valid, signed
agreement between the customer and Nortel. This separate agreement will include
a Contract Statement of Work (CSOW) and will set forth the applicable terms and
conditions governing the acceptance and delivery of services.

•   Unless otherwise agreed to in writing between the customer and Nortel, the
replacement FRU will be at the then-current minimum hardware, firmware, and
software release levels as published by Nortel.

•   The Call Center will inform the customer’s service requestor and the Nortel
contract administration prime (or the project office point of contact) if a
customer service request is outside the scope of work set out in this service

Nortel Networks and Cricket Communications Proprietary Information

T1-13



--------------------------------------------------------------------------------



 



    definition (i.e., non-compliant). Examples of non-compliant requests include
a service request on a non-contracted Nortel product, or a service request for a
customer site not listed for coverage under this service definition. If the
service request is non-compliant, then the customer’s service requestor may
request a quotation from the Nortel contract administration prime (or the
project office point of contact) for the Nortel list price for dispatch of a FRU
or technician. If the customer’s service requestor proceeds with the
non-compliant request, then the call will be verified against a Purchase Order
(PO) number furnished by the customer’s service requestor, and a replacement FRU
and/or technician will be dispatched on a commercially reasonable basis and will
not be subject to the service-level targets set out in this service definition.
The customer agrees to promptly pay invoices issued by Nortel for such
non-compliant services.

•   In the event that the customer’s representative is not at the customer’s
site designated by the authorized caller to meet the carrier and the Nortel
field technician, then reasonable efforts will be made by the carrier and/or
field technician to contact the customer’s on-site representative for a period
not to exceed 30 minutes after arrival. If the customer does not receive the
replacement FRU and/or field technician, then the FRU will be returned to the
originating spares depot, and/or the field technician will return to Nortel.

•   Any changes to the scope of the project requirements once agreed upon will
result in the requirement for a Job Change Order (JCO) with additional charges
on a time-and-material basis

Exclusions
Unless negotiated otherwise, the Third-Party Product Spares – Next Day service
will exclude:

•   Spare inventory warehousing, inventory management and delivery of
replacement FRUs not identified in the final contract with the customer or as
subsequently modified in writing between the customer and Nortel.

•   Support for any customer sites not identified in the final contract with the
customer or as subsequently modified in writing between the customer and Nortel.

•   Access to FRUs for the purposes of provisioning (i.e., adding to) the
customer network.

•   Logistics, inventory or service costs associated with changes to the
customer network configuration – changes may include moves, adds, overbuilds,
network extensions, new routes, etc.

Timelines
The CSOW will set forth the applicable terms and conditions governing the
acceptance and delivery of Third-Party Product Spares – Next Day service and
must be in place before the program set-up time begins. The standard service
set-up lead-time is 30 days from Nortel acceptance of a customer PO. For
extensive customer network deployments or where new local depot stocks need to
be established, set-up lead-time may require up to 60 days. Service set up must
be completed before the Nortel Call Center can begin accepting the customer’s
service request calls for replacement FRUs or to dispatch field technicians.
Corrective Content Management
Nortel offers the Corrective Content Management service for the delivery and
application of patches and patch packages as well as the application of
maintenance releases that will be used to enhance software currently installed
in customer sites or lab environments. This service provides skilled personnel
for the delivery of patches to customer’s network and the application of
corrective content (patches, patch packages and maintenance releases).
Service Deliverables
Corrective Content Management service includes the following deliverables:

•   Download and application of patches and patch packages to elements (or point
of use) in the customer’s network, which are supported by this service offering
under a standard 28-day cycle (certain products may be on a different service
cycle. Please see Appendix E product specific standards). Patch application will
be performed via auto-apply methodologies for those products that have
auto-apply capability.

•   Based upon individual product release schedules, application of maintenance
releases to element(s) in the customer’s network, which are supported under this
service offering (see Appendix E).

•   Electronic notification of patch delivery success or failure

Nortel Networks and Cricket Communications Proprietary Information

T1-14



--------------------------------------------------------------------------------



 



Nortel Responsibilities
Nortel will be responsible for:

•   Planning and scheduling service delivery with input from the customer
representative

•   Performing corrective content activities in compliance with Nortel standard
specifications and procedures

•   Delivering and applying the patches and patch packages, and applying the
maintenance releases necessary for the customer’s network element(s) based upon
element information provided by the customer. Maintenance release, and
patch/patch package applications will be performed during the agreed-upon
maintenance window and following the distribution of the software to the network
elements.

Note: Corrective content may be downloaded at any point within a 24-hour/28-day
period, unless otherwise specified by the customer.
Note: The application of some product corrective content may require a network
element (or elements) to be taken out of service and/or restarted. Nortel, in
conjunction with the customer, will manage this requirement as part of this
service.

•   Un-tarring, and moving the patches from the dropbox or SDS (Software
Distribution Site) server , in the case of SGSN (Serving GPRS Support Node) and
SIG (SS7 IP Gateway) elements, to the end element where the patches will be
applied. If patches are delivered to a dropbox, and an SDS exists within the
customer’s network, the patches will be moved from the dropbox to the SDS,
un-tarred at the SDS, and then transferred to the end element. If no SDS exists,
but a dropbox exists within the customer’s network, the patches will be
un-tarred on the dropbox and then transferred to the end element.

•   Downloading and applying Emergency (EMG) category patches within three
business days (Monday through Friday) from the time that the patch is released

Note: If an EMG patch is classified as disruptive, then the patch application
schedule will have to be negotiated with the customer.

•   Removing patches categorized as Obsolete Emergency (OBE) within three
business days

•   Providing electronic notification to the customer upon
successful/unsuccessful delivery and application of patch content

•   Providing switch health checks prior to and during application activity.
Health Check (NHC) looks for common, symptomatic network anomalies that would
prevent a successful deployment of corrective content.

•   Working in conjunction with the customer to identify and resolve any patch
download and corrective content application failures (patching/patch packages or
maintenance releases) that may arise during the delivery of the service

•   Performing a post-check to verify operational status following patch/patch
packages and maintenance releases corrective content application

•   Leaving the network in the same state as prior to the start of the
corrective content application process

Customer Responsibilities
For the successful delivery of this service, the customer must:

•   Provide contact names, e-mail addresses, and phone numbers (preferably with
voice mail), and keep contact list current through the duration of this service

•   Identify which element(s) deployed within the network will be included in
this service prior to the commencement of the service

•   Provide Nortel with 24/7 remote access to the network element(s), device(s),
and/or intermediate server (i.e., SDS, where applicable), including the
location/user home directory, user ID, and password. The userid and password are
to remain static throughout the duration of the Corrective Content Management
service. In the event a change is required, the customer will need to
communicate the change(s) to Nortel in an agreed-upon timeframe and format.

•   Provide facilities for remote network access, including associated User IDs
and passwords, through the use of a secure high-speed machine-to-machine
interface utilizing a VPN tunnel, T1/E1 link, Secure Shell connection or
Contivity, and ensure that connectivity to the customer’s NE(s) or device(s) is
available at all times for automated corrective content download activity. The
VPN tunnel should permit only authorized Nortel resources (personnel

Nortel Networks and Cricket Communications Proprietary Information

T1-15



--------------------------------------------------------------------------------



 



    and equipment) to access the tunnel. These resources are only permitted with
customer’s consent and for the intent specified. See Notes (1and 2).

Note: Nortel strongly recommends that Virtual Private Network (VPN) tunnels
(Client-to-Branch and Branch-to-Branch connectivity) be constructed using the
Nortel Contivity product portfolio and strongly recommends that the “Split
Tunneling feature(s)” is enabled when Client-to-Branch connectivity is to be
used. The Contivity Secure Internet Protocol (IP) Services Gateway is a hardware
device that provides routing, VPN, firewall, bandwidth management, encryption,
authentication, and data integrity for secure connectivity across managed IP
networks and the Internet. If the VPN tunnel is constructed without the use of
Nortel Contivity product, or with the Contivity but without the Split Tunneling
feature enabled, then additional charges may apply in order to address
connectivity configurations. Additionally, disabling the Split Tunneling feature
and/or utilizing alternate access facilities may prevent Nortel from being able
to perform this service. The customer and Nortel technical personnel will agree
on the appropriate data links based on network equipment and configuration, as
well as the appropriate security measures to prevent unauthorized access. The
customer will be solely responsible for security of the network. Nortel will not
connect to the customer’s network without prior authorization and such
connection will be solely to support contracted corrective content management
service activities.
Caution: Observe the following restriction if using secure ID – do not assign a
password because doing so will result in failure of automatic patch file
delivery.

•   Support for X.25 connectivity is limited to legacy DMS TDM switch elements
for customers who already subscribe to this pre-existing service.

•   Ensure sufficient space is available for corrective content download (where
applicable) on the network element(s) or device(s) to which corrective content
will be downloaded

•   Provide a technically knowledgeable representative during all corrective
content management activities, and have technically knowledgeable resources
available to travel to site to address site related issues that may arise

•   Ensure the network element(s) are at a compatible and appropriate software
release level prior to the application of the corrective content

•   Ensure any new hardware required to meet the requirements for applying
corrective content is available and installed prior to the application

•   ,Distribute maintenance load(s) (maintenance releases) to equipment
requiring the corrective content prior to the start of the corrective content
management service when maintenance loads are available on media

•   Troubleshoot all alarms prior to scheduled corrective content application
activities

•   Verify that the appropriate entitlements to use the corrective content
software updates, whether through initial equipment purchase agreements,
software support contracts, or other contractual agreements with Nortel are in
place prior to the commencement of the service

•   Ensure “auto-apply” is enabled on each DMS-100F switch and is set to run at
least five days a week (for patching)

•   Minimize changes to location and naming convention of Network Element(s)
requiring corrective content (where applicable) download

•   Configure the dropbox as an SDS server if no SDS server exists within the
customer’s network in the case of SGSN, USGSN and SIG patches. This will enable
the patches to be un-tarred at the dropbox location and then transferred to the
end element. Create an SDS if no SDS exists.       In the case of GGSN patches,
configure the dropbox as an SCS server if no SCS server exists within the
customer’s network. This will enable the patches to be un-tarred at the dropbox
location and then transferred to the end element

•   Provide file management and FTP (File Transfer Protocol) privileges on the
SDS/SCS server

Assumptions
The following assumptions will govern the delivery of the Corrective Content
Management service:

•   This service is available for Nortel products supported under this service
offering that are listed in Appendix E of this document, and which have met
Nortel Patch Operations acceptance criteria.

Nortel Networks and Cricket Communications Proprietary Information

T1-16



--------------------------------------------------------------------------------



 



•   Where the Corrective Content service is offered remotely, it is provided via
a secure customer-provided VPN tunnel (T1/E1 link, Secure Shell connection, or
Contivity). Support for X.25 connectivity is limited to legacy DMS TDM switch
elements for those customers who already subscribe to this pre-existing service

•   IP addresses, user names, passwords, and directory structures must be left
intact to help ensure successful ongoing corrective content delivery. If a
change is made or requested to be made:

    - For NA and CALA, Patch Operations needs to be contacted at 1-800-4NORTEL
using the appropriate Express Routing Code
   (ERC).       - For EMEA, contact the software delivery prime.

•   A customer representative will need to work with an authorized Nortel
representative to form a virtual team; this team will coordinate all matters
related to the service activities

•   Communication between members of each team should be possible during normal
Nortel business hours (Monday through Friday, 8 a.m. to 5 p.m. local Time),
excluding Nortel’s holidays. Backup personnel and escalation paths will need to
be identified and communicated between each team prior to the start of the
service activities.

•   All required customer-provided information should be received by Nortel
within the required and agreed upon timeframes.

•   For patching, this service is priced using a standard (28-day) cycle. If the
customer requires more frequent patch/patch package download and application,
the price of the service will be adjusted to accommodate this requirement
(maintenance release service schedules will be based upon individual product
release schedules).

•   Only applicable “GEN” (Generally Available), “ACT” (Activateable), or “EMG”
(Emergency) category corrective content (patches, patch packages, and/or
maintenance releases) will be downloaded and applied as part of this service
offering

•   Corrective content (patches/patch packages and/or maintenance releases) with
a status of “V” (Verification office) may be downloaded and applied for a
site(s) that has been identified as a verification office

•   Corrective content download is not dependent upon the availability of a
maintenance window and may occur at any time of the day, unless the customer
specifies and requests a specific window of time.

•   The customer will need to identify all specific elements requiring service.
If the actual number of NEs or current network design is different than that
provided to Nortel at the time of the Corrective Content Management service
proposal, or if the customer makes changes to the network after the service
commences which causes additional effort (e.g., the corrective content
management effort has started but needs to be rescheduled because of a gating
hardware issue or additional effort is incurred to troubleshoot and clear
corrective content management affecting alarms), then additional charges will
apply, which will be charged at the then-current non-contract technical
assistance rate plus expenses. Additional charges will be discussed and signed
off by the customer’s primary contact before the commencement of work.

•   For DMS and Wireline VoIP and Wireless Voice Core elements (Switch/HLR),
download and application of EMG patches/patch packages and application of EMG
maintenance releases will be performed within three business days. For Access or
Data network elements, EMG corrective content will be downloaded within three
business days and applied within two weeks.

Note: Above timeline is applicable (Monday through Friday) from the time that
the emergency corrective content is released. If an EMG corrective content is
classified as disruptive, the application schedule will have to be negotiated
with the customer.

•   Application of maintenance releases and patch packages will be dependent
upon individual product release schedules.

•   Corrective content application will occur during maintenance window as
agreed upon by the virtual team comprised of Nortel and Customer
representatives. For the North American market, the default maintenance widow is
Monday-Thursday 11:00 p.m. to 6:00 a.m. (Eastern Time); any exceptions must be
agreed upon by the virtual team prior to the commencement of work.

•   The service is provided in conformance with Nortel’s published software and
hardware support polices.

•   This service is applicable only to the North America, Caribbean, Latin
America (CALA) and EMEA markets.

Nortel Networks and Cricket Communications Proprietary Information

T1-17



--------------------------------------------------------------------------------



 



Exclusions
Unless negotiated otherwise, the Corrective Content Management service will
exclude:

•   Implementing security measures, whether from a Nortel or a customer
perspective, other than those expressly agreed upon.

•   Reconfiguring existing equipment, whether previously supplied by Nortel or
by another vendor.

•   Providing emergency recovery service for customer network elements.

•   Providing technical support for customer network elements.

•   Providing customer mentoring

•   Handling “LTD” (Limited) and “DBG” (Debug) patches.

•   Activating “ACT” (Activateable) patches. These patches will be applied as
necessary, but the activation activity is the responsibility of the customer.

•   Handling any V category corrective content except for customer sites
identified as verification offices.

•   Providing services other than those specifically described herein. Any
additional support requested by the customer will be ordered and charged
separately.

•   Providing any software or hardware required to be purchased prior to the
corrective content download and application activities, nor the application of
software required to be applied to the element prior to the application of the
corrective content.

Timelines
The lead-time to commence delivery of the Corrective Content Management service
is six weeks from the acceptance of the customer’s purchase order (PO) by Nortel
and receipt of a completed Services Entitlement Form (SEF). If connectivity to
the customer’s network via a VPN tunnel (T1/E1, Secure Shell connection,
Contivity) is not established prior to the commencement of this service, the
lead-time to commence delivery of the Corrective Content Management service will
be added to the lead-time required to implement VPN connectivity.
Nortel, in conjunction with the customer, will determine a timeline for the
start and completion of this service. Patches will be downloaded and applied on
a pre-determined 28-day cycle. Maintenance releases and patch package service
schedules will be based upon individual product release schedules.
The delivery time to complete the Corrective Content Management is dependent
upon the number of network elements.
Note: Nortel requires a two-week notice to reschedule personnel.
Pricing Notes

•   The order code for the Corrective Content Management service is
GR5353000/N0025982.

•   The Corrective Content Management service is an annually contracted service.

•   Pricing for this service is on a per-NE basis

•   Requests to perform corrective content application outside of the agreed
upon maintenance window may result in additional costs for the Corrective
Content Management service.

•   The purchase of this service does not relieve the customer from paying any
software Right-to-Use fees, where applicable.

•   If any work is performed outside of the Corrective Content Management
service description, the work will be charged at the then-current non-contract
technical assistance rate plus expenses. Additionally, delays outside of the
control of Nortel (e.g., when service activities are suspended or delayed due to
site or equipment readiness issues, or connectivity is not available into the
customer’s network through the customer’s VPN tunnel, etc.) that impede the
progress of the delivery of this service will be charged at this rate. Any
changes to the scope of the project requirements, once agreed upon, will result
in the requirement for a change order with additional charges on a time-

Nortel Networks and Cricket Communications Proprietary Information

T1-18



--------------------------------------------------------------------------------



 



    and-material basis. Corresponding changes will also be made to the schedule
for completion of the job. These items will be discussed and signed off by the
primary contact designated by the customer.

If the service can be performed remotely, but on-site services are requested,
then premium rates will apply.
Network Discovery Classic
Network Discovery Classic
The Network Discovery Classic is a subscription based service to help customers
increase their total system quality and potentially lower their operational and
network maintenance costs. The package provide:
ePerformance
ePerformance provides the daily and monthly network performance reports that can
be used by the customer Operations and Engineering teams for daily, proactive
monitoring of key network performance indicators. The service will provide daily
and monthly reports of call performance measurements, system usages versus
available capacity, and system traffic data extracted from the Nortel wireless
network. This information has proven critical for customer’s network planning
and engineering organizations.
The ePerformance service covers the following technologies: CDMA (IS95), 1xRTT,
1xEvDO, AMPS, TDMA, GSM, GPRS, and EDGE.
ePerformance has significant advantages over alternatives. The tool uses expert
Nortel engineers to comply with current and upcoming releases. Customers do not
have to maintain multiple experts for OMs on every product. Nortel identifies
new reporting requirements in advance. This process occurs for all new releases
and nodes as the products are being designed. The result is a more efficient
network planning, network monitoring, and network engineering organization. This
ultimately lowers operational expenditures improving the bottom line.
ePerformance collects the necessary data and analyses it, giving solutions for
preventive maintenance or corrections as opposed to mere raw data. There is no
longer a need for the ePerformance customer to develop performance reports. They
can use their resource to analyze the reports and act on the performance needs.
In addition, network engineering is simplified by understanding the current
state of the network on a day-by-day basis.
ePerformance Service Deliverables
The tools used are maintained and upgraded by Nortel, no recalibration or
downtime is needed. Also, additions of value-added network measurements, such as
3G data networks (future) and others are being upgraded into the standard
reports. Customers can concentrate on analyzing the data, not on collecting it.
The information is not simply collected and reported but is reported after
analysis is complete.
The ePerformance service provides the following reports:

•   Performance reports

•   Capacity, traffic, resource utilization reports

•   Equipment counts and office parms configuration reports

•   Miscellaneous reports (e.g., alarms, traps and swer, patch audits, etc.)

•   Busy-hour reports

•   24-hr (daily) and summary reports (weekly, monthly)

The reports are written in customized formats; they include raw data, graphical
charts, and spreadsheet trend analysis. They are accessible 7x24 via a secure
Nortel website.
Beyond the recommended measures, these reports track customer-specific
operations measurements.
Separate quote-based consultation is also available from experienced Nortel
Engineers based on report information and customer communications.
The Network Element, or NE, (or intermediate server on which the collected data
resides) must be continuously available for access by the ePerformance server to
upload the required data log file(s) for the complete 12 hours after the data
collection period. For the 12-hour period of 12-24 hours after the data
collection period, the NE must be available
Nortel Networks and Cricket Communications Proprietary Information

T1-19



--------------------------------------------------------------------------------



 



for access no less than 8 of the 12 hours. Access to the NE includes successful
navigation through any Firewall, Gateway, or intermediate server(s).
The NE (or intermediate server on which the collected data resides) must reserve
enough space to allow for the successful logging and retention of all required
data.
Nortel Networks and Cricket Communications Proprietary Information

T1-20



--------------------------------------------------------------------------------



 



Nortel Responsibilities
Nortel will be responsible for:

•   Collecting all required OMs, logs, counters from all connected NEs

•   Aligning the performance reporting system to Nortel product software
releases.

•   Providing remote configuration information for the Contivity box on customer
side

•   Adding new customer NEs

•   24x7 customer support

•   Daily monitoring for 100% of ePerformance customers

•   Customer report access via web interface (e.g., managing users and access
rights)

Customer Responsibilities
The customer will be responsible for:

•   Ongoing daily operation and maintenance of the Contivity box on the customer
side

•   Connectivity information checklist completion (new NE adds)

•   Coordination with Nortel of secure IP connections through firewalls and VPN
tunnels

Assumptions
The following service activation requirements will govern the delivery of the
ePerformance service.

•   Connection information is provided to access the NE for use in the
ePerformance polling process. A secure IP connection, preferably via VPN, will
be provided by the customer for ePerformance access to the NEs with all NEs
being to the IP tunnel. Nortel will provide Internet Engineering resource to
work with the customer IT prime to help ensure the IP tunnel is functioning. Any
changes that would affect access to NE are required, via e-mail, and confirmed
by Nortel via e-mail no less than 14 days prior to the start of the collection
period in which they take affect.

•   A dedicated Contivity system is required to establish the secure VPN
connectivity to the customer’s network nodes for raw data collection. The type
of Contivity system required is dependent upon the number of NEs to be connected
to the service, as follows:

    - Small customers (< 50 NEs connected): Contivity 1100       - Medium
customers (< 150 NEs connected): Contivity 1740       - Big customers (> 150 NEs
connected): Contivity 2700

•   Operational Measurements for all reports are captured in closed (non-
active) log file(s) and available on the NE (NE) or an intermediate server. Any
partial data, or null data captured by the NE during the collection period will
result in incomplete reports and Nortel is not responsible for the potential
inaccuracy of these reports.

•   Any changes to the scope of the project requirements once agreed upon will
result in the requirement for a Job Change Order (JCO) with additional charges
on a time-and-material basis.

Exclusions
Unless negotiated otherwise, the ePerformance service will exclude engineering
interpretation and analysis of the performance reports and charts, covered by
other services available in Nortel portfolio.
Timelines
The ePerformance service offers 24x7 trouble ticket support through dedicated
technical support phone number, email and web-based trouble ticketing system.
Trouble ticket resolution times are as follows:

•   Server outage represents a critical outage and will be solved within 24
hours

Nortel Networks and Cricket Communications Proprietary Information

T1-21



--------------------------------------------------------------------------------



 



•   Any individual customer reports outage (due to connectivity or other issues)
represents a Major Outage and all issues on Nortel’s side will be solved within
30 days. Nortel will provide guidance and support to the customer, but cannot
fully control the resolution times for issues on the customer side.

The lead-time (from receipt of an order to the point at which service delivery
begins) is typically two weeks per MTX network (one MTX, two BSCs, etc.) but may
vary depending on the following factors:

•   Number and type of NEs to be connected

•   Customer responsiveness in completion of connectivity checklists and to
coordinate with Nortel firewall access

Software Release Service — Basic
Keeping software up to date allows Nortel equipment users to benefit from the
continual advances in product performance, reliability and stability that come
from Nortel ongoing investment in product development. The Software Release
Service – Basic is a software subscription service that provides the latest
software enhancements as soon as they become Generally Available (GA).
This planned solution for maintaining software at current release levels enables
network operators to leverage their investment and technology through regular,
incremental improvements that reduce operating expenses and help improve network
performance.
Service Deliverables
Software Release Service – Basic provides entitlement to new GA releases of
Operational Software for covered network devices. When purchased for specified
Application Software products, Software Release Service – Basic provides
entitlement to new GA releases of Application Software for that software
product. During the period of the service agreement, the customer will be
entitled to access the Nortel Customer Service website 24 hours a day, seven
days a week to download authorized software upgrades and documentation or, as
specified by Nortel for certain products, GA releases may be provided via
physical media. The customer will receive:

•   Base Software Upgrades: Major and Minor Releases of Software for covered
products will be made available. Software will include the functionality for
which the customer has already purchased applicable Right-to-Use (RTU) licenses.

•   Documentation: Associated software documentation, as may be available,
including software product bulletins, Frequently Asked Questions (FAQs),
installation tips and troubleshooting tips will be made available.

Nortel Responsibilities
Nortel will provide the customer with new base Software including major
releases, upgrades and documentation as they are made GA by Nortel.
Software will be distributed via download from www.nortelnetworks.com or
physical media as determined by Nortel. In the case of physical media, Nortel
can provide one copy of each Software Release and associated documentation per
major customer operations and maintenance center or copies may be provided per
site in accordance to Nortel policy and practices.
Customer Responsibilities
The customer acknowledges that its right to use the Software Releases is subject
to Nortel software licensing terms of the applicable purchasing and licensing
agreement. If a particular software feature requires a separate RTU fee, as
specified in the price schedule for that product or elsewhere, then the customer
is not entitled to use the feature until the RTU fee has been paid. However, if
no separate RTU fee is specified for a feature made available in a Software
Release, then the customer is entitled to use that feature for no additional RTU
fee.
The customer is responsible for ensuring that Software Releases are used and
maintained in accordance with the applicable product documentation.
The customer is encouraged to allow Nortel to audit/baseline the network to
accurately capture the NE count, current software release, and hardware baseline
analysis.
Nortel Networks and Cricket Communications Proprietary Information

T1-22



--------------------------------------------------------------------------------



 



Assumptions
The following assumptions will govern the delivery of Software Release Service –
Basic:

•   Optional feature software will be included if applicable license fees have
been paid to Nortel.

•   Coverage for Operational Software for network devices must be purchased
separately from coverage for Application Software products. The following
definitions will govern these releases:

    - Operational Software is defined as software that is required to operate a
network device. The core Operational Software
   product resides on the network device it is operating. Associated files may
reside on another network device.       - Application Software is defined as
software that is not required to run a network device, such as Network
Management
   Software. It is not an enhancement to the Operational Software and may reside
on another network device.

•   This service provides base software upgrades of Nortel software only. If the
new software version requires additional Nortel hardware or third-party hardware
and/or software, then the customer will be responsible for its procurement and
installation. Upgrade deployment services in such circumstances are available
for an additional fee.

•   The customer must be using software at a release/revision level that is
classified by Nortel as GA at the time of starting service subscription. If the
customer’s software has been declared “Manufacture Discontinued” (MD) or “End of
Life” (EOL), then an additional charge will be incurred for an upgrade to the
current GA release.

•   Software releases are provided for distribution to the customer for use only
on or with products supplied by Nortel on which they operate, in accordance with
specifications published by Nortel.

•   Proposed software release dates or GA dates that may be set out in any
Nortel Plan of Record (POR) are estimates only and are in no way binding on
Nortel.

Exclusions
The following exclusions will apply to Software Release Service – Basic:

•   Technical Support and Software Release Service – Basic are distinct
services. They can be bundled together. Technical Support provides remote
support for issues associated with the operation and maintenance of Nortel
products, including hardware and software. It includes assistance during normal
business hours to diagnose routine software problems and it includes 24x7
Emergency Recovery.

•   When software entitlement is purchased for a network device, entitlement for
network management software and other application software will not be provided.
Software Release Service – Plus provides entitlement to software releases of
application software. Software Release Service – Plus is available for an
additional charge, and the service will include Technical Support for the
covered software products. The order code for Software Release Service – Plus is
GU5300000 (A0895539).

•   This service does not provide labor to load the software or consultation
concerning implementation procedures.

Note: Nortel offers a portfolio of services, e.g., Software Upgrade Migration
(A0917396), Standard Engineering, Software Delivery and Core Upgrade for Carrier
Voice over IP/ATM (GR5357000), etc., that provides for the installation of new
software releases. When customers choose these services, Nortel software
engineers will plan and execute the end-to-end upgrade process. The service can
be delivered remotely or on site.

•   This service does not include operating software for third-party hardware
platforms. The customer is responsible for maintaining a support agreement with
the third-party hardware supplier for such equipment.

Pricing Notes

•   The order code for Software Release Service – Basic is GW5300000 (A0895541).

Customers who purchase a Nortel Support Services Pack for Multiservice Switch,
Services Edge Router, and Juniper or Enterprise Data products receive the
Software Release Service – Basic for the contracted equipment at no additional
charge. These products include: Carrier Voice over IP, MCS 5200, Multiservice
Switch 6420, Multiservice Switch 7440, Multiservice Switch 7480, Multiservice
Switch 15000, Multiservice Switch 20000, DPN-100, Services Edge Router 5000 BSN,
Juniper M-series, and Baystack series (Baystack 250, Baystack 350, Baystack 420,
Baystack 450, Baystack 500, Business Policy Switch).
Nortel Networks and Cricket Communications Proprietary Information

T1-23



--------------------------------------------------------------------------------



 



Support Plan Contract Terms
In the event that this support plan has not been renewed or cancelled in writing
by the end of the initial term (“Service End Date”), the conditions of this
support plan will be automatically renewed as of the Service End Date (“Renewal
Period”). For coverage during the Renewal Period, Nortel will provide the
services and the customer will be billed in accordance with the support plan as
described herein with the charges pro-rated on a monthly basis at the current
monthly/element rate. In the event that the customer cancels this service in
writing following the Service End Date, Nortel will bill the customer the
pro-rated monthly rate for the period from Service End Date through the date
written cancellation has been received by Nortel.
Requirements for Nortel Support Services portfolio
The Nortel Support Services portfolio includes Service Packs that combine
Technical Support, Software Release Service-Basic, Software Release
Service-Plus, Return and Replace, Advance Shipment, Managed Spares, and Managed
Onsite with Spares. The following Customer Responsibilities, Assumptions,
Exclusions and Pricing Notes apply broadly to service offers in the Nortel
Support Services portfolio. These portfolio requirements are in addition to the
service-specific Customer Responsibilities, Assumptions, Exclusions and Pricing
Notes provided in the relevant Service Definitions.
Customer Responsibilities for Nortel Support Services Portfolio

•   To initiate or renew a Support Services plan, the customer must identify
equipment types, quantities and applicable software release levels. Specific
information for Field Replaceable Units (FRUs) to be covered under Repair
Services should include product codes, hardware release level, serial number,
software version and verification of current functionality. Upon request, Nortel
can assist in collecting network audit and baseline information, in which case
additional charges may apply.

•   The customer will need to use and maintain products in accordance with the
applicable product documentation from Nortel.

Assumptions for Nortel Support Services Portfolio

•   All similar products within the network must be covered under similar
service levels. If the provided product count is inaccurate or the product
count/configuration changes during the support period, then the Support Services
plan may be modified to reflect such changes.

Note: For Managed Spares and Managed Onsite with Spares programs, the customer
will need to purchase the service for similar equipment at each covered site.

•   Services provided outside of the scope of the identified Support Services
plan services shall be billable and paid for by the customer in addition to the
pricing for the Support Services plan. Customers must participate in the Nortel
Personal Identification Number (PIN) program. The PIN Program assures a
pay-as-you-go method of payment for product support requests outside the scope
of the original software warranty, original equipment warranty or contracted
Support Services plans. The Nortel Call Center can provide current rates at the
time a per-incident order is placed.

•   For the purpose of providing Support Services, Nortel will have the right at
any time to audit a contracted site through software, remote polling or other
reasonable means to verify the site’s in-service inventory against the
contracted equipment, to confirm the customer’s network size and/or to verify
the software status.

•   In the event that the customer fails to comply with the requirements
described in the Service Definition for a Support Service, Nortel will advise
the customer of its non-compliance. Nortel and the customer may then agree upon
service to be provided at the then-current time-and-materials basis published by
Nortel plus any travel and living expenses incurred.

•   Nortel will from time to time assess products offered and supported. The
assessment will be based on technology, market development, product deployment,
and support requirements and may identify certain products that will be
discontinued. Nortel reserves the right to modify or to terminate any Support
Service purchased by the customer for products that have been discontinued.
Subject to the Nortel then-current policies, continued support for any

Nortel Networks and Cricket Communications Proprietary Information

T1-24



--------------------------------------------------------------------------------



 



    discontinued products beyond the effective date of discontinuance may be
provided on a reasonable basis, as determined by Nortel.

•   Contracted services will not be renewed automatically should the customer
send in a PO and request continued service. In order to renew a Support Services
plan, the customer should work with a Nortel Account Representative ahead of the
contract expiry date in order to identify the services and network coverage that
will be applicable for the renewal period. Upon receipt of this information,
Nortel will provide a renewal quote including pricing for the subsequent term.
At this point, the customer can validate the proposal information and submit a
PO for the renewal year. To ensure no disruption of service coverage, the
renewal PO should be received 30 days prior to the expiry of the existing annual
contract.

Exclusions for Nortel Support Services Portfolio

•   Nortel will not provide root-cause analysis, fault reports, or
lead-time/performance metrics.

•   Support Services cover Nortel products purchased either from Nortel or from
an agent authorized by Nortel. Nortel will not be obligated to provide Support
Services for any Nortel products purchased from unauthorized sources unless such
products are certified by Nortel in order to qualify for Support Services. In
addition, Nortel is not responsible for supporting third-party product(s) not
supplied by Nortel or its agents.

Note: Available Nortel service offers to certify equipment for Support Services
coverage include Optical Equipment Certification (A0504498), System Level Switch
Certification for DMS (A0851089), Multiservice Switch Upgrade Certification
(A0844533) and Services Edge Router Certification (A0506960). Certification by
Nortel of equipment purchased from unauthorized sources or delivery of Support
Services for such equipment does not relieve customer of any obligation that may
be outstanding to pay applicable RTU fees.
Pricing Notes for Nortel Support Services Portfolio

•   All similar products within the network must be covered under similar
service levels. Pricing covers only the identified Nortel products. If the
provided product count is inaccurate or the product count/configuration changes
during the support period, then the Support Services plan may be modified to
reflect such changes.

•   Products in warranty and products out of warranty will receive the same
contracted support level. Warranty services address product defects only. When a
product under warranty is contracted for a Support Service, the service level
will be uplifted and the Support Services plan pricing will be based on the
enhanced coverage of the Support Service plan.

•   In the case where Nortel is proposing the purchase of Support Services for a
term of more than one year (Multi-year Term), proposed pricing reflects
anticipated standard inflation and changes in the warranty status of specified
products. If the product count, the product value or the installed base changes
or if year-over-year inflation after year one exceeds 5% in any single year
during the Multi-year Term, then the price may be revised, in which case the
customer will be required to issue a modified PO.

•   In the case of a Multi-year Term, the availability of Nortel services after
year one is subject to Nortel End of Life (EOL) and Manufacturer Discontinued
(MD) policies and the status of the products included within the customer’s
installed base. Services available as of the date of a quote and prior to the
EOL or MD effective date may no longer be provided or may be provided on a
limited basis. The document “Global Services: Commercial Guidelines and
Practices” provides further information on EOL and MD guidelines. Information on
EOL and MD products and links to companies who have acquired divested products
are available at: http://www.nortelnetworks.com/products/announc ements/

•   For Support Services plans, the Nortel document “Global Services: Support
Plan Customer Service Guide for Technical Support and Repair Services” conveys
information supplemental to the provided Service Definitions in a proposal or
quote for Technical Support, Advance Shipment, Return and Replace, or Return and
Repair. This document provides call center procedures, repair facility
addresses, and the Material on Loan Policy. This supplemental information will
help with the customer’s day-to-day interaction with Nortel teams in regards to
receiving these Support Services. To obtain a copy, please contact your Nortel
representative.

Nortel Networks and Cricket Communications Proprietary Information

T1-25



--------------------------------------------------------------------------------



 



Appendix A — Nortel Case Resolutions

      Resolution   Explanation
Non-Nortel Attributable
  Issues that are either customer/partner attributable
Nortel Hardware
  Issues triggering a case that are due to a Nortel hardware deficiency.
Nortel Software
  Issues triggering a case that are due to a Nortel software deficiency.
Nortel Documentation
  Issues triggering a case that are due to a Nortel documentation deficiency.
Nortel Administration
  Non-productive activity tracking (time tracking, opened in error, entitlement)
Nortel Attributable Other
  Issues triggering a case that are due to other Nortel deficiencies
External Attributable
  Issues that are beyond the control of the customer or Nortel.
Other Projects
  Productive activity that falls outside of normal contracted Post In-Service
support. Note —
     Ensure LC/Regional accounting requirements are followed.
Scheduled Event
  An E1/E2 event that was required to perform specific problem resolution of
maintenance.

Appendix B – Case Severity Classification
Nortel uses case priorities that correspond with the Customer Severity (TL9000)
classifications set out in the table below. Notwithstanding the TL9000 Major
Customer Severity definition, Nortel utilizes the following additional case
priority definitions: E2, Business Critical, and Major to provide increased
focus on certain types of Major problems.
If it is not clear which severity level applies to the reported
hardware/software problem, then Nortel assignment of severity level shall be
used; however, if a problem clearly belongs in a given severity level as defined
below, then that severity level shall be used.

          TL9000 Severity         Classification   Nortel Case Priority  
Examples
Critical
  E1
Problems that severely affect service, capacity/traffic, billing and maintenance
capabilities and require immediate corrective action, regardless of time of day
or day of the week. Problem worked continuously until resolved. The customer is
required to assist during this period.  
•     Total or partial network element outage
•     A reduction in capacity or traffic handling capability such that expected
loads cannot be handled
•     Failure resulting in dynamic routing, switching capability or transport
loss
•     Any loss of safety or emergency capability (e.g., emergency calls such as
911 in North America)
•     Inability to restart the system
•     Loss of billing/accounting capability
•     Corruption of billing or system databases that requires service affecting
corrective actions
•     Other problems that severely affect service, capacity/traffic, billing,
and maintenance capabilities or are jointly viewed by Nortel and the customer as
critical
 
       
Major
  E2
Problems that result in potential service degradation and/or total outage.
Serious situation not involving service degradation in a live environment, but
leading to a total or partial loss of redundancy.  
•     Loss of redundancy of critical functions (i.e. control, interface, power,
cooling)
•     Loss of protection switching capability
•     Short outages equivalent to system or subsystem outages not seriously
impacting service with accumulated duration of greater than two minutes in any
24-hour period, or that continue to repeat during longer periods
•     A reduction in provisioned capacity of 5% and for a cumulative duration of
> 10 minutes per 24 hours

Nortel Networks and Cricket Communications Proprietary Information

T1-26



--------------------------------------------------------------------------------



 



          TL9000 Severity         Classification   Nortel Case Priority  
Examples
 
     
•     Repeated degradation of DS1/E1 or higher rate spans or connections
 
     
•     Loss of system’s ability to perform automatic system reconfiguration
 
     
•     Loss of access to maintenance or recovery operations
 
     
•     Any loss of functional visibility and/or diagnostic capability
 
     
•     Loss of system’s ability to provide any required system critical/major
alarms
 
     
•     Total loss of access to provisioning
 
       
Major
  Business Critical
Problems that result in a major degradation of system or service performance
that impacts service quality or significantly impairs network operator control
or operational effectiveness. Overall network is degraded resulting in severe
limitations to operations or network management software product has major
feature that is not working properly with only a temporary workaround. Nortel
requires continuous support from the customer operator during the
troubleshooting and resolution period.  
•     The customer has been given a work-around but the situation still requires
constant attention due to the temporary nature of the work-around
•     Software application/migration issues that gate the introduction of new
services or functionality
•     Billing error rates that exceed specifications
•     Corruption of system or billing databases
 
       
Major
  Major
Problems that result in conditions that seriously affect system operation,
maintenance and administration, etc. and require immediate attention. The
urgency is less than in Business Critical situation because of a lesser
immediate or impending affect on system performance, customers, and the
customer’s operation and revenue.  
•     Degradation of any capacity/traffic measurement function
•     Degradation of functional visibility and/or diagnostic capability
•     Degradation of access for maintenance or recovery operations
•     Degradation of the system’s ability to provide any required system
critical/major alarms
•     Loss of access for routine administrative activity
•     Any system failure without direct immediate impact
•     Intermittent degradation of services; partial loss of access to
provisioning
•     Software application/migration issues that do not impact service
•     Reduction in any capacity/traffic measurement function
•     Any loss of functional visibility and/or diagnostic capability
•     Any significant increase in product related customer trouble reports
•     Follow-up to E1 customer problems
•     Other problems that disrupt or prevent routine system activities, or
problems that are jointly viewed as Major events by Nortel and the customer
Minor
  Minor
Problems do not significantly impair the functioning of the system and do not
significantly affect service to customers. These problems are tolerable during
system use.    

Nortel Networks and Cricket Communications Proprietary Information

T1-27



--------------------------------------------------------------------------------



 



Appendix C — Technical Support for MD and EOL Software Loads
Life Cycle for Software Loads
From a Nortel Technical Support point of view, there are five categories of
software loads:

              Software Life   Software         Cycle   Load   Software    
Milestone   Status   Availability   Technical Support Availability
Generally Available (GA) or Channel Ready (ChR) Active
  Production Load
  Orderable
  The Production load is currently generally available (GA) or Channel Ready
(ChR); Supported by TAS, ER, and patched where appropriate.
 
           
Active
  Active Load   Special Order Only   The software load is Active. Supported by
TAS, ER, and patched where appropriate.
 
           
Inactive
  Inactive Load   Not Orderable   The software load is Inactive. Supported by
TAS and ER. Consideration for patching for E1 and E2 priority emergency outages
only.
 
           
Manufacture
Discontinued (MD)
  Retired Load   Not Orderable   The Retired load is Manufacture Discontinued.
Supported by TAS and ER. The Retired load is not patched. Root Cause Analysis
(RCA) is not available.
 
           
End of Life (EOL)
  Retired Load   Not Orderable   The EOL load has reached the Product Retirement
or End of Life (EOL) stage of the life cycle and is no longer fully supported.
The EOL load is not orderable. The EOL load is not patched. TAS and ER support
may be limited. ER support at EOL does not include Root Cause Analysis (RCA).
Stated SLA objectives for fix response times are not applicable for loads at
EOL. Customer is responsible for maintaining adequate spares on-site unless
specifically contracted for with Nortel.

Please contact your account representative to identify the classification of
your products and for support availability.
Nortel Networks and Cricket Communications Proprietary Information

T1-28



--------------------------------------------------------------------------------



 



Appendix D – Service Level Agreement (SLA) Objectives
Nortel strives to meet service level objectives for fix response times that
exceed TL 9000 industry standards.
Service Level Agreement (SLA) objectives for Carrier

                          Support Plan   Classification   Service   Response  
Recovery   Resolution   Availability
Premium or Base
  E1   Emergency Recovery   95% within 10
minutes   Continuous until recovered 80% in 4 hrs after Nortel notification of
incident   Follow-up:
Major (E3)   24x7x365
 
                       
 
  E2   Emergency Recovery   95% within 10
minutes   Continuous until recovered 90% in 12 hrs after Nortel notification of
incident   Follow-up:
Minor (E4)   24x7x365
 
                       
 
  Business Critical   Technical
Assistance Service   95% within 10
minutes   —   90% resolved in 30 Calendar Days*   24x7x365 (Page out
coverage may apply)
 
                       
 
  Major   Technical
Assistance Service   95% within 1 Hour   —   90% resolved in 30 Calendar Days  
Premium:
24x7x365**
(Page out coverage
may apply)
 
                      Base: Normal
Business Hours**
 
                       
 
  Minor   Technical
Assistance Service   95% within 1 Hour   —   90% resolved in 30 Calendar Days  
Premium:
24x7x365**
(Page out coverage
may apply)
 
                      Base: Normal
Business Hours**

 

*   If the customer’s personnel are not able to maintain constant contact during
the resolution of E1, E2 and Business Critical cases, Nortel reserves the right
to downgrade the category assignment of the case.   **   Nortel strives to
immediately assign an engineer to the Major and Minor problems during normal
business hours. After hours support may be provided via pager in specific cases.
Nortel business hours are 8 a.m. to 5 p.m. local standard time, Monday through
Friday, excluding Nortel holidays.

Service Level Agreement (SLA) objectives during Product Lifecycle

              Load Type   E1/E2 Recovery   Business Critical/Major   Minor
Production Load
Active load
Inactive load
Retired load/End of Life
  Standard SLA
Standard SLA
Standard SLA
SLA objectives not supported   Standard SLA
Standard SLA
Standard SLA
SLA objectives not supported   Standard SLA
Standard SLA
Standard SLA
SLA objectives not supported

Nortel Networks and Cricket Communications Proprietary Information

T1-29



--------------------------------------------------------------------------------



 



Appendix E — Equipment Types

                                              Maintenance Release Element Type  
Patch Delivery   Patch Management   Management     Remote   Onsite   Remote  
Onsite   Remote   Onsite
DMS Core — (MTX, MSC, HLR,
                        CS2K)   Yes   Yes   Yes   Yes   Not Applicable
CDMA NSS — CBM
  Yes   Yes   Yes   Yes   Yes   Yes CDMA NSS — SDMX   Yes   Yes   Yes   Yes  
Not Applicable
CDMA P-MSC — CNM
  Yes   Yes   Yes   Yes   Yes   Yes CDMA P-MSC — CS2K Core   Yes   Yes   Yes  
Yes   Not Applicable
CDMA P-MSC — CMT - (Includes: PSE, QCA, SAM21EM,
  Not Applicable   Not Applicable   Yes   Yes SSPFS)                
CDMA P-MSC — NPM (includes PSE, GWC, IEMS, SESM, QCA,
  Yes   Yes   Yes   Yes   Not Applicable SSPFS, SAM21EM)                   CDMA
P-MSC — MGW (PVG)   Yes   Yes   Yes   Yes   Not Applicable CDMA P-MSC —
Aggregate Node   Yes   Yes   Yes   Yes   Not Applicable CDMA P-MSC — GWC   Not
Applicable   Not Applicable   Yes   Yes CDMA P-MSC — SAM21 SC   Not Patchable  
Not Patchable   Yes   Yes CDMA P-MSC — ERS8600   Not Patchable   Not Patchable  
Yes   Yes CDMA P-MSC — UAS   Not Patchable   Not Patchable   Not Supported      
CDMA P-MSC — AMS   Not Supported         Not Supported         Not
Supported      
CDMA P-MSC — USP
  Not Patchable   Not Patchable   Yes   Yes
CDMA PDN — PDN03 Home
                        Agent and Foreign Agent   Yes   Yes   Yes   Yes  
Not Supported
CDMA PDN — PDN04 Startent
  Yes   Yes   Yes   Yes   Yes   Yes CDMA PDN — Web-EMS   Not Patchable   Not
Patchable   Yes   Yes

Nortel Networks and Cricket Communications Proprietary Information

T1-30



--------------------------------------------------------------------------------



 



EXHIBIT U
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
REPAIR & RETURN
Introduction
Nortel Networks provides an efficient and reliable service for its products that
may require repair during or beyond the product’s warranty period. This document
addresses North American customers who require information for obtaining repair
services for products purchased from Nortel.
Repair Service Levels
Three levels of service (Advance Shipment, Return & Replace, and Emergency
Part Dispatch) utilize the “Like-for-Like” fulfillment method.
The “Like-for-Like” method provides a functionally equivalent (feature,
function, fit compatible) Field Replaceable Unit (FRU) in exchange for a
customer’s defective FRU.
Nortel makes all reasonable effort to fulfill customer orders within the
turnaround times provided in our Service Descriptions. Repair turnaround times
are contingent upon stock availability.
Service Levels
Advance Shipment Service (“Like-for-Like”)
Advance Shipment provides the Nortel customer with a replacement Field
Replaceable Unit (FRU) on loan prior to receipt of the defective FRU by Nortel.
Under Advance Shipment service, Nortel dispatches replacement hardware normally
within five (5) business days after acceptance of a Customer Order. This premium
service is provided exclusively under annual Support Services contracts or other
contractual obligations.
Return & Replace Service (“Like-for-Like”)
Return & Replace service provides replacement hardware in exchange for a
Customer’s defectives. Under Return & Replace service, Nortel dispatches a
replacement Field Replaceable Unit (FRU) normally within ten (10) business days
after receipt of the defective FRU from the Customer. This is the standard
service level provided for Warranty repairs or per-occurrence repair service.
Nortel Networks and Cricket Communications Proprietary Information

U-1



--------------------------------------------------------------------------------



 



Emergency Part Dispatch (“Like-for-Like”)
Emergency Part Dispatch provides our Customers, during Emergency circumstances,
accelerated order fulfillment. This service is not meant to replace the customer
need for carrying critical spares and is dependent on available stocks.
Under Emergency Part Dispatch, Nortel will ship a replacement FRU within 24
hours* following receipt of a customer PO if the part is available from existing
stock when the order is placed. Service is offered 24x7.
Emergencies are priced per FRU at US$[***] plus repair charges** and customers
are required to pay freight.
*Additional time may be required for collection by transportation carriers.
Overnight couriers generally pick-up once each business day. For week-end or
holiday shipments, counter-to-counter service will be arranged where possible.
**Repair charges do not apply for items under warranty. Emergency fees ($[***])
and freight are charged regardless of warranty status.
Return & Repair Service (“Same-for-Same”)
Return & Repair service uses the “Same-for-Same” fulfillment method which
provides for repair of the original FRU received from the Customer. This service
is typically reserved for products that are no longer manufactured.
Under Return & Repair service, Nortel repairs and ships FRUs within twenty
(20) business days after receipt of defective units from the Customer. (Certain
equipment may require longer repair time.)
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Nortel Networks and Cricket Communications Proprietary Information

U-2



--------------------------------------------------------------------------------



 



Contacting Global Repair Services
Via Phone in United States
Dial 1-800-4NORTEL (1-800-466-7835) Listen carefully to menu prompts. Input 1
for Express Routing Code (ERC) code and input the ERC to reach your repair
destination.

     
1144
  U.S. — Optical
181
  U.S. — Wireline & Wireless
1143
  U.S. — Enterprise Voice products
1142
  Canada — Optical, Wireline & Wireless
1145
  Canada — Enterprise Voice
275
  U.S. & Canada — Enterprise Data
272
  U.S. & Canada — Services Edge Router (Shasta BSN) (only)

Normal business hours in USA and Canada are Monday – Friday 7:00 a.m. to 7:00
p.m. Central Time.
By FAX
In United States
972-685-8862
Wireline & Wireless
615-882-0392
Optical
615-882-0218
Enterprise Voice
All fax orders will be returned with an RMA # by the next business day. Faxed
Emergency Orders must be also called in to ensure receipt of fax.
By E-Mail
In United States
rich.repair@nortel.com
Wireline & Wireless
broadbandrepair@nortel.com
Optical
usenterp@nortel.com
Enterprise Voice
Nortel Networks and Cricket Communications Proprietary Information

U-3



--------------------------------------------------------------------------------



 



DRAFT
To obtain an e-mail Part Request Form simply, send an e-mail to any of the above
addresses and note “PRF” (Part Request Form) in the subject/title field. A form
will be sent in reply automatically.
Place Customer PO in the subject/title field when e-mailing the completed
Part Request Form. All e-mail orders will have an order confirmation with RMA #
returned by the next business day.

                  Region   Product Line   ERC*   Fax   E-Mail
U.S.
  Optical   1144   615-882-0392   broadbandrepair@nortel.com
 
             
U.S.
  Wireline & Wireless   181   972-685-8862   rich.repair@nortel.com
 
             
U.S.
  Enterprise Voice   1143   615-882-0218   usenterp@nortel.com
 
             
Canada
  Optical, Wireline & Wireless   1142   1-877-618-2204   canentry@nortel.com
 
             
Canada
  Enterprise Voice   1145   1-800-636-9998   canenrep@nortel.com
 
             
US & Canada
  Enterprise Data   275   n/a   n/a
US & Canada
  Services Edge Router (Shasta BSN)(only)   272   n/a   n/a

     *Via 1-800-4NORTEL (1-800-466-7835)
Nortel Networks and Cricket Communications Proprietary Information

U-4



--------------------------------------------------------------------------------



 



(DRAFT) [a32258a3225809.gif]
Nortel Networks and Cricket Communications Proprietary Information

U-5



--------------------------------------------------------------------------------



 



DRAFT
The Repair Order Process
Required Information
     Please have the following information ready when placing a repair order
with Nortel:

  §   Customer or Distributor Name     §   Customer I.D (Project #, Site I.D)
(as applicable)     §   Requestor name, phone and fax number, and e-mail address
    §   Method of payment (Credit Card or Purchase Order)     §   Customer Ship
to Address     §   Customer Bill to Address     §   Order type (standard or
emergency)     §   Part number (PEC or CPC or manufacturer’s part number)     §
  Quantity (quantity of 1 per serial number)     §   Serial number of the
defective part(s) being returned (if applicable)     §   Warranty Status and/or
manufacturing date     §   Any additional information about product (system type
or software release)     §   Any special shipping instructions

The RMA Number
Each repair order is issued a Return Material Authorization (RMA) number by
Nortel.
The RMA number is critical for tracking individual orders and must be marked
clearly on failure tags, shipping containers, packing lists of returned
defectives and any correspondence or inquiries concerning the order.
No material should be returned to Nortel without an RMA number.
The RMA number is provided back to the customer within these intervals

  •   Phone orders – on the day of the call (provided customer supplies all
required order information and confirms order via hard copy fax or e-mail to
follow)

Nortel Networks and Cricket Communications Proprietary Information

U-6



--------------------------------------------------------------------------------



 



DRAFT

  •   Fax and E-Mail orders – by the end of the next business day (provided all
required information has been included on the parts request form)

Repair Related Processes — Payment, Warranty, Dispatch Fees
Method of Payment
A method of payment is required for all repair service orders. The method can be
a credit card, blanket purchase order or an individual purchase order issued at
the time of the request for service.
Repair Warranty
Standard repair warranty is 90 days or the remaining original hardware warranty,
if it is greater. Additional warranty period may be extended under Support
Services contracts.
Emergency Part Dispatch Fees
All Emergency Orders are subject to an emergency fee of US$400* per FRU plus
freight regardless of warranty status. This is in addition to any applicable
repair charges.
Material On Loan (MOL) Policy
If Nortel ships a replacement unit in advance, the customer is obliged to return
the defective part to the designated Nortel repair facility for receipt within
30 calendar days after shipment of the replacement part.
The RMA number must be clearly marked on the shipping container and packing
list. Material must be in repairable condition.
If the defective unit is not received within 30 days, the customer will be
billed a non-return fee based on the new equipment price. A 15% restocking fee
will apply for parts returned after billing has occurred.
This invoice is in addition to any repair charges, freight and emergency fees
applicable. Nortel reserves the right to refuse returns after non-return billing
has occurred.
Nortel Networks and Cricket Communications Proprietary Information

U-7



--------------------------------------------------------------------------------



 



DRAFT
Returning Defective Material
In-Service Return Tags
An In-Service Return Tag should be attached to each defective card returned.
This “toe tag” is used by the customer to report information on the nature of
the fault experienced when the card was in-service.
Nortel uses this information to analyze in-service failures and feeds back the
findings to the product design process for on-going product improvement.
Copies of the In-Service Return Tag are available on request from the Repair
Customer Service Call Center.
(DRAFT) [a32258a3225810.gif]
Nortel Networks and Cricket Communications Proprietary Information

U-8



--------------------------------------------------------------------------------



 



DRAFT
Defective Return Packing Slips
Defective return packing slips should be used to return all defective parts to
Nortel. Nortel will provide defective return packing slips for use by Customers
in return shipments.
A copy of the defective return packing slip should be placed in all shipping
cartons and attached outside to aid in the proper identification of returned
material.
The RMA# and customer’s PO should be clearly marked on the outside of each box.
     If a Customer uses its own packing slip it must show clearly the following
items of information:

      Item   Information Required
From
  Customer, Return Address & Phone
Ship Date
  Date parts are shipped from customer
Ship via
  Carrier name
Waybill number
  Carrier tracking number
Number of Cartons
  Number of cartons being sent on shipment
Customer’s P.O.#(if applicable)
  Customer’s purchase order number
Repair order number
  RMA# issued by Nortel
 
   
Site I.D or Project number
  (as applicable)
Item Number
   
Quantity ordered
   
Quantity returned
   
Nortel Part number
   
Description of item
   
Serial number (if applicable)
  The serial number for each item shipped
Shipment requested by
  Customer signature

In the United States

      For Wireline & Wireless Products   For Optical & Enterprise Voice Products
Nortel Networks
Global Repair Services
  Nortel Networks
Global Repair Services
 
   
1334 Enterprise Drive
  6380 Holmes Road, #95
 
   
West Chester, PA 19380
  Memphis, TN 38141
 
   
Attn: (RMA#)
  Attn: (RMA #)

Note: For Services Edge Router (Shasta) and Enterprise Data products return
shipping instructions will be provided when the RMA# is issued.
Nortel Networks and Cricket Communications Proprietary Information

U-9



--------------------------------------------------------------------------------



 



DRAFT
Nortel Shipping Docs
Nortel Packing Slips
     Outbound shipments from Nortel will contain a packing slip with the
following information:

      Item   Information Required
From
  Nortel Networks
Customer Name and Address
  Who and where the shipment is going
Contact Name and Telephone #
   
Date Ordered
   
Ship Date
  Date parts are shipped to customer
Ship via
  Carrier name
Waybill number
  Carrier tracking number
Number of Cartons
  Number of cartons sent on shipment
Repair order number
Customer’s P.O.# (If applicable)
  RMA# issued when order is placed
Customer’s purchase order number
Item Number
   
Quantity Shipped
   
Nortel Part number
  Both PEC code and CPC are supplied
Description of item
   
Serial number (If Applicable)
  The serial number for each item shipped.
Select ID (If Applicable)
   
Carton Number
   
Special Notes (If Applicable)
  For example, notes provided by customer or Substitution information

Nortel packs circuit boards in anti-static containers specifically designed to
prevent damage during shipment. Other parts are individually wrapped in either
anti-static packaging or other suitable protective materials.
All parts are shipped pre-paid and are sent to the appropriate customer site as
specified when the order was placed.
Nortel will select the shipping method, unless special instructions have been
provided by the customer.
If the customer specifies a shipping method, Nortel will try to comply and will
bill the freight charges to the customer.
Upon receipt of package it is the customer’s responsibility to check that the
order has arrived complete and in good condition. Any discrepancies should be
reported immediately to the Nortel service center that took the original order.
Nortel Networks and Cricket Communications Proprietary Information

U-10



--------------------------------------------------------------------------------



 



DRAFT
Out-of-Box Failures
Installation Request Process
For failures that occur within 90 days of shipment or prior to in-service date,
Nortel will replace defective parts from new stock on a priority basis. Standard
repair procedures do not apply.
Nortel installation personnel or customer’s technician will work directly with
Nortel’s Installation Service Center (ISC) to place the service request.
For North America, contact the ISC at
1-800-473-7766 (800-4RESPONse)
Nortel Networks and Cricket Communications Proprietary Information

U-11



--------------------------------------------------------------------------------



 



EXHIBIT V1
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
AFFILIATES
The following Person has been identified by Cricket Communications, Inc. as a
potential purchaser under the terms of the Agreement. [Affiliate] hereby agrees
that terms and conditions specified in the Agreement shall govern all Purchase
Orders submitted by such Affiliate and accepted by Vendor and any use of the
Products and Services under the Agreement.
Cricket represents and warrants that the entity identified above as an Affiliate
currently meets the criteria set forth in definition of Affiliate in the
Agreement and Cricket further agrees to notify Vendor in writing if such
Affiliate no longer satisfies such criteria. Cricket also agrees to indemnify
Vendor for such Affiliate’s performance in accordance with Section 18.1(b) of
the Agreement.

                  [AFFILIATE NAME]        
 
               
By:
                             
Name:
                             
Title:
                             
Address:
                              State of Incorporation:        
 
   
 
 
 
 
 
 
 
    Tax I.D. Number:                
 
 
 
 
 
   
Date:
               
 
 
 
 
 
       

          [CRICKET COMMUNICATIONS, INC.]    
By:
       
Name:
 
 
   
Title:
 
 
   
Address:
 
 
   
Date:
 
 
   
 
 
 
   

Exhibit VI - Affiliate
Page 1 of 1
Nortel Networks and Cricket Communications Proprietary Information

 



--------------------------------------------------------------------------------



 



EXHIBIT V-2
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
COMPANY ADDENDUM
Upon execution of this Company Addendum by the Person identified below and
Cricket Communications, Inc., the Person identified below shall be a “Company”
as such term is defined in the System Equipment Purchase Agreement dated as of
                    , 2007 by and between Cricket Communications, Inc. and
Nortel Networks Inc., as may have been amended (the “Agreement”). Capitalized
terms used herein, but not defined herein shall have the meanings ascribed to
such terms in the Agreement.
1. Company Information:

                     
Name:
                                     
Address:
                                     
 
                                      State of incorporation or formation:      
                        Federal tax ID number:                                  

2. Cricket represents and warrants that as of the date of this Addendum, the
Company identified in paragraph 1 is an Affiliate of Cricket. Cricket agrees to
notify Vendor in writing if such Company ceases to be an Affiliate of Cricket
and all other Purchasers. Cricket and such Company agree that the use of all
Products and Services provided by Vendor to such Company under the Agreement
shall be subject to the terms and conditions of the Agreement. Cricket agrees
that the provisions of Section 2.1 and Section 18.1(b) of the Agreement shall
apply to the provision of Products and Services to such Company and the
performance by such Company of any obligations applicable to it under the
Agreement.
Dated:                                         

                  [COMPANY NAME]       CRICKET COMMUNICATIONS, INC.
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               

Exhibit V-2 — Company Addendum
Page 1 of 1
Nortel Networks and Cricket Communications Proprietary Information





--------------------------------------------------------------------------------



 



EXHIBIT V-3
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
PURCHASER ADDENDUM
Upon execution of this Purchaser Addendum by the Person identified below and
Cricket Communications, Inc., the Person identified below shall be “ProCo”
and/or a “Purchaser” as such terms are defined in the System Equipment Purchase
Agreement dated as of                     , 2007 by and between Cricket
Communications, Inc. and Nortel Networks Inc., as may have been amended (the
“Agreement”). Such Purchaser hereby agrees, represents and warrants that (i) the
terms and conditions specified in the Agreement shall govern all Purchase Orders
submitted by such Purchaser and accepted by Vendor, and (ii) it will comply with
the terms and conditions of the Agreement, including, without limitation, the
representations, warranties and obligations set forth in Section 19
(Representations and Warranties) that are applicable to such Purchaser.
Capitalized terms used herein, but not defined herein shall have the meanings
ascribed to such terms in the Agreement.
1. ProCo Information:

                     
Name:
                                     
Address:
                                      State of incorporation or formation:      
                        Federal tax ID number:                                  

2. Cricket represents and warrants that as of the date of this Addendum, ProCo
is an Affiliate of Cricket. Cricket agrees to notify Vendor in writing if ProCo
ceases to be an Affiliate of Cricket. Cricket and ProCo agree that the placement
of Purchase Orders by ProCo and the use of all Products and Services provided by
Vendor to ProCo under the Agreement shall be subject to the terms and conditions
of the Agreement. Cricket agrees that the provisions of Section 2.1 (Scope of
Work) and Section 18.1(b) (Indemnity) of the Agreement shall apply to the
provision of Products and Services to ProCo and the performance by ProCo of any
obligations applicable to it under the Agreement.
Dated: ____________________

                  [PROCO NAME]       CRICKET COMMUNICATIONS, INC.
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               

Exhibit V-3 –Purchaser Addendum
Page 1 of 1
Nortel Networks and Cricket Communications Proprietary Information





--------------------------------------------------------------------------------



 



EXHIBIT W
TO THE
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
MUTUAL NONDISCLOSURE AGREEMENT
     This Mutual Nondisclosure Agreement (the “Agreement”) is made and entered
into effective                     , 2007, by and between Cricket
Communications, Inc., a Delaware corporation, (which together with its parent
company, Leap Wireless International, Inc. and its wholly-owned subsidiaries is
collectively considered one party for purposes of this Agreement), with offices
located at 10307 Pacific Center Court, San Diego, CA 92121, and
                    , a                      corporation, with offices located
at                                         , with regard to the following facts:
     WHEREAS, each party to this Agreement possesses confidential and/or
proprietary information related to technology and business activities,
including, but not limited to, business outlooks, revenue, pricing, trade
secrets, computer programs and software (including, but not limited to, code,
software output, screen displays, file hierarchies, graphics and user
interfaces), formulas, data, inventions, techniques, product designs, strategies
and third party confidential information (the “INFORMATION”); and
     WHEREAS, each party in possession of INFORMATION (the “Disclosing Party”)
desires to disclose some of its INFORMATION to the other party (the “Receiving
Party”) subject to the terms and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the promises made herein, the receipt
of certain INFORMATION and good and other valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
1. Permitted Use. The Receiving Party shall handle, use, treat and utilize such
INFORMATION as follows: (a) hold all INFORMATION received from the Disclosing
Party in strict confidence; (b) use such INFORMATION only for the purpose of
(i) evaluating the possibility of forming a joint business relationship or other
commercial arrangement between the parties concerning such INFORMATION, and
(ii) if and when such relationship is formed by a written agreement, furthering
the purpose and intent expressly stated in such written agreement; (c) reproduce
such INFORMATION only to the extent necessary for such purpose; (d) restrict
disclosure of such INFORMATION to its officers, directors and employees, the
officers, directors and employees of its Affiliates, and their representatives
with a need to know (and advise such persons of the obligations assumed herein);
and (e) not disclose such INFORMATION to any third party, including, but not
limited to, any manufacturer or independent contractor, without prior written
approval of such Disclosing Party. In addition, with respect to any equipment,
component, software, or other items delivered to the Receiving Party by the
Disclosing Party, the Receiving Party shall not reverse engineer, disassemble,
decompile, or otherwise analyze the physical construction of, any such items.
For the purposes of this paragraph 1, “Affiliate” means, with respect to a
party, another entity that directly, or
Nortel Networks and Cricket Communications Proprietary Information

1



--------------------------------------------------------------------------------



 



indirectly through one or more intermediaries, controls or is controlled by or
is under common control with that party.
The restrictions on the Receiving Party’s use and disclosure of INFORMATION as
set forth above shall not apply to any INFORMATION which the Receiving Party can
demonstrate:
     i. is wholly and independently developed by the Receiving Party without the
use of INFORMATION of the Disclosing Party; or
     ii. is or has become generally available to the public without breach of
this Agreement by the Receiving Party; or
     iii. at the time of disclosure to the Receiving Party, was known to such
Receiving Party free of restriction and evidenced by documentation in the
Receiving Party’s possession; or
     iv. is approved for release by written authorization of the Disclosing
Party, but only to the extent of and subject to such conditions as may be
imposed in such written authorization; or
     v. is disclosed in response to a valid order of a court or other
governmental body in the United States or any political subdivision thereof, but
only to the extent of and for the purposes of such order; provided, however,
that the Receiving Party shall first notify the Disclosing Party in writing of
the order and permit the Disclosing Party to seek an appropriate protective
order.
2. Designation. INFORMATION shall be subject to the restrictions of Section 1 if
it is in writing or other tangible form and clearly marked as proprietary or
confidential when disclosed to the Receiving Party or, if not disclosed in
tangible form, if clearly identified as confidential or proprietary at the time
of disclosure. The parties agree to use reasonable efforts to summarize the
content of oral disclosures which are proprietary or confidential but failure to
provide such summary shall not affect the nature of the INFORMATION disclosed if
such INFORMATION was identified as confidential or proprietary when orally
disclosed.
3. No Disclosure. This Agreement does not permit either party to disclose
INFORMATION to any of that party’s affiliates or to any other third party except
as may be explicitly set forth herein.
4. No License or Representations. No license to a party of any trademark,
patent, copyright, mask work protection right or any other intellectual property
right is either granted or implied by this Agreement or any disclosure
hereunder, including, but not limited to, any license to make, use or sell any
product embodying any INFORMATION. No representation, warranty or assurance is
made by either party with respect to the non-infringement of trademarks,
patents, copyrights, mask protection rights or any other intellectual property
rights or other rights of third persons.
5. No Obligation. Neither this Agreement nor the disclosure or receipt of
INFORMATION shall be construed as creating any obligation of a party to furnish
INFORMATION to the other party or to enter into any agreement or relationship
with the other party with respect to mutual business.
Nortel Networks and Cricket Communications Proprietary Information

2



--------------------------------------------------------------------------------



 



6. Return of Information. All INFORMATION shall remain the sole property of the
Disclosing Party which originally disclosed such INFORMATION, and all materials
containing any such INFORMATION (including all copies made by the Receiving
Party) shall be returned to the Disclosing Party immediately upon termination or
expiration of this Agreement, or upon the Receiving Party’s determination that
it no longer has a need for such INFORMATION. Upon request of the Disclosing
Party, the Receiving Party shall certify in writing that all materials
containing such INFORMATION (including all copies thereof) have been returned to
the Disclosing Party.
7. Term and Termination. This Agreement shall become effective on the date first
set forth above and shall terminate upon the happening of the earlier of:
     (a) The written notice of either party to the other of its election, with
or without cause, to terminate this Agreement; or
     (b) The expiration of sixty (60) months from the date first set forth
above.
8. Notice. Any notice or other communication made or given by either party in
connection with this Agreement shall be sent via facsimile (with confirmation)
or by registered or certified mail, postage prepaid, return receipt requested,
or by courier service addressed to the other party at its address set forth
below:

         
          Cricket Communications, Inc.
       
          10307 Pacific Center Court
       
          San Diego, CA 92121
       
 
       
          Attn: Legal Department
  Attn:    
 
       
          Fax: 858-882-6080
  Fax:    
 
       

9. Survivability. Each party agrees that all of its obligations undertaken
herein as a Receiving Party shall survive and continue after any termination or
expiration of this Agreement.
10. Injunctive Relief. The parties agree that any unauthorized use of any of the
INFORMATION in violation of this Agreement disclosed by a Disclosing Party will
cause such Disclosing Party irreparable injury for which it would have no
adequate remedy at law. Accordingly, the Disclosing Party shall be entitled to
immediate injunctive relief prohibiting any violation of this Agreement, in
addition to any other rights and remedies available to such Disclosing Party.
11. Attorneys’ Fees. In the event either party shall bring any action to enforce
or protect any of its rights under this Agreement, the prevailing party shall be
entitled to recover, in addition to its damages, its reasonable attorneys’ fees
and costs incurred in connection therewith.
12. Governing Law and Forum. This Agreement shall be governed in all respects
solely and exclusively by the laws of the State of California, U.S.A. without
regard to conflict of laws principles. The parties hereto expressly consent, and
submit themselves, to the exclusive jurisdiction of the courts of California,
and it is stipulated that venue shall be in San Diego
Nortel Networks and Cricket Communications Proprietary Information

3



--------------------------------------------------------------------------------



 



County for the adjudication or disposition of any claim, action or dispute
arising out of this Agreement.
13. Miscellaneous. This Agreement constitutes the entire understanding among the
parties hereto as to the INFORMATION and supersedes all prior discussions
between them relating thereto. No amendment or modification of this Agreement
shall be valid or binding on the parties unless made in writing and signed on
behalf of each of the parties by its authorized officer or representative. No
party may assign or transfer, in whole or in part, any of its rights,
obligations or duties under this Agreement. The failure or delay of any party to
enforce at any time any provision of this Agreement shall not constitute a
waiver of such party’s right thereafter to enforce each and every provision of
this Agreement. In the event that any of the terms, conditions or provisions of
this Agreement are held to be illegal, unenforceable or invalid by any court of
competent jurisdiction, the remaining terms, conditions or provisions hereof
shall remain in full force and effect.
14. Counterparts and Facsimile Delivery. This Agreement may be executed in two
or more identical counterparts, each of which shall be deemed to be an original
and all of which taken together shall be deemed to constitute the Agreement when
a duly authorized representative of each party has signed a counterpart. The
parties intend to sign and deliver this Agreement by facsimile transmission.
Each party agrees that the delivery of the Agreement by facsimile shall have the
same force and effect as delivery of original signatures and that each party may
use such facsimile signatures as evidence of the execution and delivery of the
Agreement by all parties to the same extent that an original signature could be
used.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
set forth above.



 

     
By:
         

     
Print Name:
         

     
Title:
         

Cricket Communications, Inc.

     
By:
         

     
Print Name:
         

     
Title:
         



Nortel Networks and Cricket Communications Proprietary Information

4